--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.13
 


Recording Requested By:
Scott R. Smith, Blank Rome LLP
405 Lexington Avenue
New York, NY  10174-0208


When Recorded Mail to:
Scott R. Smith, Blank Rome LLP
405 Lexington Avenue
New York, NY  10174-0208






DEED OF TRUST, SECURITY AGREEMENT,
ASSIGNMENT OF PRODUCTION,
FINANCING STATEMENT AND FIXTURE FILING
FROM
 
PACIFIC ENERGY DEVELOPMENT CORP., as Grantor
 
TO
 
THE PUBLIC TRUSTEE OF WELD COUNTY, COLORADO, as Trustee
 
AND
 
 BAM ADMINISTRATIVE SERVICES LLC, as Beneficiary
 
DATED AS OF March 7, 2014
 


 
THIS INSTRUMENT SECURES PAYMENT OF FUTURE ADVANCES.


THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS AND COVERS PROCEEDS
OF MORTGAGED PROPERTY.
 
THIS INSTRUMENT COVERS MINERALS AND OTHER SUBSTANCES OF VALUE WHICH MAY BE
EXTRACTED FROM THE EARTH (INCLUDING WITHOUT LIMITATION OIL AND GAS). THIS DEED
OF TRUST IS TO BE FILED FOR RECORD, AMONG OTHER PLACES, IN THE REAL ESTATE OR
COMPARABLE RECORDS OF THE COUNTIES REFERENCED IN EXHIBIT A HERETO.
 
A POWER OF SALE HAS BEEN GRANTED IN THIS DEED OF TRUST.  A POWER OF SALE ALLOWS
THE TRUSTEE TO TAKE THE MORTGAGED PROPERTY AND SELL IT WITHOUT GOING TO COURT IN
A JUDICIAL FORECLOSURE ACTION UPON DEFAULT BY THE GRANTOR UNDER THIS DEED OF
TRUST.
 
 
 

--------------------------------------------------------------------------------

 
DEED OF TRUST, SECURITY AGREEMENT,
ASSIGNMENT OF PRODUCTION,
FINANCING STATEMENT AND FIXTURE FILING

--------------------------------------------------------------------------------

 
THIS DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF PRODUCTION, FINANCING
STATEMENT AND FIXTURE FILING (this “Deed of Trust”), dated effective as of March
7, 2014 (the “Effective Date”), by PACIFIC ENERGY DEVELOPMENT CORP., a Nevada
corporation (“Grantor”), with an address at 4125 Blackhawk Plaza Circle, Suite
201A, Danville, California 94506, to the PUBLIC TRUSTEE OF WELD COUNTY, COLORADO
(“Trustee”), and BAM ADMINISTRATIVE SERVICES LLC, a Delaware limited liability
company (“Beneficiary”), with an address at 1370 Avenue of the Americas, 32nd
Floor, New York, New York 10019.  Grantor, Trustee and Beneficiary may be
referred to herein, individually, as a “Party,” and, collectively, as the
“Parties.”
 
RECITALS:
 
A.           PEDEVCO Corp., a Texas corporation (the “Company”) is party to that
certain Note Purchase Agreement dated as of the date hereof (as amended, amended
and restated, supplemented, or otherwise modified from time to time, the
“Purchase Agreement”) by and between the Company, the investor parties thereto
(collectively, the “Investors” and each, individually, an “Investor”) and
Beneficiary, as agent for the Investors, pursuant to which the Investors agreed
to extend loans to the Company in the principal amount of up to $50,000,000 (the
“Loans”), repayment of which is evidenced by certain Senior Secured Promissory
Notes dated the date hereof issued to each Investor (the “Notes”).  Capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Purchase Agreement, unless this Deed of Trust specifies another
document in which a capitalized term is defined.
 
B.           In order to induce Beneficiary and the Investors to enter into the
Purchase Agreement and other Transaction Documents and to induce the Investors
to extend the Loans pursuant to the Purchase Agreement, Grantor has agreed to
guaranty the obligations of Company to Beneficiary and the Investors pursuant to
that certain Guaranty dated as of the date hereof (as amended, amended and
restated, supplemented, or otherwise modified from time to time, the “Guaranty”)
executed by Grantor and the other guarantors thereto in favor of Beneficiary and
the Investors.
 
C.           In order to secure Grantor’s obligations under the Guaranty and to
induce Beneficiary and the Investors to enter into the Purchase Agreement and
other Transaction Documents and to induce the Investors to extend the Loans
pursuant to the Purchase Agreement, Grantor has agreed to execute and deliver to
the Beneficiary this Deed of Trust.
 
D.           Grantor is a subsidiary of the Company and will derive benefit from
the extension of the Loans to the Company.
 
AGREEMENT:
 
NOW, THEREFORE, in order to comply with the terms and conditions of the Purchase
Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
ARTICLE I
GRANTING CLAUSE
 
1.1           Grantor does hereby irrevocably GRANT, BARGAIN, SELL, ASSIGN,
TRANSFER and CONVEY WITH POWER OF SALE unto Trustee for the proposes, uses and
benefits hereinafter set out, IN TRUST, the following described real and
personal property, rights, titles, interests and estates (collectively, the
“Mortgaged Property”):
 
(a)           All rights, titles, interests and estates now owned or hereafter
acquired by Grantor in, to and under the leases described in Exhibit A attached
hereto, and to the oil and gas leases and/or oil, gas and other mineral leases
and other interests and estates and the lands and premises covered or affected
thereby (the “Leases”), insofar as the Leases cover the land described on
Exhibit A attached hereto (collectively, the “Hydrocarbon Property”), even
though Grantor’s interests therein may be incorrectly described or a description
of a part or all of such Hydrocarbon Property or Grantor’s interests therein be
omitted; it being intended by Grantor and Beneficiary herein to cover and affect
hereby all interests which Grantor may now own or may hereafter acquire in and
to the Hydrocarbon Property notwithstanding that the interests as specified on
Exhibit A may be limited to particular lands, specified depths or particular
types of property interests.
 
(b)           All rights, titles, interests and estates now owned or hereafter
acquired by Grantor in, to and under:  (i) the properties now or hereafter
pooled or unitized with the Hydrocarbon Property; (ii) all presently existing or
future unitization, communitization, pooling agreements and declarations of
pooled units and the units created thereby (including, without limitation, all
units created under orders, regulations, rules or other official acts of any
Federal, State or other governmental body or agency having jurisdiction and any
units created solely among working interest owners pursuant to operating
agreements or otherwise) which may affect all or any portion of the Hydrocarbon
Property, including, without limitation, those units which may be described or
referred to on attached Exhibit A; (iii) all operating agreements, production
sales or other contracts, farmout agreements, farm-in agreements, area of mutual
interest agreements, equipment leases and other agreements described or referred
to in this Deed of Trust or which relate to any of the Hydrocarbon Property or
interests in the Hydrocarbon Property described or referred to herein or on
attached Exhibit A or to the production, sale, purchase, exchange, processing,
handling, storage, transporting or marketing of the Hydrocarbons (as hereinafter
defined) from or attributable to such Hydrocarbon Property; and (iv) all
geological, geophysical, seismic, engineering, accounting, title and other
technical or business data concerning the Mortgaged Property, the Hydrocarbons,
or any other item of property which are in the possession of Grantor or in which
Grantor can otherwise grant a security interest with respect to the Hydrocarbon
Property, and all books, files, records, magnetic media, computer records, and
other forms of recording or obtaining access to such data.
 
(c)           All rights, titles, interests and estates now owned or hereafter
acquired by Grantor in and to all oil, gas, casinghead gas, condensate,
distillate, liquid hydrocarbons, gaseous hydrocarbons and all products refined
therefrom and all other minerals (collectively called either the “Hydrocarbons”)
in and under and which may be produced and saved from or attributable to the
Hydrocarbon Property, the lands pooled or unitized therewith and Grantor’s
interests therein, including all oil in tanks and all rents, issues, profits,
proceeds, products, revenues and other income from or attributable to the
Hydrocarbon Property, the lands pooled or unitized therewith and Grantor’s
interests therein which are subjected or required to be subjected to the liens
and security interests of this Deed of Trust.
 
 
2

--------------------------------------------------------------------------------

 
(d)           All tenements, hereditaments, appurtenances and properties
relating, belonging, affixed or incidental to the Hydrocarbon Property, rights,
titles, interests and estates described or referred to in paragraphs (a) and (b)
above, which are now owned or which may hereafter be acquired by Grantor,
including, without limitation, any and all property, real or personal, now owned
or hereafter acquired and situated upon, used, held for use, or useful in
connection with the operating, working or development of any of such Hydrocarbon
Property or the lands pooled or unitized therewith (excluding drilling rigs,
trucks, automotive equipment or other personal property which may be taken to
the premises for the purpose of drilling a well or for other similar temporary
uses) and including any and all oil wells, gas wells, injection wells or other
wells, including, without limitation, those described on Exhibit A, structures,
field separators, liquid extraction plants, plant compressors, pumps, pumping
units, pipelines, sales and flow lines, gathering systems, field gathering
systems, salt water disposal facilities, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements, servitudes, licenses and
other surface and subsurface rights together with all additions, substitutions,
replacements, accessions and attachments to any and all of the foregoing
properties.
 
(e)           All of the rights, titles and interests of every nature whatsoever
now owned or hereafter acquired by Grantor in and to the Hydrocarbon Property
rights, titles, interests and estates and every part and parcel thereof.
 
(f)           All rights and interests whatsoever now owned or hereafter
acquired by Grantor in and to future contracts, forward contracts, swap, cap or
collar contracts, option contracts, hedging contracts or other derivative
contracts or similar agreements covering oil and gas commodities or prices or
financial, monetary or interest rate instruments.
 
(g)           All accounts, contract rights, inventory, general intangibles,
insurance contracts and insurance proceeds and any other personable/movable
property of any kind or character constituting a part of, relating to or arising
out of those portions of the Mortgaged Property which are described in
paragraphs (a) through (f) above and all proceeds and products of all such
portions of the Mortgaged Property and payments in lieu of production (such as
“take or pay” payments), whether such proceeds or payments are goods, money,
documents, instruments, chattel paper, securities, accounts, general
intangibles, fixtures, real property, or other assets.
 
TO HAVE AND TO HOLD the Mortgaged Property unto Trustee, and it’s successors and
assigns or substitutes, IN TRUST, for the benefit of Beneficiary, in accordance
with the terms and provisions hereof.
 
ARTICLE II
INDEBTEDNESS SECURED
 
2.1           This Deed of Trust is executed and delivered by Grantor to secure
and enforce the following (the “Obligations”):  all of the liabilities and
obligations (primary, secondary, direct, contingent, sole, joint or several) due
or to become due, or that are now or may be hereafter contracted or acquired, or
owing, of Grantor to Beneficiary under this Deed of Trust, the Guaranty, the
other Transaction Documents, and any other instruments, agreements or other
documents executed and/or delivered in connection herewith or therewith, in each
case, whether now or hereafter existing, voluntary or involuntary, direct or
indirect, absolute or contingent, liquidated or unliquidated, whether or not
jointly owed with others, and whether or not from time to time decreased or
extinguished and later increased, created or incurred, and all or any portion of
such obligations or liabilities that are paid, to the extent all or any part of
such payment is avoided or recovered directly or indirectly from the Beneficiary
as a preference, fraudulent transfer or otherwise as such obligations may be
amended, supplemented, converted, extended or modified from time to
time.  Without limiting the generality of the foregoing, the term “Obligations”
shall include, without limitation:  (i) principal of, and interest on, the Notes
and the Loans (including any interest that accrues after the commencement of any
proceeding commenced by or against any Person under any provision of title 11 of
the United States Code, as in effect from time to time, or under any other state
or federal bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement or other similar
relief (an “Insolvency Proceeding”) regardless of whether allowed or allowable
in whole or in part as a claim in such Insolvency Proceeding); (ii) any and all
other fees, legal fees and other expenses, indemnities, costs, obligations and
liabilities of Grantor from time to time under or in connection with this Deed
of Trust, the Notes, the Purchase Agreement, the Guaranty, the other Transaction
Documents, and any other instruments, agreements or other documents executed
and/or delivered in connection herewith or therewith; (iii) payment of the Major
Transaction Prepayment Price (as defined in the Notes), and (iv) all amounts in
respect of the foregoing that would be payable but for the fact that the
obligations to pay such amounts are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving
Grantor.  Any reference in this Deed of Trust or in the Transaction Documents to
the Obligations shall include all or any portion thereof and any extensions,
modifications, renewals or alterations thereof, both prior and subsequent to any
Insolvency Proceeding.
 
 
3

--------------------------------------------------------------------------------

 
ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Grantor hereby represents, warrants and covenants as follows:
 
3.1           This Deed of Trust is, and always will be kept, a direct first
lien and security interest (subject to Permitted Encumbrances and all burdens
recorded in the real property records of the county in which the Mortgaged
Property is located) upon the Mortgaged Property and Grantor will not create or
suffer to be created or permit to exist any lien, security interest or charge
prior to or on a parity with the lien and security interest of this Deed of
Trust upon the Mortgaged Property or any part thereof or upon the rents, issues,
revenues, profits and other income therefrom without Beneficiary’s
consent.  Except for Permitted Encumbrances and all burdens recorded in the real
property records of the county in which the Mortgaged Property is located,
Grantor will warrant and defend the “good, valid, and marketable title” (as such
phrase is defined in the Purchase Agreement) to the Mortgaged Property against
the claims and demands of all other persons whomsoever and will maintain and
preserve the lien created hereby so long as any of the Indebtedness secured
hereby remains unpaid.  If an adverse claim is made against the “good, valid,
and marketable title” to any part of the Mortgaged Property, subject to
Permitted Encumbrances and all burdens recorded in the real property records of
the county in which the Mortgaged Property is located, Grantor agrees it will
promptly defend against such adverse claim at Grantor’s cost and expense, and
Grantor further agrees that the Trustee and/or Beneficiary may take such other
action as they reasonably deem advisable to protect and preserve their interests
in the Mortgaged Property, and in such event Grantor will indemnify the Trustee
and Beneficiary against any and all cost, reasonable attorney’s fees, and other
expenses which the Trustee may incur in defending against any such adverse
claim.
 
3.2           Grantor is not a “foreign person” within the meaning of the
Internal Revenue Code of 1986, as amended (hereinafter called the “Code”),
Sections 1445 and 7701 (i.e., Grantor is not a non-resident alien, foreign
corporation, foreign partnership, foreign trust or foreign estate as those terms
are defined in the Code and any regulations promulgated thereunder).
 
3.3           All or portions of the Mortgaged Property may be comprised of
interests in the Hydrocarbon Property which are other than working interests or
which may be operated by a party or parties other than Grantor and with respect
to all or any such interests and properties as may be comprised of interests
other than working interests or which may be operated by parties other than
Grantor, Grantor’s covenants as expressed in this Article III are modified to
require that Grantor use its commercially reasonable efforts to obtain
compliance with such covenants by the working interest owners or the operator or
operators of such leases or properties.
 
 
4

--------------------------------------------------------------------------------

 
3.4           The Grantor agrees that if the Grantor fails to perform any act or
to take any action which the Grantor is required to perform or take hereunder or
pay any money which the Grantor is required to pay hereunder, Beneficiary in the
Grantor’s name or its or their own name may, but shall not be obligated to,
perform or cause to perform such act or take such action or pay such money, and
any expenses so incurred by either of them and any money so paid by either of
them shall be a demand obligation owing by the Grantor to the Beneficiary and
Beneficiary, upon making such payment, shall be subrogated to all of the rights
of the Person receiving such payment.  Each amount due and owing by Grantor to
Beneficiary pursuant to this Deed of Trust shall bear interest from the date of
such expenditure or payment or other occurrence which gives rise to such amount
being owed to such Person until paid at the rate of interest stipulated in the
Notes following the occurrence and during the continuance of an Event of
Default, and all such amounts together with such interest thereon shall be a
part of the Obligations.
 
ARTICLE IV
ASSIGNMENT OF PRODUCTION, ACCOUNTS,
CONTRACT RIGHTS AND PROCEEDS
 
4.1           For the purpose of securing the payment and performance of, and to
facilitate the discharge of, the Obligations, Grantor hereby bargains, sells,
transfers, assigns, sets over and delivers to the Trustee, in trust, and grants
and assigns to Beneficiary a security interest in and assignment of, all of
Grantor’s right, title and interest in the Hydrocarbons produced from or
allocated to the Mortgaged Property after 7:00 o’clock a.m. on the date hereof,
and all proceeds thereof, all accounts and contract rights of Grantor under
which such proceeds may arise and all proceeds of Hydrocarbons produced from or
allocated to the Mortgaged Property prior to such date and with respect to which
payment has not yet been made (all such production, proceeds and amounts,
including such accounts, being herein called the “Proceeds of Runs”); provided,
however, Grantor shall, prior to an Event of Default, have the right to collect
and retain such Proceeds of Runs as they become due and payable.
 
4.2           Beneficiary is hereby authorized, at any time after the occurrence
and during the continuance of an Event of Default, to give notice to Grantor and
the operator or operators of the Mortgaged Property directing and instructing
the operator or operators of the Mortgaged Property and any and all purchasers
of Hydrocarbons produced from or allocated to the Mortgaged Property to pay, all
of the Proceeds of Runs to Beneficiary until such time as such operators or
purchasers have been furnished with written notice from Beneficiary that payment
should again be made to Grantor.  At any time after Beneficiary or Grantor gives
notice that Proceeds of Runs shall be paid to Beneficiary, Beneficiary may (but
need not), in its own name or in Grantor’s name, demand, sue for, collect or
receive any and all Proceeds of Runs and may (but need not) make any compromise
or settlement or otherwise agree to waive, modify, amend or change any
obligations with respect thereto.  All Proceeds of Runs received by Beneficiary
pursuant to this Deed of Trust shall be applied by Beneficiary as provided
herein.  No purchaser of the production attributed to the Mortgaged Property
shall have any responsibility for the application of any funds paid to
Beneficiary after delivery of notice from Beneficiary to Grantor that Proceeds
of Runs are to be paid to Beneficiary.
 
4.3           Grantor agrees to execute and deliver any and all transfer orders,
division orders and other instruments that may be required by the operator of
any of the Mortgaged Property or by any purchaser of the production from any of
the Mortgaged Property for the purpose of effectuating payment of the Proceeds
of Runs to Beneficiary.
 
 
5

--------------------------------------------------------------------------------

 
4.4           Grantor hereby appoints Beneficiary as its true and lawful
attorney-in-fact for Grantor, with full authority in the place and stead of
Grantor and from time to time in the discretion of Beneficiary, to pursue, after
the occurrence and during the continuance of an Event of Default, any and all
rights of Grantor to liens on and security interests in the Hydrocarbons
securing payment of Proceeds of Runs.  Beneficiary is fully authorized to
receive said revenues and proceeds; to endorse and cash any and all checks and
drafts payable to the order of Grantor or Beneficiary for the account of Grantor
received from or in connection with said revenues or proceeds and to hold the
proceeds thereof in a bank account as additional collateral securing the
Obligations; and to execute transfer and division orders in the name of Grantor,
or otherwise, with warranties binding Grantor.  All proceeds received by the
Beneficiary shall be applied as provided in this Deed of Trust.  Beneficiary
shall not be liable for any delay, neglect, or failure to effect collection of
any proceeds or to take any other action in connection therewith or
hereunder.  The power of attorney granted to Beneficiary in this section, being
coupled with an interest, shall be irrevocable so long as the Obligations or any
part thereof remains unpaid.
 
4.5           Nothing herein contained shall modify or otherwise alter the
obligation of Grantor to make prompt payment of all principal and interest owing
on the Obligations regardless of whether the Proceeds of Runs are sufficient to
pay the same and the rights provided in accordance with the foregoing assignment
provision shall be cumulative of all other security of any and every character
now or hereafter existing to secure payment of the Indebtedness.
 
ARTICLE V
DEFEASANCE
 
5.1           Upon indefeasible payment in full in cash of the Obligations in
accordance with the provisions of the Notes and the other Transaction Documents
and the termination of the Purchase Agreement, then and in that case only, this
Deed of Trust shall have no force and effect, this conveyance shall become null
and void, the Mortgaged Property hereby conveyed shall become wholly clear of
the liens, conveyances, assignments and security interests evidenced hereby, and
all such liens, conveyances, assignments and security interests shall be
released, and Beneficiary shall execute, acknowledge and deliver to Grantor, as
Grantor’s sole expense, a recordable release, in form and substance reasonably
satisfactory to Beneficiary, of the same within thirty (30) days after Grantor
delivers such release to Beneficiary.
 
ARTICLE VI
DEFAULT AND REMEDIES
 
6.1           An “Event of Default” under the Notes shall be an Event of Default
under this Deed of Trust.
 
 
6

--------------------------------------------------------------------------------

 
6.2           Upon the occurrence and during the continuation of an Event of
Default, Grantor hereby authorizes and empowers the Beneficiary, by or through
the Trustee, or otherwise, to foreclose this Deed of Trust by advertisement and
sale of the Mortgaged Property pursuant to the laws of the State of Colorado
(the power of sale provided for by the laws of the State of Colorado being
hereby expressly granted to Beneficiary and Trustee by Grantor) and shall
thereupon have the right and power to sell, at one or more sales, as an entirety
or in parcels, as provided by law, the Mortgaged Property at such place or
places and otherwise in such manner and upon such notice as may be required by
law, or in the absence of any such requirement, as Trustee may deem
appropriate.  Nothing contained in this section shall be construed so as to
limit in any way Beneficiary’s rights to sell the Mortgaged Property, or any
portion thereof, by private sale if, and to the extent that, such private sale
is permitted under the laws of the State of Colorado or by public or private
sale after entry of a judgment by any court of competent jurisdiction so
ordering.  If Beneficiary invokes the power of sale, Beneficiary shall give
written notice to the Trustee of such election.  Trustee shall give such notice
to Grantor of Grantor’s rights as required by law and proceed to sell the
Mortgaged Property pursuant to the laws of the State of Colorado.  Beneficiary
may postpone the sale of all or any portion of such real property by public
announcement made at the time of sale fixed by the preceding postponement.  To
the extent permitted by applicable law, the right of sale hereunder shall not be
exhausted by one or any sale, and Beneficiary may make other and successive
sales until all of such Mortgaged Property be legally sold.  The recitals in any
deed, assignment or other conveyance given by Beneficiary of an Event of
Default, publication of notice of sale, demand that such sale should be made,
postponement of sale, terms of sale, name of purchaser, payment of purchase
money and any other facts affecting the regularity or validity of such sale
shall be conclusive proof of the truthfulness thereof, and such deed or deeds
shall be conclusive against all persons as to all matters or facts therein
recited.  It is expressly understood that Beneficiary or any holder of all or
any part of the Obligations may be a purchaser of the Mortgaged Property hereby
mortgaged and sold pursuant hereto, or any part thereof, at any sale thereof,
whether such sale be under the power of sale hereinabove vested in Trustee or
upon any other foreclosure of the lien or security interest herein, or
otherwise; and Beneficiary or such holder so purchasing or redeeming shall, upon
any such purchase or redemption, acquire good title to the Mortgaged Property so
purchased, free of the lien or security interest created hereby and free of all
rights of redemption in Grantor.  Grantor hereby irrevocably appoints
Beneficiary to be the attorney-in-fact of Grantor and in the name and on behalf
of Grantor to do and perform any and all such acts and things which Grantor
ought to do and perform under the covenants herein contained and generally, to
use the name of Grantor in the exercise of all or any of the powers hereby
conferred on Beneficiary.  Title to any such property shall vest in the holder
of the certificate of purchase or in the holder of the last certificate of
redemption as provided for under Section 38-38-501 of the Colorado Revised
Statutes.  Any instrument of conveyance executed by the Trustee and made to any
holder of the certificate of purchase or holder of the last certificate of
redemption shall be in substantially the form provided for under Section
38-38-502 of the Colorado Revised Statutes.  To the extent and under such
circumstances as are permitted by law, Beneficiary or any Investor may be a
purchaser at any such sale, and shall have the right, after paying or accounting
for all costs of said sale or sales, to credit the amount of the bid upon the
amount of the Obligations.
 
6.3           Upon the occurrence and during the continuation of an Event of
Default, Beneficiary shall have all rights, powers, and remedies granted by law,
including, without limitation, as a secured party under the Colorado Uniform
Commercial Code, including, without limitation, the right to take possession of
all personal property constituting a part of the Mortgaged Property, and for
this purpose may, to the extent permitted by law, enter upon any premises on
which any or all of such personal property is situated and take possession of
and operate such personal property (or any portion thereof) or remove it
therefrom.  Beneficiary may require Grantor to assemble such personal property
and make it available to Beneficiary at a place to be designated by the
Beneficiary.  Unless such personal property is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, Beneficiary shall, to the extent notice of sale is required by
applicable law, deliver to Grantor notice of the time and place of any public
sale or of the time after which any private sale or other disposition of such
personal property is to be made, it being agreed by Grantor that ten (10) days
notice shall constitute reasonable notification thereof.
 
6.4           Beneficiary may, at its election, proceed by suit or suits, at law
or in equity, to enforce the payment of the Indebtedness, and of the notes
evidencing it. On or at any time after the filing of judicial proceedings to
protect or enforce the rights of Beneficiary, Beneficiary, as a matter of right
and without regard to the sufficiency of the security, and without any showing
of insolvency, fraud, or mismanagement on the part of Grantor, shall be entitled
to the appointment of a receiver or receivers of all or any portion of the
Properties, and of the income, rents, issues, and profits thereof, and Grantor
does hereby consent to the appointment of such receiver or receivers and agrees
not to oppose any application therefor.
 
 
7

--------------------------------------------------------------------------------

 
6.5           In addition to all rights and remedies under this Deed of Trust,
at law and in equity, if any Event of Default shall occur and Trustee or the
Beneficiary shall exercise any remedies under this Deed of Trust with respect to
any portion of the Mortgaged Property (or Grantor shall transfer any Mortgaged
Property in lieu of foreclosure), the Beneficiary or the Trustee shall have the
right to request that any operator of any Mortgaged Property which is either
Grantor or any Affiliate of Grantor to resign as operator pursuant to any
A.A.P.L Model Form Operating Agreement applicable thereto, and such resignation
shall not become effective until 7:00 a.m. on the first day of the calendar
month following the expiration of ninety (90) days after the giving of notice of
resignation by Grantor or such Affiliate, unless a successor operator has been
selected and assumes the duties of Grantor or such Affiliate as operator of such
Mortgaged Property at an earlier date.
 
6.6           The proceeds of any sale of the Mortgaged Property, or any part
thereof, whether under the Colorado Uniform Commercial Code or the power of sale
herein granted and conferred, whose application has not elsewhere herein been
specifically provided for, shall be applied to the Obligations as follows:
 
(a)           First:  To the payment of all expenses incurred by Trustee or
Beneficiary incident to the enforcement of the Obligations, this Deed of Trust
or any other Transaction Documents.
 
(b)           Second:  To the payment of the Obligations, including the Notes,
with accrued interest thereon to the date of such payment, if any, in such order
and manner as determined by Beneficiary; and
 
(c)           Third:  To Grantor or other third persons as a court of competent
jurisdiction may direct.
 
6.7           Beneficiary at all times shall have the right to release any part
of the Mortgaged Property now or hereafter subject to the lien or security
interests created hereby or any other lien or security interest it now has or
may hereafter have, without releasing any other part of said Mortgaged Property,
and without affecting the lien or security interest created hereby, as to the
part or parts thereof not so released.
 
6.8           To the extent permitted by applicable law, the obligations of
Grantor hereunder shall survive the non-assumption of and the commencement of
any insolvency proceeding and shall remain binding upon Grantor, or a trustee,
receiver, custodian or liquidator of Grantor appointed in any such case.
 
ARTICLE VII
SECURITY AGREEMENT
 
7.1           To further secure the Obligations, Grantor hereby grants to
Beneficiary, a security interest in all of Grantor’s rights, titles and
interests in and to the Mortgaged Property insofar as such Mortgaged Property
consist of the goods, equipment, accounts, contract rights, general intangibles,
insurance contracts, insurance proceeds, inventory, hydrocarbons, fixtures and
any and all other personal property of any kind or character defined in and
subject to the provisions of the Colorado Uniform Commercial Code, including the
proceeds and products from any and all of such personal property.  Upon the
occurrence of any Event of Default, Beneficiary is and shall be entitled to all
of the rights, powers and remedies afforded a secured party by the Colorado
Uniform Commercial Code with reference to the personal property and fixtures in
which Beneficiary has been granted a security interest herein, Beneficiary may
proceed as to both the real and personal property covered hereby in accordance
with the rights and remedies granted under this Deed of Trust in respect of the
real property covered hereby.  Such rights, powers and remedies shall be
cumulative and in addition to those granted Beneficiary under any other
provision of this Deed of Trust or under any other instrument executed in
connection with or as security for the Obligations.  Grantor covenants and
agrees with Beneficiary that:
 
 
8

--------------------------------------------------------------------------------

 
(a)           To the extent permitted by law, Grantor expressly waives any
notice of sale or other dispos­ition of the personal property constituting a
part of the ­Mortgaged Property ­and any other right or remedies of a ­Grantor
­or formalities prescribed by law relative to sale or disposition of the ­
personal property constituting a part of the Mortgaged Property or ­exercise of
any other right or remedy of Beneficiary existing after default hereunder; and
to the extent any such notice is required and cannot be waived, Grantor agrees
that if such notice is delivered to it at least ten (10) days before the time of
the sale or disposition, such notice shall be deemed reasonable and shall fully
satisfy any requirement for giving of said notice.
 
(b)           Following an Event of Default, Beneficiary is expressly granted
the right at its option, to transfer at any time to itself or to its nominee the
personal property constituting a part of the Mortgaged Property, or any part
thereof, and to receive the monies, income, proceeds, or benefits attributable
or accruing thereto and to hold the same as security for the indebtedness or to
apply it on the principal and interest or other amounts owing on any of the
Obligations, whether or not then due, in such order or manner as Beneficiary may
elect.  All rights to marshalling of assets of Grantor, including any such right
with respect to the personal property constituting a part of the Mortgaged
Property, are hereby waived.
 
(c)            All expenses of preparing for sale, or other use or disposition,
selling or otherwise using or disposing of the Mortgaged Property and the like
which are incurred or paid by Beneficiary as authorized or permitted hereunder,
including also all reasonable attorneys’ fees, legal expenses and costs, shall
be added to the Obligations and the Grantor shall be liable therefor.
 
(d)           If Beneficiary elects to exercise its rights under the Colorado
Uniform Commercial Code as to the personal property constituting a part of the
Mortgaged Property, this election shall not preclude Beneficiary or the Trustee
from exercising any other rights and remedies granted by this instrument as to
the remainder of the Mortgaged Property.
 
(e)           Any copy of this instrument may also serve as a financing
statement and, when filed under the real estate records of Weld County, a
fixture filing of some portions of the goods described herein, that are or are
to become fixtures as part of the Mortgaged Property, under the Colorado Uniform
Commercial Code between the Grantor, whose present address is listed on the
first page of this Deed of Trust, and Beneficiary, whose present address is
listed on the first page of this Deed of Trust.
 
(f)           So long as any amount remains unpaid on any of the Obligations,
Grantor will not execute and there will not be filed in any public office any
financing statement or statements affecting the collateral other than financing
statements in favor of Beneficiary hereunder, unless the prior written specific
consent and approval of Beneficiary shall have first been obtained.
 
(g)           Beneficiary is authorized to file, in any jurisdiction where
Beneficiary deems it necessary, a financing statement or statements covering the
Mortgaged Property, and at the reasonable request of Beneficiary, Grantor will
join Beneficiary in executing one or more such financing statements pursuant to
the Colorado Uniform Commercial Code in form satisfactory to Beneficiary, and
will pay the cost of filing or recording this Deed of Trust, as a financing
statement, in all public offices at any time and from time to time whenever
filing or recording of any financing statement or of this Deed of Trust is
deemed by Beneficiary to be necessary or desirable.
 
 
9

--------------------------------------------------------------------------------

 
7.2           Portions of the Mortgaged Property consist of (i) oil, gas and
other minerals produced or to be produced from the lands described in the Leases
and to the accounts resulting from the sale thereof at the wellhead, or (ii)
goods which are or will become fixtures attached to the real estate constituting
a portion of the Mortgaged Property, and Grantor hereby agrees that this
instrument shall be filed in the real property records and the Uniform
Commercial Code records of the counties in which the Mortgaged Property are
located as a financing statement to perfect the security interest of Beneficiary
in said portions of the Mortgaged Property.  Nothing herein contained shall
impair or limit the effectiveness of this Deed of Trust as a security agreement
or financing statement for other purposes.
 
ARTICLE VIII
MISCELLANEOUS PROVISIONS
 
8.1           All notices, requests, consents, demands and other communications
required or permitted hereunder shall be given or furnished in the manner set
forth in Section 8.4 of the Purchase Agreement.
 
8.2           All exhibits attached hereto are hereby incorporated herein and
made a part hereof for all purposes, as if set forth in full herein. References
in such exhibits to instruments on file in the public records are hereby
incorporated by reference herein for all purposes.
 
8.3           The terms, provisions, covenants and conditions hereof shall be
binding upon Grantor, Grantor’s successors, legal representatives, and assigns,
and shall inure to the benefit of Beneficiary, its successors and assigns,
provided that Grantor shall not assign its rights and/or obligations under this
Deed of Trust without the prior written consent of Beneficiary, which consent
Beneficiary may withhold in its sole discretion.
 
8.4           In the event of a conflict between the terms and conditions of
this Deed of Trust and the Purchase Agreement, the terms and conditions of this
Deed of Trust shall control and govern the point in conflict.
 
8.5           IN CONNECTION WITH ANY ACTION TAKEN BY THE TRUSTEE AND/OR
BENEFICIARY PURSUANT TO THIS DEED OF TRUST, THE TRUSTEE AND/OR BENEFICIARY AND
THEIR OFFICERS, DIRECTORS, EMPLOYEES, REPRESENTATIVES, AGENTS, ATTORNEYS,
ACCOUNTANTS AND EXPERTS (“INDEMNIFIED PARTIES”) SHALL NOT BE LIABLE FOR ANY LOSS
SUSTAINED BY GRANTOR RESULTING FROM AN ASSERTION THAT BENEFICIARY HAS RECEIVED
FUNDS FROM THE PRODUCTION OF HYDROCARBONS CLAIMED BY THIRD PERSONS OR ANY ACT OR
OMISSION OF ANY INDEMNIFIED PARTY IN ADMINISTERING, MANAGING, OPERATING OR
CONTROLLING THE MORTGAGED PROPERTY INCLUDING SUCH LOSS WHICH MAY RESULT FROM THE
ORDINARY NEGLIGENCE OF AN INDEMNIFIED PARTY UNLESS SUCH LOSS IS CAUSED BY THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF AN INDEMNIFIED PARTY AS DETERMINED BY
A FINAL DECISION OF A COURT OF COMPETENT JURISDICTION, NOR SHALL THE TRUSTEE
AND/OR BENEFICIARY BE OBLIGATED TO PERFORM OR DISCHARGE ANY OBLIGATION, DUTY OR
LIABILITY OF GRANTOR. GRANTOR SHALL AND DOES HEREBY AGREE TO INDEMNIFY EACH
INDEMNIFIED PARTY FOR, AND TO HOLD EACH INDEMNIFIED PARTY HARMLESS FROM, ANY AND
ALL LIABILITY, LOSS OR DAMAGE INCURRED BY ANY INDEMNIFIED PARTY BY REASON OF
THIS DEED OF TRUST OR THE EXERCISE OF RIGHTS OR REMEDIES HEREUNDER; IF THE
TRUSTEE AND/OR BENEFICIARY MAKES ANY EXPENDITURE ON ACCOUNT OF ANY SUCH
LIABILITY, LOSS OR DAMAGE, THE AMOUNT THEREOF, INCLUDING COSTS, EXPENSES AND
REASONABLE ATTORNEYS’ FEES, SHALL BE A DEMAND OBLIGATION (WHICH OBLIGATION
GRANTOR HEREBY EXPRESSLY PROMISES TO PAY) OWING BY GRANTOR TO THE TRUSTEE AND/OR
BENEFICIARY AND SHALL BEAR INTEREST FROM THE DATE EXPENDED UNTIL PAID AT THE
POST-DEFAULT RATE, SHALL BE A PART OF THE OBLIGATIONS AND SHALL BE SECURED BY
THIS DEED OF TRUST AND ANY OTHER SECURITY INSTRUMENT.  THE LIABILITIES OF THE
GRANTOR AS SET FORTH IN THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS DEED
OF TRUST.
 
 
10

--------------------------------------------------------------------------------

 
8.6           To the fullest extent permitted by law, Grantor hereby irrevocably
and unconditionally waives and releases (a) all benefits that might accrue to
Grantor by virtue of any present or future moratorium law or other law exempting
the Mortgaged Property from attachment, levy or sale on execution or providing
for any appraisement, valuation, stay of execution, exemption from civil
process, redemption or extension of time for payment; and (b) all notices of any
Event of Default or of Beneficiary’s or the Investors’ intention to accelerate
maturity of the Obligations or of Beneficiary’s election to exercise or its
actual exercise of any right, remedy or recourse provided for under this Deed of
Trust or any other Transaction Document.
 
8.7           If any provision hereof is invalid or unenforceable in any
jurisdiction, the other provisions hereof shall remain in full force and effect
in such jurisdiction and the remaining provisions hereof shall be liberally
construed in favor of the Trustee and Beneficiary in order to effectuate the
provisions hereof, and the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
any such provision in any other jurisdiction.
 
8.8           This instrument shall be governed by, and construed in accordance
with the laws of the State of Colorado without regard to conflicts of laws
principles that would cause the application of law from another jurisdiction,
except to the extent that the laws of another jurisdiction govern the
attachment, creation validity, priority, perfection or manner or procedure for
enforcement of the liens or security interests created by this Deed of Trust.
 
8.9           THIS DEED OF TRUST, THE NOTES, THE PURCHASE AGREEMENT, AND THE
OTHER TRANSACTION DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.
 
8.10           The Parties agree to take all action and to execute, acknowledge
and deliver all such instruments necessary or advisable to consummate the
transactions contemplated by this Deed of Trust.
 
8.11           This Deed of Trust may be executed in any number of counterparts,
each of which shall be deemed valid and binding with respect to the signatories
thereto, and all of which together shall constitute one and the same instrument.
 


 
[signature page follows]
 
 
 
11

--------------------------------------------------------------------------------

 
[ex10-13sig1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
 
[ex10-13notary.jpg]
 
 
 

--------------------------------------------------------------------------------

 
[ex10-13sig2.jpg]
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT “A”
 


 
Lessor
Lessee
Eff Date
County
State
T
R
S
 Description L1
 Description L2
ADKISSON, KATHERINE
Condor Energy Technology LLC
6/16/13
Morgan
CO
7N
59W
17
NENE
 
ADKISSON, KATHERINE
Condor Energy Technology LLC
6/16/13
Morgan
CO
7N
59W
17
NENW
 
ADKISSON, KATHERINE
Condor Energy Technology LLC
6/16/13
Morgan
CO
7N
59W
17
NWNE
 
ADKISSON, KATHERINE
Condor Energy Technology LLC
6/16/13
Morgan
CO
7N
59W
17
NWNW
 
ADKISSON, KATHERINE
Condor Energy Technology LLC
6/16/13
Morgan
CO
7N
59W
17
SENE
 
ADKISSON, KATHERINE
Condor Energy Technology LLC
6/16/13
Morgan
CO
7N
59W
17
SENW
 
ADKISSON, KATHERINE
Condor Energy Technology LLC
6/16/13
Morgan
CO
7N
59W
17
SWNE
 
ADKISSON, KATHERINE
Condor Energy Technology LLC
6/16/13
Morgan
CO
7N
59W
17
SWNW
 
Alan B. Hall, a/k/a Alan Bradley Hall, married to Kelly McMsnyderahon Hall,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
7/18/11
Weld
CO
6N
60W
5
NENE
 
Alan B. Hall, a/k/a Alan Bradley Hall, married to Kelly McMsnyderahon Hall,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
7/18/11
Weld
CO
6N
60W
5
NESE
 
Alan B. Hall, a/k/a Alan Bradley Hall, married to Kelly McMsnyderahon Hall,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
7/18/11
Weld
CO
6N
60W
5
NWNE
 
Alan B. Hall, a/k/a Alan Bradley Hall, married to Kelly McMsnyderahon Hall,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
7/18/11
Weld
CO
6N
60W
5
NWSE
 
Alan B. Hall, a/k/a Alan Bradley Hall, married to Kelly McMsnyderahon Hall,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
7/18/11
Weld
CO
7N
59W
18
SENE
 
Alan B. Hall, a/k/a Alan Bradley Hall, married to Kelly McMsnyderahon Hall,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
7/18/11
Weld
CO
7N
59W
18
SESE
 
Alan B. Hall, a/k/a Alan Bradley Hall, married to Kelly McMsnyderahon Hall,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
7/18/11
Weld
CO
7N
59W
18
SWNE
 
Alan B. Hall, a/k/a Alan Bradley Hall, married to Kelly McMsnyderahon Hall,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
7/18/11
Weld
CO
7N
59W
18
SWSE
 
AMBER WAVES, GENERAL PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
17
NWNW
 
AMBER WAVES, GENERAL PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
17
SENW
 
AMBER WAVES, GENERAL PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
17
SESW
 
AMBER WAVES, GENERAL PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
17
NESW
 
AMBER WAVES, GENERAL PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
17
SESE
 
AMBER WAVES, GENERAL PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
17
SWSE
 
AMBER WAVES, GENERAL PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
17
NWSE
 
AMBER WAVES, GENERAL PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
18
NESE
 
AMBER WAVES, GENERAL PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
18
SWNW
LOT 4
AMBER WAVES, GENERAL PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
18
SENW
LOT 3
AMBER WAVES, GENERAL PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
18
SWNW
LOT 2
AMBER WAVES, PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
18
NWNW
 
AMBER WAVES, PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
18
NENW
 
AMBER WAVES, PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
18
SENW
 
AMBER WAVES, PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
18
SWNW
 
AMBER WAVES, PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
18
SWSW
 
AMBER WAVES, PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
18
SESW
 
AMBER WAVES, PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
18
NESW
 
AMBER WAVES, PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
18
NWSW
 
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
18
NESE
 
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
18
NESW
 
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
18
NWSE
 
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
18
SENW
 
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
18
SESE
 
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
18
SESW
 
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
18
SWSE
 
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
18
SWSW
lot 4
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
18
NWSW
lot 3
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
18
SWNW
lot 2
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
18
NESW
 
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
18
SENW
 
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
31
SESW
 
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
31
NENW
 
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
31
NWNW
 
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
31
NWSW
 
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
31
SWNW
 
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
31
SWSW
 
Anita Brauer, a single woman
Contex Energy Company
2/14/08
Weld
CO
7N
59W
31
SWSE
 
Anita Brauer, a single woman
Contex Energy Company
2/14/08
Weld
CO
7N
59W
31
NWNE
 
Anita Brauer, a single woman
Contex Energy Company
2/14/08
Weld
CO
7N
59W
31
NENE
 
Anita Brauer, a single woman
Contex Energy Company
2/14/08
Weld
CO
7N
59W
31
SENE
 
Anita Brauer, a single woman
Contex Energy Company
2/14/08
Weld
CO
7N
59W
31
SWNE
 
Anita Brauer, a single woman
Contex Energy Company
2/14/08
Weld
CO
7N
59W
31
NWSE
 
Anita Brauer, a single woman
Contex Energy Company
2/14/08
Weld
CO
7N
59W
31
SESE
 
Anita Brauer, a single woman
Contex Energy Company
2/14/08
Weld
CO
7N
59W
31
NESE
 
Anthony Dicroce, a widower
Baseline Minerals, Inc.
7/12/11
Weld
CO
7N
59W
31
NENW
 
Anthony Dicroce, a widower
Baseline Minerals, Inc.
7/12/11
Weld
CO
7N
59W
31
NESW
 
Anthony Dicroce, a widower
Baseline Minerals, Inc.
7/12/11
Weld
CO
7N
59W
31
NWNW
 
Anthony Dicroce, a widower
Baseline Minerals, Inc.
7/12/11
Weld
CO
7N
59W
31
NWSW
 
Anthony Dicroce, a widower
Baseline Minerals, Inc.
7/12/11
Weld
CO
7N
59W
31
SENW
 
Anthony Dicroce, a widower
Baseline Minerals, Inc.
7/12/11
Weld
CO
7N
59W
31
SESW
 
Anthony Dicroce, a widower
Baseline Minerals, Inc.
7/12/11
Weld
CO
7N
59W
31
SWNW
 
Anthony Dicroce, a widower
Baseline Minerals, Inc.
7/12/11
Weld
CO
7N
59W
31
SWSW
 
APPLEWICK, EVELYN
Condor Energy Technology LLC
7/11/13
Morgan
CO
7N
59W
18
NESE
 
APPLEWICK, EVELYN
Condor Energy Technology LLC
7/11/13
Morgan
CO
7N
59W
18
NWSE
 
APPLEWICK, EVELYN
Condor Energy Technology LLC
7/11/13
Morgan
CO
7N
59W
18
SESE
 
APPLEWICK, EVELYN
Condor Energy Technology LLC
7/11/13
Morgan
CO
7N
59W
18
SWSE
 
APPLEWICK, EVELYN
Condor Energy Technology LLC
7/11/13
Morgan
CO
7N
59W
18
NESE
 
APPLEWICK, EVELYN
Condor Energy Technology LLC
7/11/13
Morgan
CO
7N
59W
18
NWSE
 
APPLEWICK, EVELYN
Condor Energy Technology LLC
7/11/13
Morgan
CO
7N
59W
18
SESE
 
APPLEWICK, EVELYN
Condor Energy Technology LLC
7/11/13
Morgan
CO
7N
59W
18
SWSE
 
Arnold H. Dillon, individually and as the Personal Representative of the Estate
of Marie
Dillon, Deceased
Condor Energy Technology LLC
8/26/13
Weld
CO
7N
59W
31
   
Arnold H. Dillon, individually and as the Personal Representative of the Estate
of Marie
Dillon, Deceased
Condor Energy Technology LLC
8/26/13
Weld
CO
7N
59W
31
   
Barbara J. Memovich, a widow, and an heir to Robert Harris Memovich
Baseline Minerals, Inc.
8/29/11
Weld
CO
7N
59W
31
NENW
 
Barbara J. Memovich, a widow, and an heir to Robert Harris Memovich
Baseline Minerals, Inc.
8/29/11
Weld
CO
7N
59W
31
NESW
 
Barbara J. Memovich, a widow, and an heir to Robert Harris Memovich
Baseline Minerals, Inc.
8/29/11
Weld
CO
7N
59W
31
NWNW
 
Barbara J. Memovich, a widow, and an heir to Robert Harris Memovich
Baseline Minerals, Inc.
8/29/11
Weld
CO
7N
59W
31
NWSW
 
Barbara J. Memovich, a widow, and an heir to Robert Harris Memovich
Baseline Minerals, Inc.
8/29/11
Weld
CO
7N
59W
31
SENW
 
Barbara J. Memovich, a widow, and an heir to Robert Harris Memovich
Baseline Minerals, Inc.
8/29/11
Weld
CO
7N
59W
31
SESW
 
Barbara J. Memovich, a widow, and an heir to Robert Harris Memovich
Baseline Minerals, Inc.
8/29/11
Weld
CO
7N
59W
31
SWNW
 
Barbara J. Memovich, a widow, and an heir to Robert Harris Memovich
Baseline Minerals, Inc.
8/29/11
Weld
CO
7N
59W
31
SWSW
 
BERGAM, DOROTHY C.
Baseline Minerals, Inc.
7/13/10
Morgan
CO
7N
59W
18
SWSE
 
BERGAM, DOROTHY C.
Baseline Minerals, Inc.
7/13/10
Morgan
CO
7N
59W
18
NESE
 
BERGAM, DOROTHY C.
Baseline Minerals, Inc.
7/13/10
Morgan
CO
7N
59W
18
SESE
 
BERGAM, DOROTHY C.
Baseline Minerals, Inc.
7/13/10
Morgan
CO
7N
59W
18
NENE
 
BERGAM, DOROTHY C.
Baseline Minerals, Inc.
7/13/10
Morgan
CO
7N
59W
18
NENW
 
BERGAM, DOROTHY C.
Baseline Minerals, Inc.
7/13/10
Morgan
CO
7N
59W
18
NWNE
 
BERGAM, DOROTHY C.
Baseline Minerals, Inc.
7/13/10
Morgan
CO
7N
59W
18
SENE
 
BERGAM, DOROTHY C.
Baseline Minerals, Inc.
7/13/10
Morgan
CO
7N
59W
18
SWNE
 
BETTY JEAN BOSLEY
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
SWNW
LOT 2
BETTY JEAN BOSLEY
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
SENW
 
BETTY JEAN BOSLEY
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
SENW
LOT 3
BETTY JEAN BOSLEY
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
SWNW
LOT 4
BETTY JEAN BOSLEY
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
SESW
 
BETTY JEAN BOSLEY
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
NESW
 
BETTY JEAN BOSLEY
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
SESE
 
BETTY JEAN BOSLEY
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
SWSE
 
BETTY JEAN BOSLEY
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
NWSE
 
BETTY JEAN BOSLEY
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
NESE
 
Beverly A. Ditolla, a single woman
Baseline Minerals, Inc.
7/13/11
Weld
CO
7N
59W
31
NENW
 
Beverly A. Ditolla, a single woman
Baseline Minerals, Inc.
7/13/11
Weld
CO
7N
59W
31
NESW
 
Beverly A. Ditolla, a single woman
Baseline Minerals, Inc.
7/13/11
Weld
CO
7N
59W
31
NWNW
 
Beverly A. Ditolla, a single woman
Baseline Minerals, Inc.
7/13/11
Weld
CO
7N
59W
31
NWSW
 
Beverly A. Ditolla, a single woman
Baseline Minerals, Inc.
7/13/11
Weld
CO
7N
59W
31
SENW
 
Beverly A. Ditolla, a single woman
Baseline Minerals, Inc.
7/13/11
Weld
CO
7N
59W
31
SESW
 
Beverly A. Ditolla, a single woman
Baseline Minerals, Inc.
7/13/11
Weld
CO
7N
59W
31
SWNW
 
Beverly A. Ditolla, a single woman
Baseline Minerals, Inc.
7/13/11
Weld
CO
7N
59W
31
SWSW
 
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
31
NESE
 
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
31
NESW
 
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
31
NWSE
 
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
31
SENW
 
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
31
SESE
 
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
31
SESW
 
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
31
SWSE
 
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
31
SWSW
lot 4
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
31
NWSW
lot 3
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
31
SWNW
lot 2
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
31
NENW
 
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
31
NESW
 
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
31
NWNW
 
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
31
NWSW
 
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
31
SENW
 
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
31
SESW
 
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
19
SWNW
 
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
19
SWSW
 
BLACKRIVER ROYALTIES
Condor Energy Technology LLC
4/19/13
Morgan
CO
7N
59W
18
   
Blake LaRue, a/k/a William Blake LaRue, married to Bonnie P. LaRue, dealling
herein with his sole and separate property
Baseline Minerals, Inc.
7/15/11
Weld
CO
7N
59W
19
NENE
 
Blake LaRue, a/k/a William Blake LaRue, married to Bonnie P. LaRue, dealling
herein with his sole and separate property
Baseline Minerals, Inc.
7/15/11
Weld
CO
7N
59W
19
NESE
 
Blake LaRue, a/k/a William Blake LaRue, married to Bonnie P. LaRue, dealling
herein with his sole and separate property
Baseline Minerals, Inc.
7/15/11
Weld
CO
7N
59W
19
NWNE
 
Blake LaRue, a/k/a William Blake LaRue, married to Bonnie P. LaRue, dealling
herein with his sole and separate property
Baseline Minerals, Inc.
7/15/11
Weld
CO
7N
59W
19
NWSE
 
Blake LaRue, a/k/a William Blake LaRue, married to Bonnie P. LaRue, dealling
herein with his sole and separate property
Baseline Minerals, Inc.
7/15/11
Weld
CO
7N
59W
19
SENE
 
Blake LaRue, a/k/a William Blake LaRue, married to Bonnie P. LaRue, dealling
herein with his sole and separate property
Baseline Minerals, Inc.
7/15/11
Weld
CO
7N
59W
19
SESE
 
Blake LaRue, a/k/a William Blake LaRue, married to Bonnie P. LaRue, dealling
herein with his sole and separate property
Baseline Minerals, Inc.
7/15/11
Weld
CO
7N
59W
19
SWNE
 
Blake LaRue, a/k/a William Blake LaRue, married to Bonnie P. LaRue, dealling
herein with his sole and separate property
Baseline Minerals, Inc.
7/15/11
Weld
CO
7N
59W
19
SWSE
 
BRADBURN, JILL A.
Condor Energy Technology LLC
6/17/13
Morgan
CO
7N
59W
18
NENE
 
BRADBURN, JILL A.
Condor Energy Technology LLC
6/17/13
Morgan
CO
7N
59W
18
NENW
 
BRADBURN, JILL A.
Condor Energy Technology LLC
6/17/13
Morgan
CO
7N
59W
18
NWNE
 
BRADBURN, JILL A.
Condor Energy Technology LLC
6/17/13
Morgan
CO
7N
59W
18
NWNW
 
BRADBURN, JILL A.
Condor Energy Technology LLC
6/17/13
Morgan
CO
7N
59W
18
SENE
 
BRADBURN, JILL A.
Condor Energy Technology LLC
6/17/13
Morgan
CO
7N
59W
18
SENW
 
BRADBURN, JILL A.
Condor Energy Technology LLC
6/17/13
Morgan
CO
7N
59W
18
SWNE
 
BRADBURN, JILL A.
Condor Energy Technology LLC
6/17/13
Morgan
CO
7N
59W
18
SWNW
 
BROPHY, MARTHA EARLENE
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
18
NESE
 
BROPHY, MARTHA EARLENE
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
18
SESE
 
BROPHY, MARTHA EARLENE
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
18
SWSE
 
BROPHY, MARTHA EARLENE
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
18
NENE
 
BROPHY, MARTHA EARLENE
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
18
NENW
 
BROPHY, MARTHA EARLENE
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
18
NWNE
 
BROPHY, MARTHA EARLENE
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
18
SENE
 
BROPHY, MARTHA EARLENE
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
18
SWNE
 
Bruce Turner
Condor Energy Technology LLC
11/23/12
Weld
CO
7N
59W
18
NENE
 
Bruce Turner
Condor Energy Technology LLC
11/23/12
Weld
CO
7N
59W
18
NESE
 
Bruce Turner
Condor Energy Technology LLC
11/23/12
Weld
CO
7N
59W
18
NWNE
 
Bruce Turner
Condor Energy Technology LLC
11/23/12
Weld
CO
7N
59W
18
NWSE
 
Bruce Turner
Condor Energy Technology LLC
11/23/12
Weld
CO
7N
59W
18
SENE
 
Bruce Turner
Condor Energy Technology LLC
11/23/12
Weld
CO
7N
59W
18
SESE
 
Bruce Turner
Condor Energy Technology LLC
11/23/12
Weld
CO
7N
59W
18
SWNE
 
Bruce Turner
Condor Energy Technology LLC
11/23/12
Weld
CO
7N
59W
18
SWSE
 
Carol Shepherd, a single woman
Contex Energy Company
2/14/08
Weld
CO
7N
59W
19
NWNE
 
Carol Shepherd, a single woman
Contex Energy Company
2/14/08
Weld
CO
7N
59W
19
NENE
 
Carol Shepherd, a single woman
Contex Energy Company
2/14/08
Weld
CO
7N
59W
19
SENE
 
Carol Shepherd, a single woman
Contex Energy Company
2/14/08
Weld
CO
7N
59W
19
SWNE
 
Carol Shepherd, a single woman
Contex Energy Company
2/14/08
Weld
CO
7N
59W
19
NWSE
 
Carol Shepherd, a single woman
Contex Energy Company
2/14/08
Weld
CO
7N
59W
19
NESE
 
Carol Shepherd, a single woman
Contex Energy Company
2/14/08
Weld
CO
7N
59W
19
SESE
 
Carol Shepherd, a single woman
Contex Energy Company
2/14/08
Weld
CO
7N
59W
19
SWSE
 
Catherine J. Reed, f/k/a Cathy Lind Burmeister Reed, a widow
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
19
NENW
 
Catherine J. Reed, f/k/a Cathy Lind Burmeister Reed, a widow
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
19
NESW
 
Catherine J. Reed, f/k/a Cathy Lind Burmeister Reed, a widow
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
19
NWNW
 
Catherine J. Reed, f/k/a Cathy Lind Burmeister Reed, a widow
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
19
NWSW
 
Catherine J. Reed, f/k/a Cathy Lind Burmeister Reed, a widow
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
19
SENW
 
Catherine J. Reed, f/k/a Cathy Lind Burmeister Reed, a widow
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
19
SESW
 
Catherine J. Reed, f/k/a Cathy Lind Burmeister Reed, a widow
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
19
SWNW
 
Catherine J. Reed, f/k/a Cathy Lind Burmeister Reed, a widow
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
19
SWSW
 
Cherie Lynn Solomon, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/19/13
Weld
CO
7N
59W
19
NENE
 
Cherie Lynn Solomon, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
7N
59W
19
NESE
 
Cherie Lynn Solomon, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
7N
59W
19
NWNE
 
Cherie Lynn Solomon, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
7N
59W
19
NWSE
 
Cherie Lynn Solomon, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
7N
59W
19
SENE
 
Cherie Lynn Solomon, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
7N
59W
19
SESE
 
Cherie Lynn Solomon, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
7N
59W
19
SWNE
 
Cherie Lynn Solomon, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
7N
59W
19
SWSE
 
Cheryl Andrew, f/k/a Cheryl Ann Michalov, married to Jonah Andrew, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
19
NENW
 
Cheryl Andrew, f/k/a Cheryl Ann Michalov, married to Jonah Andrew, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
19
NESW
 
Cheryl Andrew, f/k/a Cheryl Ann Michalov, married to Jonah Andrew, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
19
NWNW
 
Cheryl Andrew, f/k/a Cheryl Ann Michalov, married to Jonah Andrew, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
19
NWSW
 
Cheryl Andrew, f/k/a Cheryl Ann Michalov, married to Jonah Andrew, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
19
SENW
 
Cheryl Andrew, f/k/a Cheryl Ann Michalov, married to Jonah Andrew, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
19
SESW
 
Cheryl Andrew, f/k/a Cheryl Ann Michalov, married to Jonah Andrew, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
19
SWNW
 
Cheryl Andrew, f/k/a Cheryl Ann Michalov, married to Jonah Andrew, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
19
SWSW
 
Christopher D. Mabray, a single man
Baseline Minerals, Inc.
8/25/11
Weld
CO
7N
59W
19
NESE
 
Christopher D. Mabray, a single man
Baseline Minerals, Inc.
8/25/11
Weld
CO
7N
59W
19
NESW
 
Christopher D. Mabray, a single man
Baseline Minerals, Inc.
8/25/11
Weld
CO
7N
59W
19
NWSE
 
Christopher D. Mabray, a single man
Baseline Minerals, Inc.
8/25/11
Weld
CO
7N
59W
19
NWSW
 
Christopher D. Mabray, a single man
Baseline Minerals, Inc.
8/25/11
Weld
CO
7N
59W
19
SESE
 
Christopher D. Mabray, a single man
Baseline Minerals, Inc.
8/25/11
Weld
CO
7N
59W
19
SESW
 
Christopher D. Mabray, a single man
Baseline Minerals, Inc.
8/25/11
Weld
CO
7N
59W
19
SWSE
 
Christopher D. Mabray, a single man
Baseline Minerals, Inc.
8/25/11
Weld
CO
7N
59W
19
SWSW
 
CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
18
NENW
 
CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
18
NESW
 
CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
18
NWNW
 
CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
18
NWSW
 
CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
18
SENW
 
CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
18
SESW
 
CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
18
SWNW
 
CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
18
SWSW
 
CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
18
NESE
 
CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
18
SESE
 
CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
18
NWSE
 
CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
18
SWSE
 
CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
18
NWNW
 
CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
18
NWSW
 
CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
18
SWNW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
19
NENW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
19
NESW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
19
NWNW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
19
NWSW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
19
SENW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
19
SESW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
19
SWNW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
19
SWSW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
NESE
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
NESW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
NWSE
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
NWSW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
SESE
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
SESW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
SWSE
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
SWSW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
NESE
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
NESW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
NWSE
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
SENW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
SESE
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
SESW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
SWSE
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
SWSW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
NWSW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
SWNW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
NWNW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
NENE
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
NWNE
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
SENE
 
Clarice Colleen Giba Molholm, a widow
Baseline Minerals, Inc.
8/8/11
Weld
CO
7N
59W
20
NENW
 
Clarice Colleen Giba Molholm, a widow
Baseline Minerals, Inc.
8/8/11
Weld
CO
7N
59W
20
NESW
 
Clarice Colleen Giba Molholm, a widow
Baseline Minerals, Inc.
8/8/11
Weld
CO
7N
59W
20
NWNW
 
Clarice Colleen Giba Molholm, a widow
Baseline Minerals, Inc.
8/8/11
Weld
CO
7N
59W
20
NWSW
 
Clarice Colleen Giba Molholm, a widow
Baseline Minerals, Inc.
8/8/11
Weld
CO
7N
59W
20
SENW
 
Clarice Colleen Giba Molholm, a widow
Baseline Minerals, Inc.
8/8/11
Weld
CO
7N
59W
20
SESW
 
Clarice Colleen Giba Molholm, a widow
Baseline Minerals, Inc.
8/8/11
Weld
CO
7N
59W
20
SWNW
 
Clarice Colleen Giba Molholm, a widow
Baseline Minerals, Inc.
8/8/11
Weld
CO
7N
59W
20
SWSW
 
Connie L. Green, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/9/13
Weld
CO
7N
59W
20
NENE
 
Connie L. Green, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
7N
59W
20
NESE
 
Connie L. Green, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
7N
59W
20
NWNE
 
Connie L. Green, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
7N
59W
20
NWSE
 
Connie L. Green, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
7N
59W
20
SENE
 
Connie L. Green, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
7N
59W
20
SESE
 
Connie L. Green, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
7N
59W
20
SWNE
 
Connie L. Green, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
7N
59W
20
SWSE
 
Connie L. Green, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
7N
59W
20
NENE
 
Connie L. Green, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
7N
59W
20
NESE
 
Connie L. Green, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
7N
59W
20
NWNE
 
Connie L. Green, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
7N
59W
20
NWSE
 
Connie L. Green, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
7N
59W
20
SENE
 
Connie L. Green, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
7N
59W
20
SESE
 
Connie L. Green, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
7N
59W
20
SWNE
 
Connie L. Green, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
7N
59W
20
SWSE
 
CORINNE L. CHAPMAN
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
SENW
 
CORINNE L. CHAPMAN
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
SESW
 
CORINNE L. CHAPMAN
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
NESW
 
CORINNE L. CHAPMAN
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
SESE
 
CORINNE L. CHAPMAN
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
SWSE
 
CORINNE L. CHAPMAN
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
NWSE
 
CORINNE L. CHAPMAN
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
NESE
 
CORINNE L. CHAPMAN
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
SWNW
LOT 4
CORINNE L. CHAPMAN
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
SENW
LOT 3
CORINNE L. CHAPMAN
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
SWNW
LOT 2
DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION
Contex Energy Company
5/11/09
Morgan
CO
7N
59W
18
NENE
lot 1
DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION
Contex Energy Company
5/11/09
Morgan
CO
7N
59W
18
NWNE
lot 2
DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION
Contex Energy Company
5/11/09
Morgan
CO
7N
59W
18
NWSE
 
DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION
Contex Energy Company
5/11/09
Morgan
CO
7N
59W
18
SENE
 
DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION
Contex Energy Company
5/11/09
Morgan
CO
7N
59W
18
SESE
 
DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION
Contex Energy Company
5/11/09
Morgan
CO
7N
59W
18
SWNE
 
DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION
Contex Energy Company
5/11/09
Morgan
CO
7N
59W
18
SWSE
 
DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION
Contex Energy Company
5/11/09
Morgan
CO
7N
59W
18
NENE
 
DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION
Contex Energy Company
5/11/09
Morgan
CO
7N
59W
18
NENW
 
DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION
Contex Energy Company
5/11/09
Morgan
CO
7N
59W
18
NWNE
 
DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION
Contex Energy Company
5/11/09
Morgan
CO
7N
59W
18
NWNW
 
DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION
Contex Energy Company
5/11/09
Morgan
CO
7N
59W
18
SENE
 
DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION
Contex Energy Company
5/11/09
Morgan
CO
7N
59W
18
SENW
 
DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION
Contex Energy Company
5/11/09
Morgan
CO
7N
59W
18
SWNE
 
DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION
Contex Energy Company
5/11/09
Morgan
CO
7N
59W
18
SWNW
 
DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION
Contex Energy Company
5/11/09
Morgan
CO
7N
59W
18
NESE
 
Danielle Ullman, A Single Woman
HOP Energies, LLC
10/20/10
Weld
CO
7N
59W
18
S/2, S/2NW/4, NW/4NW/4
Danielle Ullman, A Single Woman
HOP Energies, LLC
10/20/10
Weld
CO
7N
59W
17
S/2
 
Darlene Kozak Burham, a widow
Baseline Minerals, Inc.
8/11/11
Weld
CO
7N
59W
20
NENW
 
Darlene Kozak Burham, a widow
Baseline Minerals, Inc.
8/11/11
Weld
CO
7N
59W
20
NESW
 
Darlene Kozak Burham, a widow
Baseline Minerals, Inc.
8/11/11
Weld
CO
7N
59W
20
NWNW
 
Darlene Kozak Burham, a widow
Baseline Minerals, Inc.
8/11/11
Weld
CO
7N
59W
20
NWSW
 
Darlene Kozak Burham, a widow
Baseline Minerals, Inc.
8/11/11
Weld
CO
7N
59W
20
SENW
 
Darlene Kozak Burham, a widow
Baseline Minerals, Inc.
8/11/11
Weld
CO
7N
59W
20
SESW
 
Darlene Kozak Burham, a widow
Baseline Minerals, Inc.
8/11/11
Weld
CO
7N
59W
20
SWNW
 
Darlene Kozak Burham, a widow
Baseline Minerals, Inc.
8/11/11
Weld
CO
7N
59W
20
SWSW
 
Darlene M. Colbenson, f/k/a Darlene Mlynek, a widow, as sole heir of Theresa
Michalov Mlynek
Baseline Minerals, Inc.
8/23/11
Weld
CO
7N
59W
20
NENW
 
Darlene M. Colbenson, f/k/a Darlene Mlynek, a widow, as sole heir of Theresa
Michalov Mlynek
Baseline Minerals, Inc.
8/23/11
Weld
CO
7N
59W
20
NESW
 
Darlene M. Colbenson, f/k/a Darlene Mlynek, a widow, as sole heir of Theresa
Michalov Mlynek
Baseline Minerals, Inc.
8/23/11
Weld
CO
7N
59W
20
NWNW
 
Darlene M. Colbenson, f/k/a Darlene Mlynek, a widow, as sole heir of Theresa
Michalov Mlynek
Baseline Minerals, Inc.
8/23/11
Weld
CO
7N
59W
20
NWSW
 
Darlene M. Colbenson, f/k/a Darlene Mlynek, a widow, as sole heir of Theresa
Michalov Mlynek
Baseline Minerals, Inc.
8/23/11
Weld
CO
7N
59W
20
SENW
 
Darlene M. Colbenson, f/k/a Darlene Mlynek, a widow, as sole heir of Theresa
Michalov Mlynek
Baseline Minerals, Inc.
8/23/11
Weld
CO
7N
59W
20
SESW
 
Darlene M. Colbenson, f/k/a Darlene Mlynek, a widow, as sole heir of Theresa
Michalov Mlynek
Baseline Minerals, Inc.
8/23/11
Weld
CO
7N
59W
20
SWNW
 
Darlene M. Colbenson, f/k/a Darlene Mlynek, a widow, as sole heir of Theresa
Michalov Mlynek
Baseline Minerals, Inc.
8/23/11
Weld
CO
7N
59W
20
SWSW
 
DAVENPORT, JAMES ELTON
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
18
NESE
 
DAVENPORT, JAMES ELTON
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
18
SESE
 
DAVENPORT, JAMES ELTON
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
18
SWSE
 
DAVENPORT, JAMES ELTON
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
18
NENE
 
DAVENPORT, JAMES ELTON
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
18
NENW
 
DAVENPORT, JAMES ELTON
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
18
NWNE
 
DAVENPORT, JAMES ELTON
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
18
SENE
 
DAVENPORT, JAMES ELTON
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
18
SWNE
 
DAVID KELLN
Great Western Oil and Gas
2/10/11
Weld
CO
7N
59W
18
SENW
 
DAVID KELLN
Great Western Oil and Gas
2/10/11
Weld
CO
7N
59W
18
SESW
 
DAVID KELLN
Great Western Oil and Gas
2/10/11
Weld
CO
7N
59W
18
NESW
 
DAVID KELLN
Great Western Oil and Gas
2/10/11
Weld
CO
7N
59W
18
SESE
 
DAVID KELLN
Great Western Oil and Gas
2/10/11
Weld
CO
7N
59W
18
SWSE
 
DAVID KELLN
Great Western Oil and Gas
2/10/11
Weld
CO
7N
59W
18
NWSE
 
DAVID KELLN
Great Western Oil and Gas
2/10/11
Weld
CO
7N
59W
18
NESE
 
DAVID KELLN
Great Western Oil and Gas
2/10/11
Weld
CO
7N
59W
18
SWNW
LOT 4
DAVID KELLN
Great Western Oil and Gas
2/10/11
Weld
CO
7N
59W
18
SENW
LOT 3
DAVID KELLN
Great Western Oil and Gas
2/10/11
Weld
CO
7N
59W
18
SWNW
LOT 2
David W. Ferguson Trust
Baseline Minerals, Inc.
7/18/11
Weld
CO
7N
59W
20
NENW
 
David W. Ferguson Trust
Baseline Minerals, Inc.
7/18/11
Weld
CO
7N
59W
20
NESW
 
David W. Ferguson Trust
Baseline Minerals, Inc.
7/18/11
Weld
CO
7N
59W
20
NWNW
 
David W. Ferguson Trust
Baseline Minerals, Inc.
7/18/11
Weld
CO
7N
59W
20
NWSW
 
David W. Ferguson Trust
Baseline Minerals, Inc.
7/18/11
Weld
CO
7N
59W
20
SENW
 
David W. Ferguson Trust
Baseline Minerals, Inc.
7/18/11
Weld
CO
7N
59W
20
SESW
 
David W. Ferguson Trust
Baseline Minerals, Inc.
7/18/11
Weld
CO
7N
59W
20
SWNW
 
David W. Ferguson Trust
Baseline Minerals, Inc.
7/18/11
Weld
CO
7N
59W
20
SWSW
 
DeAnne Wellman  Owre
Condor Energy Technology LLC
11/13/12
Weld
CO
7N
59W
18
NENE
 
DeAnne Wellman  Owre
Condor Energy Technology LLC
11/13/12
Weld
CO
7N
59W
18
NESE
 
DeAnne Wellman  Owre
Condor Energy Technology LLC
11/13/12
Weld
CO
7N
59W
18
NWNE
 
DeAnne Wellman  Owre
Condor Energy Technology LLC
11/13/12
Weld
CO
7N
59W
18
NWSE
 
DeAnne Wellman  Owre
Condor Energy Technology LLC
11/13/12
Weld
CO
7N
59W
18
SENE
 
DeAnne Wellman  Owre
Condor Energy Technology LLC
11/13/12
Weld
CO
7N
59W
18
SESE
 
DeAnne Wellman  Owre
Condor Energy Technology LLC
11/13/12
Weld
CO
7N
59W
18
SWNE
 
DeAnne Wellman  Owre
Condor Energy Technology LLC
11/13/12
Weld
CO
7N
59W
18
SWSE
 
DELBERT EICHINGER AND JO ANN EICHINGER
Great Western Oil and Gas
1/20/11
Weld
CO
7N
59W
18
SENW
 
DELBERT EICHINGER AND JO ANN EICHINGER
Great Western Oil and Gas
1/20/11
Weld
CO
7N
59W
18
SESW
 
DELBERT EICHINGER AND JO ANN EICHINGER
Great Western Oil and Gas
1/20/11
Weld
CO
7N
59W
18
NESW
 
DELBERT EICHINGER AND JO ANN EICHINGER
Great Western Oil and Gas
1/20/11
Weld
CO
7N
59W
18
SESE
 
DELBERT EICHINGER AND JO ANN EICHINGER
Great Western Oil and Gas
1/20/11
Weld
CO
7N
59W
18
SWSE
 
DELBERT EICHINGER AND JO ANN EICHINGER
Great Western Oil and Gas
1/20/11
Weld
CO
7N
59W
18
NWSE
 
DELBERT EICHINGER AND JO ANN EICHINGER
Great Western Oil and Gas
1/20/11
Weld
CO
7N
59W
18
NESE
 
DELBERT EICHINGER AND JO ANN EICHINGER
Great Western Oil and Gas
1/20/11
Weld
CO
7N
59W
18
SWNW
LOT 4
DELBERT EICHINGER AND JO ANN EICHINGER
Great Western Oil and Gas
1/20/11
Weld
CO
7N
59W
18
SENW
LOT 3
DELBERT EICHINGER AND JO ANN EICHINGER
Great Western Oil and Gas
1/20/11
Weld
CO
7N
59W
18
SWNW
LOT 2
Dennis L. Bateman, a/k/a Dennis Leland Bateman, married to Barbara Bateman,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
9/21/11
Weld
CO
7N
59W
20
NENW
 
Dennis L. Bateman, a/k/a Dennis Leland Bateman, married to Barbara Bateman,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
9/21/11
Weld
CO
7N
59W
20
NESW
 
Dennis L. Bateman, a/k/a Dennis Leland Bateman, married to Barbara Bateman,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
9/21/11
Weld
CO
7N
59W
20
NWNW
 
Dennis L. Bateman, a/k/a Dennis Leland Bateman, married to Barbara Bateman,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
9/21/11
Weld
CO
7N
59W
20
NWSW
 
Dennis L. Bateman, a/k/a Dennis Leland Bateman, married to Barbara Bateman,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
9/21/11
Weld
CO
7N
59W
20
SENW
 
Dennis L. Bateman, a/k/a Dennis Leland Bateman, married to Barbara Bateman,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
9/21/11
Weld
CO
7N
59W
20
SESW
 
Dennis L. Bateman, a/k/a Dennis Leland Bateman, married to Barbara Bateman,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
9/21/11
Weld
CO
7N
59W
20
SWNW
 
Dennis L. Bateman, a/k/a Dennis Leland Bateman, married to Barbara Bateman,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
9/21/11
Weld
CO
7N
59W
20
SWSW
 
Dianne Y. Fuller, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/12/13
Weld
CO
7N
59W
20
NENE
 
Dianne Y. Fuller, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
59W
20
NESE
 
Dianne Y. Fuller, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
59W
20
NWNE
 
Dianne Y. Fuller, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
59W
20
NWSE
 
Dianne Y. Fuller, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
59W
20
SENE
 
Dianne Y. Fuller, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
59W
20
SESE
 
Dianne Y. Fuller, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
59W
20
SWNE
 
Dianne Y. Fuller, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
59W
20
SWSE
 
Dianne Y. Fuller, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
59W
20
NENE
 
Dianne Y. Fuller, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
59W
20
NESE
 
Dianne Y. Fuller, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
59W
20
NWNE
 
Dianne Y. Fuller, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
59W
20
NWSE
 
Dianne Y. Fuller, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
59W
20
SENE
 
Dianne Y. Fuller, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
59W
20
SESE
 
Dianne Y. Fuller, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
59W
20
SWNE
 
Dianne Y. Fuller, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
59W
20
SWSE
 
DILLER, MARILYNN L.
Baseline Minerals, Inc.
7/9/10
Morgan
CO
7N
59W
18
NESE
 
DILLER, MARILYNN L.
Baseline Minerals, Inc.
7/9/10
Morgan
CO
7N
59W
18
SESE
 
DILLER, MARILYNN L.
Baseline Minerals, Inc.
7/9/10
Morgan
CO
7N
59W
18
SWSE
 
DILLER, MARILYNN L.
Baseline Minerals, Inc.
7/9/10
Morgan
CO
7N
59W
18
NENE
 
DILLER, MARILYNN L.
Baseline Minerals, Inc.
7/9/10
Morgan
CO
7N
59W
18
NENW
 
DILLER, MARILYNN L.
Baseline Minerals, Inc.
7/9/10
Morgan
CO
7N
59W
18
NWNE
 
DILLER, MARILYNN L.
Baseline Minerals, Inc.
7/9/10
Morgan
CO
7N
59W
18
SENE
 
DILLER, MARILYNN L.
Baseline Minerals, Inc.
7/9/10
Morgan
CO
7N
59W
18
SWNE
 
Donald E. Olson and Margaret Olson
Great Western Oil and Gas
12/16/10
Weld
CO
7N
59W
18
SESW
 
Donald E. Olson and Margaret Olson
Great Western Oil and Gas
12/16/10
Weld
CO
7N
59W
18
SENW
 
Donald E. Olson and Margaret Olson
Great Western Oil and Gas
12/16/10
Weld
CO
7N
59W
18
NESW
 
Donald E. Olson and Margaret Olson
Great Western Oil and Gas
12/16/10
Weld
CO
7N
59W
18
SWNW
Lot 4
Donald E. Olson and Margaret Olson
Great Western Oil and Gas
12/16/10
Weld
CO
7N
59W
18
SENW
Lot 3
Donald E. Olson and Margaret Olson
Great Western Oil and Gas
12/16/10
Weld
CO
7N
59W
18
SWNW
LOT 2
DONALD KELIN
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
SWNW
LOT 2
DONALD KELIN
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
SENW
 
DONALD KELIN
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
SENW
LOT 3
DONALD KELIN
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
SWNW
LOT 4
DONALD KELIN
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
SESW
 
DONALD KELIN
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
NESW
 
DONALD KELIN
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
SESE
 
DONALD KELIN
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
SWSE
 
DONALD KELIN
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
NWSE
 
DONALD KELIN
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
NESE
 
DORIS / LYNN SCHILD
Great Western Oil and Gas
12/9/10
Weld
CO
7N
59W
18
NWNW
 
DORIS / LYNN SCHILD
Great Western Oil and Gas
12/9/10
Weld
CO
7N
59W
18
NENW
 
DORIS / LYNN SCHILD
Great Western Oil and Gas
12/9/10
Weld
CO
7N
59W
18
SENW
 
DORIS / LYNN SCHILD
Great Western Oil and Gas
12/9/10
Weld
CO
7N
59W
18
SWNW
 
DORIS / LYNN SCHILD
Great Western Oil and Gas
12/9/10
Weld
CO
7N
59W
18
SWSW
 
DORIS / LYNN SCHILD
Great Western Oil and Gas
12/9/10
Weld
CO
7N
59W
18
SESW
 
DORIS / LYNN SCHILD
Great Western Oil and Gas
12/9/10
Weld
CO
7N
59W
18
NESW
 
DORIS / LYNN SCHILD
Great Western Oil and Gas
12/9/10
Weld
CO
7N
59W
18
NWSW
 
DORIS L. JOHNSTON AND RALPH JOHNSTON
Great Western Oil and Gas
12/16/10
Weld
CO
7N
59W
18
SESW
 
DORIS L. JOHNSTON AND RALPH JOHNSTON
Great Western Oil and Gas
12/16/10
Weld
CO
7N
59W
18
NESW
 
DORIS L. JOHNSTON AND RALPH JOHNSTON
Great Western Oil and Gas
12/16/10
Weld
CO
7N
59W
18
SESE
 
DORIS L. JOHNSTON AND RALPH JOHNSTON
Great Western Oil and Gas
12/16/10
Weld
CO
7N
59W
18
SWSE
 
DORIS L. JOHNSTON AND RALPH JOHNSTON
Great Western Oil and Gas
12/16/10
Weld
CO
7N
59W
18
NWSE
 
DORIS L. JOHNSTON AND RALPH JOHNSTON
Great Western Oil and Gas
12/16/10
Weld
CO
7N
59W
18
NESE
 
DORIS L. JOHNSTON AND RALPH JOHNSTON
Great Western Oil and Gas
12/16/10
Weld
CO
7N
59W
18
SWNW
LOT 4
DORIS L. JOHNSTON AND RALPH JOHNSTON
Great Western Oil and Gas
12/16/10
Weld
CO
7N
59W
18
SENW
LOT 3
DORIS L. JOHNSTON AND RALPH JOHNSTON
Great Western Oil and Gas
12/16/10
Weld
CO
7N
59W
18
SWNW
LOT 2
Doris L. Poush, a widow
Baseline Minerals, Inc.
11/3/10
Weld
CO
7N
59W
20
NESW
 
Doris L. Poush, a widow
Baseline Minerals, Inc.
11/3/10
Weld
CO
7N
59W
20
SESW
 
Doris L. Poush, a widow
Baseline Minerals, Inc.
11/3/10
Weld
CO
7N
59W
20
SWSW
 
Doris L. Poush, a widow
Baseline Minerals, Inc.
11/3/10
Weld
CO
7N
59W
20
NWSE
 
Doris L. Poush, a widow
Baseline Minerals, Inc.
11/3/10
Weld
CO
7N
59W
20
NESE
 
Doris L. Poush, a widow
Baseline Minerals, Inc.
11/3/10
Weld
CO
7N
60W
13
SESE
 
Doris L. Poush, a widow
Baseline Minerals, Inc.
11/3/10
Weld
CO
7N
60W
13
SWSE
 
Doris L. Poush, a widow
Baseline Minerals, Inc.
11/3/10
Weld
CO
7N
60W
24
NWSW
 
DORIS SCHILD
Great Western Oil and Gas
12/9/10
Weld
CO
7N
59W
18
NWNW
 
DORIS SCHILD
Great Western Oil and Gas
12/9/10
Weld
CO
7N
59W
18
NENW
 
DORIS SCHILD
Great Western Oil and Gas
12/9/10
Weld
CO
7N
59W
18
SENW
 
DORIS SCHILD
Great Western Oil and Gas
12/9/10
Weld
CO
7N
59W
18
SWNW
 
DORIS SCHILD
Great Western Oil and Gas
12/9/10
Weld
CO
7N
59W
18
SWSW
 
DORIS SCHILD
Great Western Oil and Gas
12/9/10
Weld
CO
7N
59W
18
SESW
 
DORIS SCHILD
Great Western Oil and Gas
12/9/10
Weld
CO
7N
59W
18
NESW
 
DORIS SCHILD
Great Western Oil and Gas
12/9/10
Weld
CO
7N
59W
18
NWSW
 
Dorothy A. Menzies, a widow
Baseline Minerals, Inc.
7/22/11
Weld
CO
7N
60W
24
NENW
 
Dorothy A. Menzies, a widow
Baseline Minerals, Inc.
7/22/11
Weld
CO
7N
60W
24
NESW
 
Dorothy A. Menzies, a widow
Baseline Minerals, Inc.
7/22/11
Weld
CO
7N
60W
24
NWNW
 
Dorothy A. Menzies, a widow
Baseline Minerals, Inc.
7/22/11
Weld
CO
7N
60W
24
NWSW
 
Dorothy A. Menzies, a widow
Baseline Minerals, Inc.
7/22/11
Weld
CO
7N
60W
24
SENW
 
Dorothy A. Menzies, a widow
Baseline Minerals, Inc.
7/22/11
Weld
CO
7N
60W
16
SESW
 
Dorothy A. Menzies, a widow
Baseline Minerals, Inc.
7/22/11
Weld
CO
7N
60W
16
SWNW
 
Dorothy A. Menzies, a widow
Baseline Minerals, Inc.
7/22/11
Weld
CO
7N
60W
16
SWSW
 
Dorothy May Warhol, f/k/a Dorothy May Urista, married to Joseph Warhol, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/18/11
Weld
CO
7N
60W
16
NENW
 
Dorothy May Warhol, f/k/a Dorothy May Urista, married to Joseph Warhol, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/18/11
Weld
CO
7N
60W
16
NESW
 
Dorothy May Warhol, f/k/a Dorothy May Urista, married to Joseph Warhol, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/18/11
Weld
CO
7N
60W
16
NWNW
 
Dorothy May Warhol, f/k/a Dorothy May Urista, married to Joseph Warhol, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/18/11
Weld
CO
7N
60W
16
NWSW
 
Dorothy May Warhol, f/k/a Dorothy May Urista, married to Joseph Warhol, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/18/11
Weld
CO
7N
60W
16
SENW
 
Dorothy May Warhol, f/k/a Dorothy May Urista, married to Joseph Warhol, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/18/11
Weld
CO
7N
60W
16
SESW
 
Dorothy May Warhol, f/k/a Dorothy May Urista, married to Joseph Warhol, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/18/11
Weld
CO
7N
60W
16
SWNW
 
Dorothy May Warhol, f/k/a Dorothy May Urista, married to Joseph Warhol, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/18/11
Weld
CO
7N
60W
16
SWSW
 
EDGAR L MCVAY AND ROSALYN M MCVAY
Great Western Oil and Gas
12/22/10
Weld
CO
7N
59W
18
SENW
 
EDGAR L MCVAY AND ROSALYN M MCVAY
Great Western Oil and Gas
12/22/10
Weld
CO
7N
59W
18
SESW
 
EDGAR L MCVAY AND ROSALYN M MCVAY
Great Western Oil and Gas
12/22/10
Weld
CO
7N
59W
18
NESW
 
EDGAR L MCVAY AND ROSALYN M MCVAY
Great Western Oil and Gas
12/22/10
Weld
CO
7N
59W
18
SWNW
LOT 4
EDGAR L MCVAY AND ROSALYN M MCVAY
Great Western Oil and Gas
12/22/10
Weld
CO
7N
59W
18
SENW
LOT 3
EDGAR L MCVAY AND ROSALYN M MCVAY
Great Western Oil and Gas
12/22/10
Weld
CO
7N
59W
18
SWNW
LOT 2
Eileen Louise Dean, a single woman
Contex Energy Company
6/27/11
Weld
CO
7N
60W
16
NENE
 
Eileen Louise Dean, a single woman
Contex Energy Company
6/27/11
Weld
CO
7N
60W
16
NENW
 
Eileen Louise Dean, a single woman
Contex Energy Company
6/27/11
Weld
CO
7N
60W
16
NWNE
 
Eileen Louise Dean, a single woman
Contex Energy Company
6/27/11
Weld
CO
7N
60W
16
SENE
 
Eileen Louise Dean, a single woman
Contex Energy Company
6/27/11
Weld
CO
7N
60W
16
SENW
 
Eileen Louise Dean, a single woman
Contex Energy Company
6/27/11
Weld
CO
7N
59W
18
SWNE
 
Eileen Louise Dean, a single woman
Contex Energy Company
6/27/11
Weld
CO
7N
59W
18
SWNW
lot 2
Eileen Louise Dean, a single woman
Contex Energy Company
6/27/11
Weld
CO
7N
59W
18
NWNW
lot 1
ELIZABETH HARRIS
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
SENW
 
ELIZABETH HARRIS
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
SESW
 
ELIZABETH HARRIS
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
NESW
 
ELIZABETH HARRIS
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
SESE
 
ELIZABETH HARRIS
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
SWSE
 
ELIZABETH HARRIS
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
NWSE
 
ELIZABETH HARRIS
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
NESE
 
ELIZABETH HARRIS
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
SWNW
LOT 4
ELIZABETH HARRIS
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
SENW
LOT 3
ELIZABETH HARRIS
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
SWNW
LOT 2
Elmer Gene Willoughby, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
8/19/13
Weld
CO
7N
59W
18
SESE
 
Elmer Gene Willoughby, a married man dealing in his sole and separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
7N
59W
18
NWNE
 
Elmer Gene Willoughby, a married man dealing in his sole and separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
7N
59W
18
NENE
 
Elmer Gene Willoughby, a married man dealing in his sole and separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
7N
59W
18
SENE
 
Elmer Gene Willoughby, a married man dealing in his sole and separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
7N
59W
18
SWNE
 
Elmer Gene Willoughby, a married man dealing in his sole and separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
7N
59W
18
NWSE
 
Elmer Gene Willoughby, a married man dealing in his sole and separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
7N
59W
18
NESE
 
Elmer Gene Willoughby, a married man dealing in his sole and separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
7N
59W
18
SWSE
 
Estate of Mike Pop
Condor Energy Technology LLC
4/23/13
Morgan
CO
7N
59W
18
E/2
 
Eugene A. Markley, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/12/10
Weld
CO
7N
59W
18
NENW
 
Eugene A. Markley, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/12/10
Weld
CO
7N
59W
18
NESW
 
Eugene A. Markley, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/12/10
Weld
CO
7N
59W
18
NWNW
 
Eugene A. Markley, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/12/10
Weld
CO
7N
59W
18
NWSW
 
Eugene A. Markley, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/12/10
Weld
CO
7N
59W
18
SENW
 
Eugene A. Markley, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/12/10
Weld
CO
7N
59W
18
SESW
 
Eugene A. Markley, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/12/10
Weld
CO
7N
59W
18
SWNW
 
Eugene A. Markley, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/12/10
Weld
CO
7N
59W
18
SWSW
 
FORD TRUST, JOHN E.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
18
NESE
 
FORD TRUST, JOHN E.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
21
NESW
 
FORD TRUST, JOHN E.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
21
NWSE
 
FORD TRUST, JOHN E.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
21
SESE
 
FORD TRUST, JOHN E.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
21
SESW
 
FORD TRUST, JOHN E.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
21
SWSW
lot 4
FORD TRUST, JOHN E.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
21
NWSW
lot 3
FORD TRUST, JOHN E.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
21
SWSE
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
21
NWNE
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
21
NENE
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
21
NENW
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
21
NESE
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
21
NESW
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
21
NWNW
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
21
NWSE
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
21
NWSW
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
21
SENE
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
22
SENW
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
22
SESE
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
22
SESW
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
22
SWNE
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
28
SWNW
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
28
SWSE
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
28
SWSW
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
28
NENE
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
28
NENW
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
28
NWNE
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
28
SENE
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
28
SENW
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
28
SWNE
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
28
SWNW
lot 2
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
28
NWNW
lot 1
Fred Joseph Radosevich, a widower
Baseline Minerals, Inc.
9/8/11
Weld
CO
7N
59W
18
NENW
 
Fred Joseph Radosevich, a widower
Baseline Minerals, Inc.
9/8/11
Weld
CO
7N
59W
18
NESW
 
Fred Joseph Radosevich, a widower
Baseline Minerals, Inc.
9/8/11
Weld
CO
7N
59W
18
NWNW
 
Fred Joseph Radosevich, a widower
Baseline Minerals, Inc.
9/8/11
Weld
CO
7N
59W
18
NWSW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Fred Joseph Radosevich, a widower
Baseline Minerals, Inc.
9/8/11
Weld
CO
7N
59W
18
SENW
 
Fred Joseph Radosevich, a widower
Baseline Minerals, Inc.
9/8/11
Weld
CO
7N
59W
18
SESW
 
Fred Joseph Radosevich, a widower
Baseline Minerals, Inc.
9/8/11
Weld
CO
7N
59W
18
SWNW
 
Fred Joseph Radosevich, a widower
Baseline Minerals, Inc.
9/8/11
Weld
CO
7N
59W
18
SWSW
 
Freeman Investments
Condor Energy Technology LLC
11/27/12
Weld
CO
7N
59W
18
e/2
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NENE
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NENW
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NESE
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NESW
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NWNE
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NWNW
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NWSE
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NWSW
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SENE
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SENW
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SESE
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SESW
 

 
 
 

--------------------------------------------------------------------------------

 
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SWNE
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SWNW
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SWSE
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SWSW
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NENW
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NESW
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NWNW
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NWSW
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SENW
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SESW
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SWNW
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SWSW
 
GLEN SCHILD AND ANNA SCHILD
Great Western Oil and Gas
12/29/10
Weld
CO
7N
59W
28
SENW
 
GLEN SCHILD AND ANNA SCHILD
Great Western Oil and Gas
12/29/10
Weld
CO
7N
59W
28
SESW
 
GLEN SCHILD AND ANNA SCHILD
Great Western Oil and Gas
12/29/10
Weld
CO
7N
59W
28
SWNW
LOT 4
GLEN SCHILD AND ANNA SCHILD
Great Western Oil and Gas
12/29/10
Weld
CO
7N
59W
28
SENW
LOT 3
GLEN SCHILD AND ANNA SCHILD
Great Western Oil and Gas
12/29/10
Weld
CO
7N
59W
28
SWNW
LOT 2

 
 
 

--------------------------------------------------------------------------------

 
 
Gloria Memorich Tarasar, a widow
Baseline Minerals, Inc.
8/10/11
Weld
CO
7N
59W
18
NENW
 
Gloria Memorich Tarasar, a widow
Baseline Minerals, Inc.
8/10/11
Weld
CO
7N
59W
18
NESW
 
Gloria Memorich Tarasar, a widow
Baseline Minerals, Inc.
8/10/11
Weld
CO
7N
59W
18
NWNW
 
Gloria Memorich Tarasar, a widow
Baseline Minerals, Inc.
8/10/11
Weld
CO
7N
59W
18
NWSW
 
Gloria Memorich Tarasar, a widow
Baseline Minerals, Inc.
8/10/11
Weld
CO
7N
59W
18
SENW
 
Gloria Memorich Tarasar, a widow
Baseline Minerals, Inc.
8/10/11
Weld
CO
7N
59W
18
SESW
 
Gloria Memorich Tarasar, a widow
Baseline Minerals, Inc.
8/10/11
Weld
CO
7N
59W
18
SWNW
 
Gloria Memorich Tarasar, a widow
Baseline Minerals, Inc.
8/10/11
Weld
CO
7N
59W
18
SWSW
 
GOSPEL OUTREACH
Condor Energy Technology LLC
5/29/13
Weld
CO
7N
59W
28
NWSW
 
GOSPEL OUTREACH
Condor Energy Technology LLC
5/29/13
Weld
CO
7N
59W
28
SWSW
 
GOSPEL OUTREACH
Condor Energy Technology LLC
5/29/13
Weld
CO
7N
59W
28
NESW
 
GOSPEL OUTREACH
Condor Energy Technology LLC
5/29/13
Weld
CO
7N
59W
28
SESW
 
GOSPEL OUTREACH
Condor Energy Technology LLC
5/29/13
Weld
CO
7N
59W
28
NWSE
 
GOSPEL OUTREACH
Condor Energy Technology LLC
5/29/13
Weld
CO
7N
59W
28
SWSE
 
GOSPEL OUTREACH
Condor Energy Technology LLC
5/29/13
Weld
CO
7N
59W
28
NESE
 
GOSPEL OUTREACH
Condor Energy Technology LLC
5/29/13
Weld
CO
7N
59W
28
SESE
 
GUYETTE, SHERILL A.
Condor Energy Technology LLC
6/23/13
Morgan
CO
7N
59W
28
NENE
lot 1

 
 
 

--------------------------------------------------------------------------------

 
 
GUYETTE, SHERILL A.
Condor Energy Technology LLC
6/23/13
Morgan
CO
7N
59W
28
NENW
lot 3
GUYETTE, SHERILL A.
Condor Energy Technology LLC
6/23/13
Morgan
CO
7N
59W
28
NESE
 
GUYETTE, SHERILL A.
Condor Energy Technology LLC
6/23/13
Morgan
CO
7N
59W
28
NESW
 
GUYETTE, SHERILL A.
Condor Energy Technology LLC
6/23/13
Morgan
CO
7N
59W
28
NWNE
lot 2
GUYETTE, SHERILL A.
Condor Energy Technology LLC
6/23/13
Morgan
CO
7N
59W
28
NWNW
lot 4
GUYETTE, SHERILL A.
Condor Energy Technology LLC
6/23/13
Morgan
CO
7N
59W
28
SENE
 
GUYETTE, SHERILL A.
Condor Energy Technology LLC
6/23/13
Morgan
CO
7N
59W
28
SENW
 
GUYETTE, SHERILL A.
Condor Energy Technology LLC
6/23/13
Morgan
CO
7N
59W
28
SWNE
 
GUYETTE, SHERILL A.
Condor Energy Technology LLC
6/23/13
Morgan
CO
7N
59W
28
SWNW
lot 5
GUYETTE, SHERILL A.
Condor Energy Technology LLC
6/23/13
Morgan
CO
7N
59W
28
SWSE
 
GUYETTE, SHERILL A.
Condor Energy Technology LLC
6/23/13
Morgan
CO
7N
59W
28
SWSW
lot 7
GUYETTE, SHERILL ANN
Condor Energy Technology LLC
8/4/13
Weld
CO
7N
59W
28
NENW
 
GUYETTE, SHERILL ANN
Condor Energy Technology LLC
8/4/13
Weld
CO
7N
59W
28
NESW
 
GUYETTE, SHERILL ANN
Condor Energy Technology LLC
8/4/13
Weld
CO
7N
59W
28
NWNW
 
GUYETTE, SHERILL ANN
Condor Energy Technology LLC
8/4/13
Weld
CO
7N
59W
28
NWSW
 
GUYETTE, SHERILL ANN
Condor Energy Technology LLC
8/4/13
Weld
CO
7N
59W
28
SENW
 
GUYETTE, SHERILL ANN
Condor Energy Technology LLC
8/4/13
Weld
CO
7N
59W
28
SESW
 

 
 
 

--------------------------------------------------------------------------------

 
 
GUYETTE, SHERILL ANN
Condor Energy Technology LLC
8/4/13
Weld
CO
7N
59W
28
SWNW
 
GUYETTE, SHERILL ANN
Condor Energy Technology LLC
8/4/13
Weld
CO
7N
59W
28
SWSW
 
GUYETTE, SHERILL ANN
Condor Energy Technology LLC
8/4/13
Weld
CO
7N
59W
28
NENW
 
GUYETTE, SHERILL ANN
Condor Energy Technology LLC
8/4/13
Weld
CO
7N
59W
28
NESW
 
GUYETTE, SHERILL ANN
Condor Energy Technology LLC
8/4/13
Weld
CO
7N
59W
28
NWNW
 
GUYETTE, SHERILL ANN
Condor Energy Technology LLC
8/4/13
Weld
CO
7N
59W
28
NWSW
 
GUYETTE, SHERILL ANN
Condor Energy Technology LLC
8/4/13
Weld
CO
7N
59W
28
SENW
 
GUYETTE, SHERILL ANN
Condor Energy Technology LLC
8/4/13
Weld
CO
7N
59W
28
SESW
 
GUYETTE, SHERILL ANN
Condor Energy Technology LLC
8/4/13
Weld
CO
7N
59W
28
SWNW
 
GUYETTE, SHERILL ANN
Condor Energy Technology LLC
8/4/13
Weld
CO
7N
59W
28
SWSW
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NENE
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NENW
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NESE
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NESW
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NWNE
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NWNW
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NWSW
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SENE
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SENW
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SESE
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SESW
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SWNE
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SWNW
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SWSE
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SWSW
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NENW
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NESW
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NWNW
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NWSW
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SENW
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SESW
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SWNW
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SWSW
 
HAIGHT, EVELYN L.
Baseline Minerals, Inc.
7/6/10
Morgan
CO
7N
59W
28
NESE
 

 
 
 

--------------------------------------------------------------------------------

 
 
HAIGHT, EVELYN L.
Baseline Minerals, Inc.
7/6/10
Morgan
CO
7N
59W
28
SESE
 
HAIGHT, EVELYN L.
Baseline Minerals, Inc.
7/6/10
Morgan
CO
7N
59W
28
SWSE
 
HAIGHT, EVELYN L.
Baseline Minerals, Inc.
7/6/10
Morgan
CO
7N
59W
28
NENE
 
HAIGHT, EVELYN L.
Baseline Minerals, Inc.
7/6/10
Morgan
CO
7N
59W
28
NENW
 
HAIGHT, EVELYN L.
Baseline Minerals, Inc.
7/6/10
Morgan
CO
7N
59W
28
NWNE
 
HAIGHT, EVELYN L.
Baseline Minerals, Inc.
7/6/10
Morgan
CO
7N
59W
28
SENE
 
HAIGHT, EVELYN L.
Baseline Minerals, Inc.
7/6/10
Morgan
CO
7N
59W
28
SWNE
 
HEEB, JAMES E.
Baseline Minerals, Inc.
6/21/10
Morgan
CO
7N
59W
28
NESW
 
HEEB, JAMES E.
Baseline Minerals, Inc.
6/21/10
Morgan
CO
7N
59W
28
SESW
 
HEEB, JAMES E.
Baseline Minerals, Inc.
6/21/10
Morgan
CO
7N
59W
28
SWSW
lot 4
HEEB, STANLEY D.
Baseline Minerals, Inc.
6/21/10
Morgan
CO
7N
59W
28
NESW
 
HEEB, STANLEY D.
Baseline Minerals, Inc.
6/21/10
Morgan
CO
7N
59W
28
SESW
 
HEEB, STANLEY D.
Baseline Minerals, Inc.
6/21/10
Morgan
CO
7N
59W
28
SWSW
lot 4
HEISER, KAREN
Condor Energy Technology LLC
8/5/13
Weld
CO
7N
59W
28
NENW
 
HEISER, KAREN
Condor Energy Technology LLC
8/5/13
Weld
CO
7N
59W
28
NESW
 
HEISER, KAREN
Condor Energy Technology LLC
8/5/13
Weld
CO
7N
59W
28
NWNW
 
HEISER, KAREN
Condor Energy Technology LLC
8/5/13
Weld
CO
7N
59W
28
NWSW
 
HEISER, KAREN
Condor Energy Technology LLC
8/5/13
Weld
CO
7N
59W
28
SENW
 
HEISER, KAREN
Condor Energy Technology LLC
8/5/13
Weld
CO
7N
59W
28
SESW
 
HEISER, KAREN
Condor Energy Technology LLC
8/5/13
Weld
CO
7N
59W
28
SWNW
 
HEISER, KAREN
Condor Energy Technology LLC
8/5/13
Weld
CO
7N
59W
28
SWSW
 
HEISER, LESLIE PAUL
Condor Energy Technology LLC
8/5/13
Weld
CO
7N
59W
28
NENW
 
HEISER, LESLIE PAUL
Condor Energy Technology LLC
8/5/13
Weld
CO
7N
59W
28
NESW
 
HEISER, LESLIE PAUL
Condor Energy Technology LLC
8/5/13
Weld
CO
7N
59W
28
NWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
HEISER, LESLIE PAUL
Condor Energy Technology LLC
8/5/13
Weld
CO
7N
59W
28
NWSW
 
HEISER, LESLIE PAUL
Condor Energy Technology LLC
8/5/13
Weld
CO
7N
59W
28
SENW
 
HEISER, LESLIE PAUL
Condor Energy Technology LLC
8/5/13
Weld
CO
7N
59W
28
SESW
 
HEISER, LESLIE PAUL
Condor Energy Technology LLC
8/5/13
Weld
CO
7N
59W
28
SWNW
 
HEISER, LESLIE PAUL
Condor Energy Technology LLC
8/5/13
Weld
CO
7N
59W
28
SWSW
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
NENE
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
NENW
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
NESE
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
NESW
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
NWNE
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
NWNW
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
NWSE
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
NWSW
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
SENE
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
SENW
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
SESE
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
SESW
 

 
 
 

--------------------------------------------------------------------------------

 
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
SWNE
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
SWNW
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
SWSE
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
SWSW
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
NENW
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
NESW
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
NWNW
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
NWSW
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
SENW
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
SESW
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
SWNW
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
SWSW
 
HODGES, BENJAMIN A.
Condor Energy Technology LLC
6/15/13
Morgan
CO
7N
59W
28
SENE
 
HODGES, BENJAMIN A.
Condor Energy Technology LLC
6/15/13
Morgan
CO
7N
59W
28
NENE
 
HODGES, BENJAMIN A.
Condor Energy Technology LLC
6/15/13
Morgan
CO
7N
59W
28
NESE
 
HODGES, BENJAMIN A.
Condor Energy Technology LLC
6/15/13
Morgan
CO
7N
59W
28
NWNE
 
HODGES, BENJAMIN A.
Condor Energy Technology LLC
6/15/13
Morgan
CO
7N
59W
28
NWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
HODGES, BENJAMIN A.
Condor Energy Technology LLC
6/15/13
Morgan
CO
7N
59W
28
SESE
 
HODGES, BENJAMIN A.
Condor Energy Technology LLC
6/15/13
Morgan
CO
7N
59W
28
SWNE
 
HODGES, BENJAMIN A.
Condor Energy Technology LLC
6/15/13
Morgan
CO
7N
59W
28
SWSE
 
HOFF, BARBARA J.
Condor Energy Technology LLC
7/30/13
Weld
CO
7N
59W
28
NENW
 
HOFF, BARBARA J.
Condor Energy Technology LLC
7/30/13
Weld
CO
7N
59W
28
NESW
 
HOFF, BARBARA J.
Condor Energy Technology LLC
7/30/13
Weld
CO
7N
59W
28
NWNW
 
HOFF, BARBARA J.
Condor Energy Technology LLC
7/30/13
Weld
CO
7N
59W
28
NWSW
 
HOFF, BARBARA J.
Condor Energy Technology LLC
7/30/13
Weld
CO
7N
59W
28
SENW
 
HOFF, BARBARA J.
Condor Energy Technology LLC
7/30/13
Weld
CO
7N
59W
28
SESW
 
HOFF, BARBARA J.
Condor Energy Technology LLC
7/30/13
Weld
CO
7N
59W
28
SWNW
 
HOFF, BARBARA J.
Condor Energy Technology LLC
7/30/13
Weld
CO
7N
59W
28
SWSW
 
Holly Jo Watson, f/k/a Holly Jo Michalov, married to Gregg D. Watson, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/29/11
Weld
CO
7N
59W
18
NENW
 
Holly Jo Watson, f/k/a Holly Jo Michalov, married to Gregg D. Watson, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/29/11
Weld
CO
7N
59W
18
NESW
 
Holly Jo Watson, f/k/a Holly Jo Michalov, married to Gregg D. Watson, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/29/11
Weld
CO
7N
59W
18
NWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Holly Jo Watson, f/k/a Holly Jo Michalov, married to Gregg D. Watson, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/29/11
Weld
CO
7N
59W
18
NWSW
 
Holly Jo Watson, f/k/a Holly Jo Michalov, married to Gregg D. Watson, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/29/11
Weld
CO
7N
59W
18
SENW
 
Holly Jo Watson, f/k/a Holly Jo Michalov, married to Gregg D. Watson, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/29/11
Weld
CO
7N
59W
18
SESW
 
Holly Jo Watson, f/k/a Holly Jo Michalov, married to Gregg D. Watson, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/29/11
Weld
CO
7N
59W
18
SWNW
 
Holly Jo Watson, f/k/a Holly Jo Michalov, married to Gregg D. Watson, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/29/11
Weld
CO
7N
59W
18
SWSW
 
Howard K. Dean, Jr. and Dalma Dean, husband and wife
Contex Energy Company
1/28/08
Weld
CO
7N
59W
18
NENW
 
Howard K. Dean, Jr. and Dalma Dean, husband and wife
Contex Energy Company
1/28/08
Weld
CO
7N
59W
18
NWNE
 
Howard K. Dean, Jr. and Dalma Dean, husband and wife
Contex Energy Company
1/28/08
Weld
CO
7N
59W
18
NENE
 
Howard K. Dean, Jr. and Dalma Dean, husband and wife
Contex Energy Company
1/28/08
Weld
CO
7N
59W
18
SENE
 
Howard K. Dean, Jr. and Dalma Dean, husband and wife
Contex Energy Company
1/28/08
Weld
CO
7N
59W
18
SWNE
 
Howard K. Dean, Jr. and Dalma Dean, husband and wife
Contex Energy Company
1/28/08
Weld
CO
7N
59W
18
SENW
 
Howard K. Dean, Jr. and Dalma Dean, husband and wife
Contex Energy Company
1/28/08
Weld
CO
7N
59W
18
SWNW
lot 2

 
 
 

--------------------------------------------------------------------------------

 
 
Howard K. Dean, Jr. and Dalma Dean, husband and wife
Contex Energy Company
1/28/08
Weld
CO
7N
60W
23
NWNW
lot 1
Iris Lee Memovich Swaggerty Turk, a widow
Baseline Minerals, Inc.
8/16/11
Weld
CO
7N
60W
23
NENW
 
Iris Lee Memovich Swaggerty Turk, a widow
Baseline Minerals, Inc.
8/16/11
Weld
CO
7N
60W
23
NESW
 
Iris Lee Memovich Swaggerty Turk, a widow
Baseline Minerals, Inc.
8/16/11
Weld
CO
7N
60W
23
NWNW
 
Iris Lee Memovich Swaggerty Turk, a widow
Baseline Minerals, Inc.
8/16/11
Weld
CO
7N
60W
23
NWSW
 
Iris Lee Memovich Swaggerty Turk, a widow
Baseline Minerals, Inc.
8/16/11
Weld
CO
7N
60W
23
SENW
 
Iris Lee Memovich Swaggerty Turk, a widow
Baseline Minerals, Inc.
8/16/11
Weld
CO
7N
60W
23
SESW
 
Iris Lee Memovich Swaggerty Turk, a widow
Baseline Minerals, Inc.
8/16/11
Weld
CO
7N
60W
23
SWNW
 
Iris Lee Memovich Swaggerty Turk, a widow
Baseline Minerals, Inc.
8/16/11
Weld
CO
7N
60W
23
SWSW
 
Iris Lee Turk
Condor Energy Technology LLC
10/8/12
Weld
CO
7N
59W
28
SENW
 
Iris Lee Turk
Condor Energy Technology LLC
10/8/12
Weld
CO
7N
59W
28
SESW
 
Iris Lee Turk
Condor Energy Technology LLC
10/8/12
Weld
CO
7N
59W
28
NESW
 
Iris Lee Turk
Condor Energy Technology LLC
10/8/12
Weld
CO
7N
59W
28
SESE
 
Iris Lee Turk
Condor Energy Technology LLC
10/8/12
Weld
CO
7N
59W
28
SWSE
 
Iris Lee Turk
Condor Energy Technology LLC
10/8/12
Weld
CO
7N
59W
28
NWSE
 
Iris Lee Turk
Condor Energy Technology LLC
10/8/12
Weld
CO
7N
59W
28
NESE
 
Iris Lee Turk
Condor Energy Technology LLC
10/8/12
Weld
CO
7N
59W
28
SWNW
LOT 4

 
 
 

--------------------------------------------------------------------------------

 
 
Iris Lee Turk
Condor Energy Technology LLC
10/8/12
Weld
CO
7N
59W
28
SENW
LOT 3
Iris Lee Turk
Condor Energy Technology LLC
10/8/12
Weld
CO
7N
59W
28
SWNW
LOT 2
Irwin Lee Jess & Tamara Lynne Jess, husband and wife
Baseline Minerals, Inc.
7/23/08
Weld
CO
7N
60W
23
NENE
 
Irwin Lee Jess & Tamara Lynne Jess, husband and wife
Baseline Minerals, Inc.
7/23/08
Weld
CO
7N
60W
23
SWNE
 
Irwin Lee Jess & Tamara Lynne Jess, husband and wife
Baseline Minerals, Inc.
7/23/08
Weld
CO
7N
60W
23
NWSE
 
Irwin Lee Jess & Tamara Lynne Jess, husband and wife
Baseline Minerals, Inc.
7/23/08
Weld
CO
7N
60W
23
NESE
 
Irwin Lee Jess & Tamara Lynne Jess, husband and wife
Baseline Minerals, Inc.
7/23/08
Weld
CO
7N
60W
23
SESE
 
Irwin Lee Jess & Tamara Lynne Jess, husband and wife
Baseline Minerals, Inc.
7/23/08
Weld
CO
7N
60W
23
SWSE
 
Irwin Lee Jess & Tamara Lynne Jess, husband and wife
Baseline Minerals, Inc.
7/23/08
Weld
CO
7N
60W
23
NWNE
 
Irwin Lee Jess & Tamara Lynne Jess, husband and wife
Baseline Minerals, Inc.
7/23/08
Weld
CO
7N
60W
23
SENE
 
J. Allen Meyer, a/k/a J.A. Meyer, a/k/a J. Meyer, a/k/a Jay Allen Meyer, a/k/a
Jay A. Meyer, a/k/a Jay Meyer, a married man dealing in his sole and separate
property
Baseline Minerals, Inc.
1/2/09
Weld
CO
7N
60W
23
NESE
 
J. Allen Meyer, a/k/a J.A. Meyer, a/k/a J. Meyer, a/k/a Jay Allen Meyer, a/k/a
Jay A. Meyer, a/k/a Jay Meyer, a married man dealing in his sole and separate
property
Baseline Minerals, Inc.
1/2/09
Weld
CO
7N
60W
23
NWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
J. Allen Meyer, a/k/a J.A. Meyer, a/k/a J. Meyer, a/k/a Jay Allen Meyer, a/k/a
Jay A. Meyer, a/k/a Jay Meyer, a married man dealing in his sole and separate
property
Baseline Minerals, Inc.
1/2/09
Weld
CO
7N
60W
23
SESE
 
J. Allen Meyer, a/k/a J.A. Meyer, a/k/a J. Meyer, a/k/a Jay Allen Meyer, a/k/a
Jay A. Meyer, a/k/a Jay Meyer, a married man dealing in his sole and separate
property
Baseline Minerals, Inc.
1/2/09
Weld
CO
7N
60W
23
SWSE
 
J. Allen Meyer, a/k/a J.A. Meyer, a/k/a J. Meyer, a/k/a Jay Allen Meyer, a/k/a
Jay A. Meyer, a/k/a Jay Meyer, a married man dealing in his sole and separate
property
Baseline Minerals, Inc.
1/2/09
Weld
CO
7N
60W
23
NENE
 
J. Allen Meyer, a/k/a J.A. Meyer, a/k/a J. Meyer, a/k/a Jay Allen Meyer, a/k/a
Jay A. Meyer, a/k/a Jay Meyer, a married man dealing in his sole and separate
property
Baseline Minerals, Inc.
1/2/09
Weld
CO
7N
60W
23
NWNE
 
J. Allen Meyer, a/k/a J.A. Meyer, a/k/a J. Meyer, a/k/a Jay Allen Meyer, a/k/a
Jay A. Meyer, a/k/a Jay Meyer, a married man dealing in his sole and separate
property
Baseline Minerals, Inc.
1/2/09
Weld
CO
7N
60W
23
SENE
 

 
 
 

--------------------------------------------------------------------------------

 
 
J. Allen Meyer, a/k/a J.A. Meyer, a/k/a J. Meyer, a/k/a Jay Allen Meyer, a/k/a
Jay A. Meyer, a/k/a Jay Meyer, a married man dealing in his sole and separate
property
Baseline Minerals, Inc.
1/2/09
Weld
CO
7N
60W
23
SWNE
 
James C. Young, Jr., a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
60W
23
NENE
 
James C. Young, Jr., a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
60W
23
NESE
 
James C. Young, Jr., a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
60W
23
NWNE
 
James C. Young, Jr., a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
60W
23
NWSE
 
James C. Young, Jr., a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
60W
23
SENE
 
James C. Young, Jr., a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
60W
23
SESE
 
James C. Young, Jr., a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
60W
23
SWNE
 
James C. Young, Jr., a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
60W
23
SWSE
 
James C. Young, Jr., a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
60W
23
NENE
 

 
 
 

--------------------------------------------------------------------------------

 
 
James C. Young, Jr., a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
60W
23
NESE
 
James C. Young, Jr., a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
60W
23
NWNE
 
James C. Young, Jr., a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
60W
23
NWSE
 
James C. Young, Jr., a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
60W
23
SENE
 
James C. Young, Jr., a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
60W
23
SESE
 
James C. Young, Jr., a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
60W
23
SWNE
 
James C. Young, Jr., a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
60W
23
SWSE
 
James R. Lind, married to Rita Lind, dealing herein with his sole and separate
property
Baseline Minerals, Inc.
8/23/11
Weld
CO
7N
60W
23
NENW
 
James R. Lind, married to Rita Lind, dealing herein with his sole and separate
property
Baseline Minerals, Inc.
8/23/11
Weld
CO
7N
60W
23
NESW
 
James R. Lind, married to Rita Lind, dealing herein with his sole and separate
property
Baseline Minerals, Inc.
8/23/11
Weld
CO
7N
60W
23
NWNW
 
James R. Lind, married to Rita Lind, dealing herein with his sole and separate
property
Baseline Minerals, Inc.
8/23/11
Weld
CO
7N
60W
23
NWSW
 

 
 
 

--------------------------------------------------------------------------------

 
 
James R. Lind, married to Rita Lind, dealing herein with his sole and separate
property
Baseline Minerals, Inc.
8/23/11
Weld
CO
7N
60W
23
SENW
 
James R. Lind, married to Rita Lind, dealing herein with his sole and separate
property
Baseline Minerals, Inc.
8/23/11
Weld
CO
7N
60W
23
SESW
 
James R. Lind, married to Rita Lind, dealing herein with his sole and separate
property
Baseline Minerals, Inc.
8/23/11
Weld
CO
7N
60W
23
SWNW
 
James R. Lind, married to Rita Lind, dealing herein with his sole and separate
property
Baseline Minerals, Inc.
8/23/11
Weld
CO
7N
60W
23
SWSW
 
JANE M WHITE
Condor Energy Technology LLC
6/27/13
Morgan
CO
7N
59W
28
NENE
 
JANE M WHITE
Condor Energy Technology LLC
6/27/13
Morgan
CO
7N
59W
28
NESE
 
JANE M WHITE
Condor Energy Technology LLC
6/27/13
Morgan
CO
7N
59W
28
NWNE
 
JANE M WHITE
Condor Energy Technology LLC
6/27/13
Morgan
CO
7N
59W
28
NWSE
 
JANE M WHITE
Condor Energy Technology LLC
6/27/13
Morgan
CO
7N
59W
28
SENE
 
JANE M WHITE
Condor Energy Technology LLC
6/27/13
Morgan
CO
7N
59W
28
SESE
 
JANE M WHITE
Condor Energy Technology LLC
6/27/13
Morgan
CO
7N
59W
28
SWNE
 
JANE M WHITE
Condor Energy Technology LLC
6/27/13
Morgan
CO
7N
59W
28
SWSE
 
Jane M. Russell, a single woman
Baseline Minerals, Inc.
7/25/11
Weld
CO
7N
60W
23
NENE
 
Jane M. Russell, a single woman
Baseline Minerals, Inc.
7/25/11
Weld
CO
7N
60W
23
NESE
 
Jane M. Russell, a single woman
Baseline Minerals, Inc.
7/25/11
Weld
CO
7N
60W
23
NWNE
 
Jane M. Russell, a single woman
Baseline Minerals, Inc.
7/25/11
Weld
CO
7N
60W
23
NWSE
 
Jane M. Russell, a single woman
Baseline Minerals, Inc.
7/25/11
Weld
CO
7N
60W
23
SENE
 
Jane M. Russell, a single woman
Baseline Minerals, Inc.
7/25/11
Weld
CO
7N
60W
23
SESE
 
Jane M. Russell, a single woman
Baseline Minerals, Inc.
7/25/11
Weld
CO
7N
60W
23
SWNE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Jane M. Russell, a single woman
Baseline Minerals, Inc.
7/25/11
Weld
CO
7N
60W
23
SWSE
 
Jeffrey and Gina Ford, husband and wife
Baseline Minerals, Inc.
8/3/10
Weld
CO
7N
60W
23
NENW
 
Jeffrey and Gina Ford, husband and wife
Baseline Minerals, Inc.
8/3/10
Weld
CO
7N
60W
23
NESW
 
Jeffrey and Gina Ford, husband and wife
Baseline Minerals, Inc.
8/3/10
Weld
CO
7N
60W
23
NWNW
 
Jeffrey and Gina Ford, husband and wife
Baseline Minerals, Inc.
8/3/10
Weld
CO
7N
60W
23
NWSW
 
Jeffrey and Gina Ford, husband and wife
Baseline Minerals, Inc.
8/3/10
Weld
CO
7N
60W
23
SENW
 
Jeffrey and Gina Ford, husband and wife
Baseline Minerals, Inc.
8/3/10
Weld
CO
7N
60W
23
SESW
 
Jeffrey and Gina Ford, husband and wife
Baseline Minerals, Inc.
8/3/10
Weld
CO
7N
60W
23
SWNW
 
Jeffrey and Gina Ford, husband and wife
Baseline Minerals, Inc.
8/3/10
Weld
CO
7N
60W
23
SWSW
 
Jerry M. McDannald Estate, represented by Jane M. Russell, Executor
Baseline Minerals, Inc.
7/25/11
Weld
CO
7N
60W
23
NENE
 
Jerry M. McDannald Estate, represented by Jane M. Russell, Executor
Baseline Minerals, Inc.
7/25/11
Weld
CO
7N
60W
23
NESE
 
Jerry M. McDannald Estate, represented by Jane M. Russell, Executor
Baseline Minerals, Inc.
7/25/11
Weld
CO
7N
60W
23
NWNE
 
Jerry M. McDannald Estate, represented by Jane M. Russell, Executor
Baseline Minerals, Inc.
7/25/11
Weld
CO
7N
60W
23
NWSE
 
Jerry M. McDannald Estate, represented by Jane M. Russell, Executor
Baseline Minerals, Inc.
7/25/11
Weld
CO
7N
60W
23
SENE
 
Jerry M. McDannald Estate, represented by Jane M. Russell, Executor
Baseline Minerals, Inc.
7/25/11
Weld
CO
7N
60W
23
SESE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Jerry M. McDannald Estate, represented by Jane M. Russell, Executor
Baseline Minerals, Inc.
7/25/11
Weld
CO
7N
60W
23
SWNE
 
Jerry M. McDannald Estate, represented by Jane M. Russell, Executor
Baseline Minerals, Inc.
7/25/11
Weld
CO
7N
60W
23
SWSE
 
John and Martha Roth (Assigned by TOTAL USA)
Francis Energy, Inc.
9/29/88
Weld
CO
7N
59W
28
SENW
 
John and Martha Roth (Assigned by TOTAL USA)
Francis Energy, Inc.
9/29/88
Weld
CO
7N
59W
28
SESW
 
John and Martha Roth (Assigned by TOTAL USA)
Francis Energy, Inc.
9/29/88
Weld
CO
7N
59W
28
NESW
 
John and Martha Roth (Assigned by TOTAL USA)
Francis Energy, Inc.
9/29/88
Weld
CO
7N
59W
28
SESE
 
John and Martha Roth (Assigned by TOTAL USA)
Francis Energy, Inc.
9/29/88
Weld
CO
7N
59W
28
SWSE
 
John and Martha Roth (Assigned by TOTAL USA)
Francis Energy, Inc.
9/29/88
Weld
CO
7N
59W
28
NESE
 
John and Martha Roth (Assigned by TOTAL USA)
Francis Energy, Inc.
9/29/88
Weld
CO
7N
59W
28
NWSE
 
John and Martha Roth (Assigned by TOTAL USA)
Francis Energy, Inc.
9/29/88
Weld
CO
7N
59W
28
SWNW
Lot 4
John and Martha Roth (Assigned by TOTAL USA)
Francis Energy, Inc.
9/29/88
Weld
CO
7N
59W
28
NWSW
Lot 3
John and Martha Roth (Assigned by TOTAL USA)
Francis Energy, Inc.
9/29/88
Weld
CO
7N
59W
28
SWNW
Lot 2
John and Martha Roth (Assigned by TOTAL USA)
Francis Energy, Inc.
9/29/88
Weld
CO
7N
59W
28
NWNW
Lot 1
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/10
Weld
CO
7N
60W
23
NENE
 
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/10
Weld
CO
7N
60W
23
NENW
 
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/10
Weld
CO
7N
60W
23
NWNE
 

 
 
 

--------------------------------------------------------------------------------

 
 
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/10
Weld
CO
7N
60W
23
SENE
 
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/10
Weld
CO
7N
60W
23
SENW
 
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/10
Weld
CO
7N
60W
23
SWNE
 
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/10
Weld
CO
7N
60W
23
SWNW
lot 2
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/10
Weld
CO
7N
60W
23
NWNW
lot 1
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/10
Weld
CO
7N
60W
23
NESE
 
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/10
Weld
CO
7N
60W
23
NESW
 
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/10
Weld
CO
7N
60W
23
NWSE
 
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/10
Weld
CO
7N
60W
23
SESE
 
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/10
Weld
CO
7N
60W
23
SESW
 
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/10
Weld
CO
7N
60W
23
SWSE
 
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/10
Weld
CO
7N
60W
23
SWSW
lot 4
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/10
Weld
CO
6N
60W
18
NWSW
lot 3
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
18
NESE
 
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
18
NWSE
 
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
18
SESE
 
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
18
SWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
John E. Ford Family Trust, dated March 6, 2005
Baseline Minerals, Inc.
11/10/13
Weld
CO
6N
60W
18
NENE
 
John E. Ford Family Trust, dated March 6, 2005
Baseline Minerals, Inc.
11/10/13
Weld
CO
6N
60W
18
NENW
 
John E. Ford Family Trust, dated March 6, 2005
Baseline Minerals, Inc.
11/10/13
Weld
CO
6N
60W
18
NWNE
 
John E. Ford Family Trust, dated March 6, 2005
Baseline Minerals, Inc.
11/10/13
Weld
CO
6N
60W
18
NWNW
 
John E. Ford Family Trust, dated March 6, 2005
Baseline Minerals, Inc.
11/10/13
Weld
CO
6N
60W
18
SENE
 
John E. Ford Family Trust, dated March 6, 2005
Baseline Minerals, Inc.
11/10/13
Weld
CO
6N
60W
18
SENW
 
John E. Ford Family Trust, dated March 6, 2005
Baseline Minerals, Inc.
11/10/13
Weld
CO
6N
60W
18
SWNE
 
John E. Ford Family Trust, dated March 6, 2005
Baseline Minerals, Inc.
11/10/13
Weld
CO
6N
60W
18
SWNW
 
John E. Ford Family Trust, dated March 6, 2005
Baseline Minerals, Inc.
11/10/13
Weld
CO
6N
60W
18
NESE
 
John E. Ford Family Trust, dated March 6, 2005
Baseline Minerals, Inc.
11/10/13
Weld
CO
6N
60W
18
NESW
 
John E. Ford Family Trust, dated March 6, 2005
Baseline Minerals, Inc.
11/10/13
Weld
CO
6N
60W
18
NWSE
 
John E. Ford Family Trust, dated March 6, 2005
Baseline Minerals, Inc.
11/10/13
Weld
CO
6N
60W
18
NWSW
 
John E. Ford Family Trust, dated March 6, 2005
Baseline Minerals, Inc.
11/10/13
Weld
CO
6N
60W
18
SESE
 
John E. Ford Family Trust, dated March 6, 2005
Baseline Minerals, Inc.
11/10/13
Weld
CO
6N
60W
18
SESW
 
John E. Ford Family Trust, dated March 6, 2005
Baseline Minerals, Inc.
11/10/13
Weld
CO
6N
60W
18
SWSE
 
John E. Ford Family Trust, dated March 6, 2005
Baseline Minerals, Inc.
11/10/13
Weld
CO
6N
60W
18
SWSW
 
John Thomas Logan, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/16/08
Weld
CO
6N
60W
18
NENE
 

 
 
 

--------------------------------------------------------------------------------

 
 
John Thomas Logan, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/16/08
Weld
CO
6N
60W
18
NESE
 
John Thomas Logan, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/16/08
Weld
CO
6N
60W
18
NWNE
 
John Thomas Logan, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/16/08
Weld
CO
6N
60W
18
NWSE
 
John Thomas Logan, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/16/08
Weld
CO
6N
60W
18
SENE
 
John Thomas Logan, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/16/08
Weld
CO
6N
60W
18
SESE
 
John Thomas Logan, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/16/08
Weld
CO
6N
60W
18
SWNE
 
John Thomas Logan, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/16/08
Weld
CO
6N
60W
18
SWSE
 
John W. Young, a single man
Condor Energy Technology LLC
9/12/13
Weld
CO
6N
60W
18
NENE
 
John W. Young, a single man
Condor Energy Technology LLC
9/12/13
Weld
CO
6N
60W
18
NESE
 
John W. Young, a single man
Condor Energy Technology LLC
9/12/13
Weld
CO
6N
60W
18
NWNE
 
John W. Young, a single man
Condor Energy Technology LLC
9/12/13
Weld
CO
6N
60W
18
NWSE
 
John W. Young, a single man
Condor Energy Technology LLC
9/12/13
Weld
CO
6N
60W
18
SENE
 
John W. Young, a single man
Condor Energy Technology LLC
9/12/13
Weld
CO
6N
60W
18
SESE
 
John W. Young, a single man
Condor Energy Technology LLC
9/12/13
Weld
CO
6N
60W
18
SWNE
 

 
 
 

--------------------------------------------------------------------------------

 
 
John W. Young, a single man
Condor Energy Technology LLC
9/12/13
Weld
CO
6N
60W
18
SWSE
 
John W. Young, a single man
Condor Energy Technology LLC
9/12/13
Weld
CO
6N
60W
18
NENE
 
John W. Young, a single man
Condor Energy Technology LLC
9/12/13
Weld
CO
6N
60W
18
NESE
 
John W. Young, a single man
Condor Energy Technology LLC
9/12/13
Weld
CO
6N
60W
18
NWNE
 
John W. Young, a single man
Condor Energy Technology LLC
9/12/13
Weld
CO
6N
60W
18
NWSE
 
John W. Young, a single man
Condor Energy Technology LLC
9/12/13
Weld
CO
6N
60W
18
SENE
 
John W. Young, a single man
Condor Energy Technology LLC
9/12/13
Weld
CO
6N
60W
18
SESE
 
John W. Young, a single man
Condor Energy Technology LLC
9/12/13
Weld
CO
6N
60W
18
SWNE
 
John W. Young, a single man
Condor Energy Technology LLC
9/12/13
Weld
CO
6N
60W
18
SWSE
 
Jolynn McDannald Brailas Bypass Trust, represented herein by Alexander Brailas,
Trustee
Baseline Minerals, Inc.
7/26/11
Weld
CO
6N
60W
19
NENE
 
Jolynn McDannald Brailas Bypass Trust, represented herein by Alexander Brailas,
Trustee
Baseline Minerals, Inc.
7/26/11
Weld
CO
6N
60W
19
NESE
 
Jolynn McDannald Brailas Bypass Trust, represented herein by Alexander Brailas,
Trustee
Baseline Minerals, Inc.
7/26/11
Weld
CO
6N
60W
19
NWNE
 
Jolynn McDannald Brailas Bypass Trust, represented herein by Alexander Brailas,
Trustee
Baseline Minerals, Inc.
7/26/11
Weld
CO
6N
60W
19
NWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Jolynn McDannald Brailas Bypass Trust, represented herein by Alexander Brailas,
Trustee
Baseline Minerals, Inc.
7/26/11
Weld
CO
6N
60W
19
SENE
 
Jolynn McDannald Brailas Bypass Trust, represented herein by Alexander Brailas,
Trustee
Baseline Minerals, Inc.
7/26/11
Weld
CO
6N
60W
19
SESE
 
Jolynn McDannald Brailas Bypass Trust, represented herein by Alexander Brailas,
Trustee
Baseline Minerals, Inc.
7/26/11
Weld
CO
6N
60W
19
SWNE
 
Jolynn McDannald Brailas Bypass Trust, represented herein by Alexander Brailas,
Trustee
Baseline Minerals, Inc.
7/26/11
Weld
CO
6N
60W
19
SWSE
 
JOOS, DAVID B.
Baseline Minerals, Inc.
4/4/11
Weld
CO
7N
59W
28
NENW
 
JOOS, DAVID B.
Baseline Minerals, Inc.
4/4/11
Weld
CO
7N
59W
28
NESW
 
JOOS, DAVID B.
Baseline Minerals, Inc.
4/4/11
Weld
CO
7N
59W
28
NWNW
 
JOOS, DAVID B.
Baseline Minerals, Inc.
4/4/11
Weld
CO
7N
59W
28
NWSW
 
JOOS, DAVID B.
Baseline Minerals, Inc.
4/4/11
Weld
CO
7N
59W
28
SENW
 
JOOS, DAVID B.
Baseline Minerals, Inc.
4/4/11
Weld
CO
7N
59W
28
SESW
 
JOOS, DAVID B.
Baseline Minerals, Inc.
4/4/11
Weld
CO
7N
59W
28
SWNW
 
JOOS, DAVID B.
Baseline Minerals, Inc.
4/4/11
Weld
CO
7N
59W
28
SWSW
 
Judith Stevens
Condor Energy Technology LLC
10/24/12
Weld
CO
7N
59W
28
NENE
 
Judith Stevens
Condor Energy Technology LLC
10/24/12
Weld
CO
7N
59W
28
NWNE
 
Judith Stevens
Condor Energy Technology LLC
10/24/12
Weld
CO
7N
59W
28
SENE
 
Judith Stevens
Condor Energy Technology LLC
10/24/12
Weld
CO
7N
59W
28
SWNE
 
Judith Stevens
Condor Energy Technology LLC
10/24/12
Weld
CO
7N
59W
28
SESE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Judith Stevens
Condor Energy Technology LLC
10/24/12
Weld
CO
7N
59W
28
SWSE
 
Judith Stevens
Condor Energy Technology LLC
10/24/12
Weld
CO
7N
59W
28
NESE
 
Judith Stevens
Condor Energy Technology LLC
10/24/12
Weld
CO
7N
59W
28
NWSE
 
JUNE GARVER FOR CLARICE HATCHER
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
28
SENW
 
JUNE GARVER FOR CLARICE HATCHER
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
28
SESW
 
JUNE GARVER FOR CLARICE HATCHER
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
28
NESW
 
JUNE GARVER FOR CLARICE HATCHER
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
28
SESE
 
JUNE GARVER FOR CLARICE HATCHER
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
28
SWSE
 
JUNE GARVER FOR CLARICE HATCHER
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
28
NWSE
 
JUNE GARVER FOR CLARICE HATCHER
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
28
NESE
 
JUNE GARVER FOR CLARICE HATCHER
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
28
SWNW
LOT 4
JUNE GARVER FOR CLARICE HATCHER
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
28
SENW
LOT 3
JUNE GARVER FOR CLARICE HATCHER
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
28
SWNW
LOT 2
Karen S. Kozak, a/k/a Karen Sue Kozak, a widow
Baseline Minerals, Inc.
8/11/11
Weld
CO
6N
60W
19
NENW
 
Karen S. Kozak, a/k/a Karen Sue Kozak, a widow
Baseline Minerals, Inc.
8/11/11
Weld
CO
6N
60W
19
NESW
 
Karen S. Kozak, a/k/a Karen Sue Kozak, a widow
Baseline Minerals, Inc.
8/11/11
Weld
CO
6N
60W
19
NWNW
 
Karen S. Kozak, a/k/a Karen Sue Kozak, a widow
Baseline Minerals, Inc.
8/11/11
Weld
CO
6N
60W
19
NWSW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Karen S. Kozak, a/k/a Karen Sue Kozak, a widow
Baseline Minerals, Inc.
8/11/11
Weld
CO
6N
60W
19
SENW
 
Karen S. Kozak, a/k/a Karen Sue Kozak, a widow
Baseline Minerals, Inc.
8/11/11
Weld
CO
6N
60W
19
SESW
 
Karen S. Kozak, a/k/a Karen Sue Kozak, a widow
Baseline Minerals, Inc.
8/11/11
Weld
CO
6N
60W
19
SWNW
 
Karen S. Kozak, a/k/a Karen Sue Kozak, a widow
Baseline Minerals, Inc.
8/11/11
Weld
CO
6N
60W
19
SWSW
 
Karen S. Raymond, a single woman
Baseline Minerals, Inc.
7/12/11
Weld
CO
6N
60W
19
NENW
 
Karen S. Raymond, a single woman
Baseline Minerals, Inc.
7/12/11
Weld
CO
6N
60W
19
NESW
 
Karen S. Raymond, a single woman
Baseline Minerals, Inc.
7/12/11
Weld
CO
6N
60W
19
NWNW
 
Karen S. Raymond, a single woman
Baseline Minerals, Inc.
7/12/11
Weld
CO
6N
60W
19
NWSW
 
Karen S. Raymond, a single woman
Baseline Minerals, Inc.
7/12/11
Weld
CO
6N
60W
19
SENW
 
Karen S. Raymond, a single woman
Baseline Minerals, Inc.
7/12/11
Weld
CO
6N
60W
19
SESW
 
Karen S. Raymond, a single woman
Baseline Minerals, Inc.
7/12/11
Weld
CO
6N
60W
19
SWNW
 
Karen S. Raymond, a single woman
Baseline Minerals, Inc.
7/12/11
Weld
CO
6N
60W
19
SWSW
 
KATHERINE HOWARD DIXON HEREFORD
Condor Energy Technology LLC
4/24/13
Morgan
CO
7N
59W
28
SWSW
 
Kathryn B. Yahn, a single woman
Baseline Minerals, Inc.
7/11/11
Weld
CO
6N
60W
19
NESE
 
Kathryn B. Yahn, a single woman
Baseline Minerals, Inc.
7/11/11
Weld
CO
6N
60W
19
NESW
 
Kathryn B. Yahn, a single woman
Baseline Minerals, Inc.
7/11/11
Weld
CO
6N
60W
19
NWSE
 
Kathryn B. Yahn, a single woman
Baseline Minerals, Inc.
7/11/11
Weld
CO
6N
60W
19
NWSW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Kathryn B. Yahn, a single woman
Baseline Minerals, Inc.
7/11/11
Weld
CO
6N
60W
19
SESE
 
Kathryn B. Yahn, a single woman
Baseline Minerals, Inc.
7/11/11
Weld
CO
6N
60W
19
SESW
 
Kathryn B. Yahn, a single woman
Baseline Minerals, Inc.
7/11/11
Weld
CO
6N
60W
19
SWSE
 
Kathryn B. Yahn, a single woman
Baseline Minerals, Inc.
7/11/11
Weld
CO
6N
60W
19
SWSW
 
KEJR, HARRY J.
Condor Energy Technology LLC
9/14/13
Morgan
CO
7N
59W
28
NENE
 
KEJR, HARRY J.
Condor Energy Technology LLC
9/14/13
Morgan
CO
7N
59W
28
NENW
 
KEJR, HARRY J.
Condor Energy Technology LLC
9/14/13
Morgan
CO
7N
59W
28
NESE
 
KEJR, HARRY J.
Condor Energy Technology LLC
9/14/13
Morgan
CO
7N
59W
28
NESW
 
KEJR, HARRY J.
Condor Energy Technology LLC
9/14/13
Morgan
CO
7N
59W
28
NWNE
 
KEJR, HARRY J.
Condor Energy Technology LLC
9/14/13
Morgan
CO
7N
59W
28
NWNW
 
KEJR, HARRY J.
Condor Energy Technology LLC
9/14/13
Morgan
CO
7N
59W
28
NWSE
 
KEJR, HARRY J.
Condor Energy Technology LLC
9/14/13
Morgan
CO
7N
59W
28
NWSW
 
KEJR, HARRY J.
Condor Energy Technology LLC
9/14/13
Morgan
CO
7N
59W
28
SENE
 
KEJR, HARRY J.
Condor Energy Technology LLC
9/14/13
Morgan
CO
7N
59W
28
SENW
 
KEJR, HARRY J.
Condor Energy Technology LLC
9/14/13
Morgan
CO
7N
59W
28
SESE
 
KEJR, HARRY J.
Condor Energy Technology LLC
9/14/13
Morgan
CO
7N
59W
28
SESW
 
KEJR, HARRY J.
Condor Energy Technology LLC
9/14/13
Morgan
CO
7N
59W
28
SWNE
 

 
 
 

--------------------------------------------------------------------------------

 
 
KEJR, HARRY J.
Condor Energy Technology LLC
9/14/13
Morgan
CO
7N
59W
28
SWNW
 
KEJR, HARRY J.
Condor Energy Technology LLC
9/14/13
Morgan
CO
7N
59W
28
SWSE
 
KEJR, HARRY J.
Condor Energy Technology LLC
9/14/13
Morgan
CO
7N
59W
28
SWSW
 
Kristen L. Johnson
HOP Energies, LLC
10/20/10
Weld
CO
7N
59W
18
S/2, S/2NW/4, NW/4NW/4
Kristen L. Johnson
HOP Energies, LLC
10/20/10
Weld
CO
7N
59W
17
S/2
 
Kristin Zinis
Condor Energy Technology LLC
11/13/12
Weld
CO
7N
59W
28
NENE
 
Kristin Zinis
Condor Energy Technology LLC
11/13/12
Weld
CO
7N
59W
28
NESE
 
Kristin Zinis
Condor Energy Technology LLC
11/13/12
Weld
CO
7N
59W
28
NWNE
 
Kristin Zinis
Condor Energy Technology LLC
11/13/12
Weld
CO
7N
59W
28
NWSE
 
Kristin Zinis
Condor Energy Technology LLC
11/13/12
Weld
CO
7N
59W
28
SENE
 
Kristin Zinis
Condor Energy Technology LLC
11/13/12
Weld
CO
7N
59W
28
SESE
 
Kristin Zinis
Condor Energy Technology LLC
11/13/12
Weld
CO
7N
59W
28
SWNE
 
Kristin Zinis
Condor Energy Technology LLC
11/13/12
Weld
CO
7N
59W
28
SWSE
 
LAWRENCE L. DINSMOOR
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
SENW
 
LAWRENCE L. DINSMOOR
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
SESW
 
LAWRENCE L. DINSMOOR
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
NESW
 
LAWRENCE L. DINSMOOR
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
SESE
 
LAWRENCE L. DINSMOOR
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
SWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
LAWRENCE L. DINSMOOR
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
NWSE
 
LAWRENCE L. DINSMOOR
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
NESE
 
LAWRENCE L. DINSMOOR
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
SWNW
LOT 4
LAWRENCE L. DINSMOOR
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
SENW
LOT 3
LAWRENCE L. DINSMOOR
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
SWNW
LOT 2
Lease #9519.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
SESW
 
Lease #9519.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
NWNE
 
Lease #9519.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
SWSW
 
Lease #9519.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
SENE
 
Lease #9519.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
NWNW
 
Lease #9519.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
NENW
 
Lease #9519.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
SENW
 
Lease #9519.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
SWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Lease #9519.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
NENE
 
Lease #9519.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
SWNE
 
Lease #9519.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
NWSE
 
Lease #9519.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
NESE
 
Lease #9519.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
SESE
 
Lease #9519.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
SWSE
 
Lease #9519.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
NWSW
 
Lease #9519.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
NESW
 
Lease #9520.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
NWNW
 
Lease #9520.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
NENW
 
Lease #9520.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
SENW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Lease #9520.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
SWNW
 
Lease #9520.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
NWSW
 
Lease #9520.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
NESW
 
Lease #9520.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
SESW
 
Lease #9520.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
SWSW
 
LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO
Contex Energy Company
2/21/08
Weld
CO
7N
59W
28
NENE
 
LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO
Contex Energy Company
2/21/08
Weld
CO
7N
59W
28
NENW
 
LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO
Contex Energy Company
2/21/08
Weld
CO
7N
59W
28
NESE
 
LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO
Contex Energy Company
2/21/08
Weld
CO
7N
59W
28
NESW
 
LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO
Contex Energy Company
2/21/08
Weld
CO
7N
59W
28
NWNE
 
LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO
Contex Energy Company
2/21/08
Weld
CO
7N
59W
28
NWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO
Contex Energy Company
2/21/08
Weld
CO
7N
59W
28
NWSE
 
LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO
Contex Energy Company
2/21/08
Weld
CO
7N
59W
28
NWSW
 
LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO
Contex Energy Company
2/21/08
Weld
CO
7N
59W
28
SENE
 
LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO
Contex Energy Company
2/21/08
Weld
CO
7N
59W
28
SENW
 
LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO
Contex Energy Company
2/21/08
Weld
CO
7N
59W
28
SESE
 
LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO
Contex Energy Company
2/21/08
Weld
CO
7N
59W
28
SESW
 
LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO
Contex Energy Company
2/21/08
Weld
CO
7N
59W
28
SWNE
 
LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO
Contex Energy Company
2/21/08
Weld
CO
7N
59W
28
SWNW
 
LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO
Contex Energy Company
2/21/08
Weld
CO
7N
59W
28
SWSE
 
LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO
Contex Energy Company
2/21/08
Weld
CO
7N
59W
28
SWSW
 
LILA HUGHES
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
SWNW
LOT 2
LILA HUGHES
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
SENW
 

 
 
 

--------------------------------------------------------------------------------

 
 
LILA HUGHES
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
SENW
LOT 3
LILA HUGHES
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
SWNW
LOT 4
LILA HUGHES
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
SESW
 
LILA HUGHES
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
NESW
 
LILA HUGHES
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
SESE
 
LILA HUGHES
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
SWSE
 
LILA HUGHES
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
NWSE
 
LILA HUGHES
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
NESE
 
Linda Santora, A Single Woman
HOP Energies, LLC
10/20/10
Weld
CO
7N
59W
18
S/2, S/2NW/4, NW/4NW/4
Linda Santora, A Single Woman
HOP Energies, LLC
10/20/10
Weld
CO
7N
59W
17
S/2
 
Lisa A. Scott, a single woman
Contex Energy Company
2/14/08
Weld
CO
6N
60W
19
NWNE
 
Lisa A. Scott, a single woman
Contex Energy Company
2/14/08
Weld
CO
6N
60W
19
NENE
 
Lisa A. Scott, a single woman
Contex Energy Company
2/14/08
Weld
CO
6N
60W
19
SENE
 
Lisa A. Scott, a single woman
Contex Energy Company
2/14/08
Weld
CO
6N
60W
19
SWNE
 
Lisa A. Scott, a single woman
Contex Energy Company
2/14/08
Weld
CO
6N
60W
19
NWSE
 
Lisa A. Scott, a single woman
Contex Energy Company
2/14/08
Weld
CO
6N
60W
19
NESE
 
Lisa A. Scott, a single woman
Contex Energy Company
2/14/08
Weld
CO
6N
60W
19
SESE
 
Lisa A. Scott, a single woman
Contex Energy Company
2/14/08
Weld
CO
6N
60W
19
SWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
LOLA ENNIS AND GEORGE ENNIS
Great Western Oil and Gas
1/25/11
Weld
CO
7N
59W
28
SENW
 
LOLA ENNIS AND GEORGE ENNIS
Great Western Oil and Gas
1/25/11
Weld
CO
7N
59W
28
SESW
 
LOLA ENNIS AND GEORGE ENNIS
Great Western Oil and Gas
1/25/11
Weld
CO
7N
59W
28
NESW
 
LOLA ENNIS AND GEORGE ENNIS
Great Western Oil and Gas
1/25/11
Weld
CO
7N
59W
28
SESE
 
LOLA ENNIS AND GEORGE ENNIS
Great Western Oil and Gas
1/25/11
Weld
CO
7N
59W
28
SWSE
 
LOLA ENNIS AND GEORGE ENNIS
Great Western Oil and Gas
1/25/11
Weld
CO
7N
59W
28
NWSE
 
LOLA ENNIS AND GEORGE ENNIS
Great Western Oil and Gas
1/25/11
Weld
CO
7N
59W
28
NESE
 
LOLA ENNIS AND GEORGE ENNIS
Great Western Oil and Gas
1/25/11
Weld
CO
7N
59W
28
SWNW
LOT 4
LOLA ENNIS AND GEORGE ENNIS
Great Western Oil and Gas
1/25/11
Weld
CO
7N
59W
28
SENW
LOT 3
LOLA ENNIS AND GEORGE ENNIS
Great Western Oil and Gas
1/25/11
Weld
CO
7N
59W
28
SWNW
LOT 2
LUNDQUIST, EMILY MARGARET
Baseline Minerals, Inc.
7/8/10
Morgan
CO
7N
59W
28
NESE
 
LUNDQUIST, EMILY MARGARET
Baseline Minerals, Inc.
7/8/10
Morgan
CO
7N
59W
28
SESE
 
LUNDQUIST, EMILY MARGARET
Baseline Minerals, Inc.
7/8/10
Morgan
CO
7N
59W
28
SWSE
 
LUNDQUIST, EMILY MARGARET
Baseline Minerals, Inc.
7/8/10
Morgan
CO
7N
59W
28
NENE
 
LUNDQUIST, EMILY MARGARET
Baseline Minerals, Inc.
7/8/10
Morgan
CO
7N
59W
28
NENW
 
LUNDQUIST, EMILY MARGARET
Baseline Minerals, Inc.
7/8/10
Morgan
CO
7N
59W
28
NWNE
 
LUNDQUIST, EMILY MARGARET
Baseline Minerals, Inc.
7/8/10
Morgan
CO
7N
59W
28
SENE
 

 
 
 

--------------------------------------------------------------------------------

 
 
LUNDQUIST, EMILY MARGARET
Baseline Minerals, Inc.
7/8/10
Morgan
CO
7N
59W
28
SWNE
 
Lutin Curlee Family Partnership LTD., a Colorado Limited Partnership
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
19
NESE
 
Lutin Curlee Family Partnership LTD., a Colorado Limited Partnership
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
19
NESW
 
Lutin Curlee Family Partnership LTD., a Colorado Limited Partnership
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
19
NWSE
 
Lutin Curlee Family Partnership LTD., a Colorado Limited Partnership
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
19
NWSW
 
Lutin Curlee Family Partnership LTD., a Colorado Limited Partnership
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
19
SESE
 
Lutin Curlee Family Partnership LTD., a Colorado Limited Partnership
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
19
SESW
 
Lutin Curlee Family Partnership LTD., a Colorado Limited Partnership
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
19
SWSE
 
Lutin Curlee Family Partnership LTD., a Colorado Limited Partnership
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
19
SWSW
 
Lynn K. Mabray, a single woman
Baseline Minerals, Inc.
8/25/11
Weld
CO
6N
60W
19
NESE
 
Lynn K. Mabray, a single woman
Baseline Minerals, Inc.
8/25/11
Weld
CO
6N
60W
19
NESW
 
Lynn K. Mabray, a single woman
Baseline Minerals, Inc.
8/25/11
Weld
CO
6N
60W
19
NWSE
 
Lynn K. Mabray, a single woman
Baseline Minerals, Inc.
8/25/11
Weld
CO
6N
60W
19
NWSW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Lynn K. Mabray, a single woman
Baseline Minerals, Inc.
8/25/11
Weld
CO
6N
60W
19
SESE
 
Lynn K. Mabray, a single woman
Baseline Minerals, Inc.
8/25/11
Weld
CO
6N
60W
19
SESW
 
Lynn K. Mabray, a single woman
Baseline Minerals, Inc.
8/25/11
Weld
CO
6N
60W
19
SWSE
 
Lynn K. Mabray, a single woman
Baseline Minerals, Inc.
8/25/11
Weld
CO
6N
60W
19
SWSW
 
Lynn S. Cutrer, a/k/a Lynn Francis Stark Cutrer, a single woman
Baseline Minerals, Inc.
7/14/11
Weld
CO
6N
60W
19
NENE
 
Lynn S. Cutrer, a/k/a Lynn Francis Stark Cutrer, a single woman
Baseline Minerals, Inc.
7/14/11
Weld
CO
6N
60W
19
NESE
 
Lynn S. Cutrer, a/k/a Lynn Francis Stark Cutrer, a single woman
Baseline Minerals, Inc.
7/14/11
Weld
CO
6N
60W
19
NWNE
 
Lynn S. Cutrer, a/k/a Lynn Francis Stark Cutrer, a single woman
Baseline Minerals, Inc.
7/14/11
Weld
CO
6N
60W
19
NWSE
 
Lynn S. Cutrer, a/k/a Lynn Francis Stark Cutrer, a single woman
Baseline Minerals, Inc.
7/14/11
Weld
CO
6N
60W
19
SENE
 
Lynn S. Cutrer, a/k/a Lynn Francis Stark Cutrer, a single woman
Baseline Minerals, Inc.
7/14/11
Weld
CO
6N
60W
19
SESE
 
Lynn S. Cutrer, a/k/a Lynn Francis Stark Cutrer, a single woman
Baseline Minerals, Inc.
7/14/11
Weld
CO
6N
60W
19
SWNE
 
Lynn S. Cutrer, a/k/a Lynn Francis Stark Cutrer, a single woman
Baseline Minerals, Inc.
7/14/11
Weld
CO
6N
60W
19
SWSE
 
LYNN SCHILD
Great Western Oil and Gas
12/29/10
Weld
CO
7N
59W
28
SENW
 

 
 
 

--------------------------------------------------------------------------------

 
 
LYNN SCHILD
Great Western Oil and Gas
12/29/10
Weld
CO
7N
59W
28
SESW
 
LYNN SCHILD
Great Western Oil and Gas
12/29/10
Weld
CO
7N
59W
28
SWNW
LOT 4
LYNN SCHILD
Great Western Oil and Gas
12/29/10
Weld
CO
7N
59W
28
SENW
LOT 3
LYNN SCHILD
Great Western Oil and Gas
12/29/10
Weld
CO
7N
59W
28
SWNW
LOT 2
Margaret A. Stephenson, a widow
Baseline Minerals, Inc.
8/8/08
Weld
CO
6N
60W
17
NENW
 
Margaret A. Stephenson, a widow
Baseline Minerals, Inc.
8/8/08
Weld
CO
6N
60W
17
NESW
 
Margaret A. Stephenson, a widow
Baseline Minerals, Inc.
8/8/08
Weld
CO
6N
60W
17
NWNW
 
Margaret A. Stephenson, a widow
Baseline Minerals, Inc.
8/8/08
Weld
CO
6N
60W
17
NWSW
 
Margaret A. Stephenson, a widow
Baseline Minerals, Inc.
8/8/08
Weld
CO
6N
60W
17
SENW
 
Margaret A. Stephenson, a widow
Baseline Minerals, Inc.
8/8/08
Weld
CO
6N
60W
17
SESW
 
Margaret A. Stephenson, a widow
Baseline Minerals, Inc.
8/8/08
Weld
CO
6N
60W
17
SWNW
 
Margaret A. Stephenson, a widow
Baseline Minerals, Inc.
8/8/08
Weld
CO
6N
60W
17
SWSW
 
Marianne Giba Jelniker, married to Donald Jelniker, dealing herin with her sole
and separate property
Baseline Minerals, Inc.
8/5/11
Weld
CO
6N
60W
17
NENW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Marianne Giba Jelniker, married to Donald Jelniker, dealing herin with her sole
and separate property
Baseline Minerals, Inc.
8/5/11
Weld
CO
6N
60W
17
NESW
 
Marianne Giba Jelniker, married to Donald Jelniker, dealing herin with her sole
and separate property
Baseline Minerals, Inc.
8/5/11
Weld
CO
6N
60W
17
NWNW
 
Marianne Giba Jelniker, married to Donald Jelniker, dealing herin with her sole
and separate property
Baseline Minerals, Inc.
8/5/11
Weld
CO
6N
60W
17
NWSW
 
Marianne Giba Jelniker, married to Donald Jelniker, dealing herin with her sole
and separate property
Baseline Minerals, Inc.
8/5/11
Weld
CO
6N
60W
17
SENW
 
Marianne Giba Jelniker, married to Donald Jelniker, dealing herin with her sole
and separate property
Baseline Minerals, Inc.
8/5/11
Weld
CO
6N
60W
17
SESW
 
Marianne Giba Jelniker, married to Donald Jelniker, dealing herin with her sole
and separate property
Baseline Minerals, Inc.
8/5/11
Weld
CO
6N
60W
17
SWNW
 
Marianne Giba Jelniker, married to Donald Jelniker, dealing herin with her sole
and separate property
Baseline Minerals, Inc.
8/5/11
Weld
CO
6N
60W
17
SWSW
 
Marilyn L. Raymond, a single woman
Baseline Minerals, Inc.
7/12/11
Weld
CO
6N
60W
17
NENW
 
Marilyn L. Raymond, a single woman
Baseline Minerals, Inc.
7/12/11
Weld
CO
6N
60W
17
NESW
 
Marilyn L. Raymond, a single woman
Baseline Minerals, Inc.
7/12/11
Weld
CO
6N
60W
17
NWNW
 
Marilyn L. Raymond, a single woman
Baseline Minerals, Inc.
7/12/11
Weld
CO
6N
60W
17
NWSW
 
Marilyn L. Raymond, a single woman
Baseline Minerals, Inc.
7/12/11
Weld
CO
6N
60W
17
SENW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Marilyn L. Raymond, a single woman
Baseline Minerals, Inc.
7/12/11
Weld
CO
6N
60W
17
SESW
 
Marilyn L. Raymond, a single woman
Baseline Minerals, Inc.
7/12/11
Weld
CO
6N
60W
17
SWNW
 
Marilyn L. Raymond, a single woman
Baseline Minerals, Inc.
7/12/11
Weld
CO
6N
60W
17
SWSW
 
Mark Willis Memovich, a single man
Baseline Minerals, Inc.
8/29/11
Weld
CO
6N
60W
17
NENW
 
Mark Willis Memovich, a single man
Baseline Minerals, Inc.
8/29/11
Weld
CO
6N
60W
17
NESW
 
Mark Willis Memovich, a single man
Baseline Minerals, Inc.
8/29/11
Weld
CO
6N
60W
17
NWNW
 
Mark Willis Memovich, a single man
Baseline Minerals, Inc.
8/29/11
Weld
CO
6N
60W
17
NWSW
 
Mark Willis Memovich, a single man
Baseline Minerals, Inc.
8/29/11
Weld
CO
6N
60W
17
SENW
 
Mark Willis Memovich, a single man
Baseline Minerals, Inc.
8/29/11
Weld
CO
6N
60W
17
SESW
 
Mark Willis Memovich, a single man
Baseline Minerals, Inc.
8/29/11
Weld
CO
6N
60W
17
SWNW
 
Mark Willis Memovich, a single man
Baseline Minerals, Inc.
8/29/11
Weld
CO
6N
60W
17
SWSW
 
MARKLEY, EUGENE A.
Baseline Minerals, Inc.
5/8/10
Morgan
CO
7N
59W
28
NENW
 
MARKLEY, EUGENE A.
Baseline Minerals, Inc.
5/8/10
Morgan
CO
7N
59W
28
NESW
 
MARKLEY, EUGENE A.
Baseline Minerals, Inc.
5/8/10
Morgan
CO
7N
59W
28
NWNW
 
MARKLEY, EUGENE A.
Baseline Minerals, Inc.
5/8/10
Morgan
CO
7N
59W
28
NWSW
 
MARKLEY, EUGENE A.
Baseline Minerals, Inc.
5/8/10
Morgan
CO
7N
59W
28
SENW
 
MARKLEY, EUGENE A.
Baseline Minerals, Inc.
5/8/10
Morgan
CO
7N
59W
28
SESW
 
MARKLEY, EUGENE A.
Baseline Minerals, Inc.
5/8/10
Morgan
CO
7N
59W
28
SWNW
 
MARKLEY, EUGENE A.
Baseline Minerals, Inc.
5/8/10
Morgan
CO
7N
59W
28
SWSW
 
MARKLEY, ROBERT
Baseline Minerals, Inc.
5/8/10
Morgan
CO
7N
59W
28
NENW
 
MARKLEY, ROBERT
Baseline Minerals, Inc.
5/8/10
Morgan
CO
7N
59W
28
NESW
 
MARKLEY, ROBERT
Baseline Minerals, Inc.
5/8/10
Morgan
CO
7N
59W
28
NWNW
 
MARKLEY, ROBERT
Baseline Minerals, Inc.
5/8/10
Morgan
CO
7N
59W
28
NWSW
 
MARKLEY, ROBERT
Baseline Minerals, Inc.
5/8/10
Morgan
CO
7N
59W
28
SENW
 

 
 
 

--------------------------------------------------------------------------------

 
 
MARKLEY, ROBERT
Baseline Minerals, Inc.
5/8/10
Morgan
CO
7N
59W
28
SESW
 
MARKLEY, ROBERT
Baseline Minerals, Inc.
5/8/10
Morgan
CO
7N
59W
28
SWNW
 
MARKLEY, ROBERT
Baseline Minerals, Inc.
5/8/10
Morgan
CO
7N
59W
28
SWSW
 
Mary Ann Smith, married to Edward Smith, dealing herein with her sole and
separate property
Baseline Minerals, Inc.
7/25/11
Weld
CO
6N
60W
17
NENE
 
Mary Ann Smith, married to Edward Smith, dealing herein with her sole and
separate property
Baseline Minerals, Inc.
7/25/11
Weld
CO
6N
60W
17
NESE
 
Mary Ann Smith, married to Edward Smith, dealing herein with her sole and
separate property
Baseline Minerals, Inc.
7/25/11
Weld
CO
6N
60W
17
NWNE
 
Mary Ann Smith, married to Edward Smith, dealing herein with her sole and
separate property
Baseline Minerals, Inc.
7/25/11
Weld
CO
6N
60W
17
NWSE
 
Mary Ann Smith, married to Edward Smith, dealing herein with her sole and
separate property
Baseline Minerals, Inc.
7/25/11
Weld
CO
6N
60W
17
SENE
 
Mary Ann Smith, married to Edward Smith, dealing herein with her sole and
separate property
Baseline Minerals, Inc.
7/25/11
Weld
CO
6N
60W
17
SESE
 
Mary Ann Smith, married to Edward Smith, dealing herein with her sole and
separate property
Baseline Minerals, Inc.
7/25/11
Weld
CO
6N
60W
17
SWNE
 
Mary Ann Smith, married to Edward Smith, dealing herein with her sole and
separate property
Baseline Minerals, Inc.
7/25/11
Weld
CO
6N
60W
17
SWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Mary Thompson, Power of Attorney for Steven Arthur Memovich
Condor Energy Technology LLC
9/9/13
Weld
CO
6N
60W
17
   
Matthew A. Giba, a single man
Baseline Minerals, Inc.
8/19/11
Weld
CO
6N
60W
17
NENW
 
Matthew A. Giba, a single man
Baseline Minerals, Inc.
8/19/11
Weld
CO
6N
60W
17
NESW
 
Matthew A. Giba, a single man
Baseline Minerals, Inc.
8/19/11
Weld
CO
6N
60W
17
NWNW
 
Matthew A. Giba, a single man
Baseline Minerals, Inc.
8/19/11
Weld
CO
6N
60W
17
NWSW
 
Matthew A. Giba, a single man
Baseline Minerals, Inc.
8/19/11
Weld
CO
6N
60W
17
SENW
 
Matthew A. Giba, a single man
Baseline Minerals, Inc.
8/19/11
Weld
CO
6N
60W
17
SESW
 
Matthew A. Giba, a single man
Baseline Minerals, Inc.
8/19/11
Weld
CO
6N
60W
17
SWNW
 
Matthew A. Giba, a single man
Baseline Minerals, Inc.
8/19/11
Weld
CO
6N
60W
17
SWSW
 
McCommon Family Trust
0
7/11/13
Morgan
CO
7N
59W
28
NESE
 
McCommon Family Trust
0
7/11/13
Morgan
CO
7N
59W
28
NWSE
 
McCommon Family Trust
0
7/11/13
Morgan
CO
7N
59W
29
SESE
 
McCommon Family Trust
0
7/11/13
Morgan
CO
7N
59W
29
SWSE
 
MCCOMMON, MARGARET B.
Condor Energy Technology LLC
7/11/13
Morgan
CO
7N
59W
29
NESE
 
MCCOMMON, MARGARET B.
Condor Energy Technology LLC
7/11/13
Morgan
CO
7N
59W
29
NWSE
 
MCCOMMON, MARGARET B.
Condor Energy Technology LLC
7/11/13
Morgan
CO
7N
59W
29
SESE
 
MCCOMMON, MARGARET B.
Condor Energy Technology LLC
7/11/13
Morgan
CO
7N
59W
29
SWSE
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
29
NENE
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
29
NENW
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
29
NESE
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
29
NESW
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
29
NWNE
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
29
NWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
29
NWSE
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
29
NWSW
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
29
SENE
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
29
SENW
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
30
SESE
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
30
SESW
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
30
SWNE
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
30
SWNW
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
30
SWSE
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
30
SWSW
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
30
NENW
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
30
NESW
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
30
NWNW
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
30
NWSW
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
30
SENW
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
30
SESW
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
30
SWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
30
SWSW
 
McCulliss Oil and Gas
Condor Energy Technology LLC
2/23/13
Weld
CO
6N
60W
17
e/2
 
MCGILL, JUDITH ANN
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
30
NESE
 
MCGILL, JUDITH ANN
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
30
SESE
 
MCGILL, JUDITH ANN
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
30
SWSE
 
MCGILL, JUDITH ANN
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
30
NENE
 
MCGILL, JUDITH ANN
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
30
NENW
 
MCGILL, JUDITH ANN
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
30
NWNE
 
MCGILL, JUDITH ANN
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
30
SENE
 
MCGILL, JUDITH ANN
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
30
SWNE
 
Melvin H. Brantley, a single person
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
17
SWNE
 
Melvin H. Brantley, a single person
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
17
NWNW
 
Melvin H. Brantley, a single person
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
17
NENW
 
Melvin H. Brantley, a single person
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
17
SENW
 
Melvin H. Brantley, a single person
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
17
SWNW
 
Melvin H. Brantley, a single person
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
17
NWNE
 
Melvin H. Brantley, a single person
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
17
SENE
 
Melvin H. Brantley, a single person
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
17
NENE
 
Michael J. Dailey, a single man
Baseline Minerals, Inc.
8/1/11
Weld
CO
6N
60W
17
NENE
 
Michael J. Dailey, a single man
Baseline Minerals, Inc.
8/1/11
Weld
CO
6N
60W
17
NESE
 
Michael J. Dailey, a single man
Baseline Minerals, Inc.
8/1/11
Weld
CO
6N
60W
17
NWNE
 
Michael J. Dailey, a single man
Baseline Minerals, Inc.
8/1/11
Weld
CO
6N
60W
17
NWSE
 
Michael J. Dailey, a single man
Baseline Minerals, Inc.
8/1/11
Weld
CO
6N
60W
17
SENE
 
Michael J. Dailey, a single man
Baseline Minerals, Inc.
8/1/11
Weld
CO
6N
60W
17
SESE
 
Michael J. Dailey, a single man
Baseline Minerals, Inc.
8/1/11
Weld
CO
6N
60W
17
SWNE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Michael J. Dailey, a single man
Baseline Minerals, Inc.
8/1/11
Weld
CO
6N
60W
17
SWSE
 
MICHALOW, SHERYL K.
Baseline Minerals, Inc.
10/6/10
Morgan
CO
7N
59W
30
NESE
 
MICHALOW, SHERYL K.
Baseline Minerals, Inc.
10/6/10
Morgan
CO
7N
59W
30
SESE
 
MICHALOW, SHERYL K.
Baseline Minerals, Inc.
10/6/10
Morgan
CO
7N
59W
32
SWSE
 
MICHALOW, SHERYL K.
Baseline Minerals, Inc.
10/6/10
Morgan
CO
7N
59W
32
NENE
 
MICHALOW, SHERYL K.
Baseline Minerals, Inc.
10/6/10
Morgan
CO
7N
59W
32
NENW
 
MICHALOW, SHERYL K.
Baseline Minerals, Inc.
10/6/10
Morgan
CO
7N
59W
32
NWNE
 
MICHALOW, SHERYL K.
Baseline Minerals, Inc.
10/6/10
Morgan
CO
7N
59W
32
SENE
 
MICHALOW, SHERYL K.
Baseline Minerals, Inc.
10/6/10
Morgan
CO
7N
59W
32
SWNE
 
Mike Livengood and Samatha Livengood
Markus Production
10/29/10
Weld
CO
7N
59W
32
NENE
 
Mike Livengood and Samatha Livengood
Markus Production
10/29/10
Weld
CO
7N
59W
32
NWNE
 
Mike Livengood and Samatha Livengood
Markus Production
10/29/10
Weld
CO
7N
59W
32
SENE
 
Mike Livengood and Samatha Livengood
Markus Production
10/29/10
Weld
CO
7N
59W
32
SWNE
 
Mike Livengood and Samatha Livengood
Markus Production
10/29/10
Weld
CO
7N
59W
32
NENW
 
Milton Nazaryk, aka Milton P. Nazaryk, a married man dealing in his sole and
separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
6N
60W
17
NENE
 
Milton Nazaryk, aka Milton P. Nazaryk, a married man dealing in his sole and
separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
6N
60W
17
SENE
 
Milton Nazaryk, aka Milton P. Nazaryk, a married man dealing in his sole and
separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
6N
60W
17
SWNE
 
Milton Nazaryk, aka Milton P. Nazaryk, a married man dealing in his sole and
separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
6N
60W
17
NWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Milton Nazaryk, aka Milton P. Nazaryk, a married man dealing in his sole and
separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
6N
60W
17
NESE
 
Milton Nazaryk, aka Milton P. Nazaryk, a married man dealing in his sole and
separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
6N
60W
17
SESE
 
Milton Nazaryk, aka Milton P. Nazaryk, a married man dealing in his sole and
separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
6N
60W
17
SWSE
 
Milton Nazaryk, aka Milton P. Nazaryk, a married man dealing in his sole and
separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
6N
60W
17
NWNE
 
Mona Archer, a married woman dealing in her sole and separate property
Contex Energy Company
2/14/08
Weld
CO
6N
60W
17
NENE
 
Mona Archer, a married woman dealing in her sole and separate property
Contex Energy Company
2/14/08
Weld
CO
6N
60W
17
NWNE
 
Mona Archer, a married woman dealing in her sole and separate property
Contex Energy Company
2/14/08
Weld
CO
6N
60W
17
SENE
 
Mona Archer, a married woman dealing in her sole and separate property
Contex Energy Company
2/14/08
Weld
CO
6N
60W
17
NESE
 
Mona Archer, a married woman dealing in her sole and separate property
Contex Energy Company
2/14/08
Weld
CO
6N
60W
17
SWNE
 
Mona Archer, a married woman dealing in her sole and separate property
Contex Energy Company
2/14/08
Weld
CO
6N
60W
17
SESE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Mona Archer, a married woman dealing in her sole and separate property
Contex Energy Company
2/14/08
Weld
CO
6N
60W
17
SWSE
 
Mona Archer, a married woman dealing in her sole and separate property
Contex Energy Company
2/14/08
Weld
CO
6N
60W
17
NWSE
 
Monaco Family Trust, represented herein by Edward Monaco, Trustee
Baseline Minerals, Inc.
8/5/11
Weld
CO
6N
60W
17
NENW
 
Monaco Family Trust, represented herein by Edward Monaco, Trustee
Baseline Minerals, Inc.
8/5/11
Weld
CO
6N
60W
17
NESW
 
Monaco Family Trust, represented herein by Edward Monaco, Trustee
Baseline Minerals, Inc.
8/5/11
Weld
CO
6N
60W
17
NWNW
 
Monaco Family Trust, represented herein by Edward Monaco, Trustee
Baseline Minerals, Inc.
8/5/11
Weld
CO
6N
60W
17
NWSW
 
Monaco Family Trust, represented herein by Edward Monaco, Trustee
Baseline Minerals, Inc.
8/5/11
Weld
CO
6N
60W
17
SENW
 
Monaco Family Trust, represented herein by Edward Monaco, Trustee
Baseline Minerals, Inc.
8/5/11
Weld
CO
6N
60W
17
SESW
 
Monaco Family Trust, represented herein by Edward Monaco, Trustee
Baseline Minerals, Inc.
8/5/11
Weld
CO
6N
60W
17
SWNW
 
Monaco Family Trust, represented herein by Edward Monaco, Trustee
Baseline Minerals, Inc.
8/5/11
Weld
CO
6N
60W
17
SWSW
 
MORAN, JERELL L.
Baseline Minerals, Inc.
7/14/10
Morgan
CO
7N
59W
32
NESE
 
MORAN, JERELL L.
Baseline Minerals, Inc.
7/14/10
Morgan
CO
7N
59W
32
SESE
 
MORAN, JERELL L.
Baseline Minerals, Inc.
7/14/10
Morgan
CO
7N
59W
32
SWSE
 
MORAN, JERELL L.
Baseline Minerals, Inc.
7/14/10
Morgan
CO
7N
59W
32
NENE
 
MORAN, JERELL L.
Baseline Minerals, Inc.
7/14/10
Morgan
CO
7N
59W
32
NENW
 

 
 
 

--------------------------------------------------------------------------------

 
 
MORAN, JERELL L.
Baseline Minerals, Inc.
7/14/10
Morgan
CO
7N
59W
33
NWNE
 
MORAN, JERELL L.
Baseline Minerals, Inc.
7/14/10
Morgan
CO
7N
59W
33
SENE
 
MORAN, JERELL L.
Baseline Minerals, Inc.
7/14/10
Morgan
CO
7N
59W
33
SWNE
 
MORAN, LONNIE
Baseline Minerals, Inc.
7/13/10
Morgan
CO
7N
59W
33
NESE
 
MORAN, LONNIE
Baseline Minerals, Inc.
7/13/10
Morgan
CO
7N
59W
33
SESE
 
MORAN, LONNIE
Baseline Minerals, Inc.
7/13/10
Morgan
CO
7N
59W
33
NENE
 
MORAN, LONNIE
Baseline Minerals, Inc.
7/13/10
Morgan
CO
7N
59W
33
NENW
 
MORAN, LONNIE
Baseline Minerals, Inc.
7/13/10
Morgan
CO
7N
59W
33
NWNE
 
MORAN, LONNIE
Baseline Minerals, Inc.
7/13/10
Morgan
CO
7N
59W
33
SENE
 
MORAN, LONNIE
Baseline Minerals, Inc.
7/13/10
Morgan
CO
7N
59W
33
SWNE
 
MORAN, LONNIE
Baseline Minerals, Inc.
7/13/10
Morgan
CO
7N
59W
33
SWSE
 
Morris Ernest Stark
Baseline Minerals, Inc.
8/24/11
Weld
CO
6N
60W
17
NENE
 
Morris Ernest Stark
Baseline Minerals, Inc.
8/24/11
Weld
CO
6N
60W
17
NESE
 
Morris Ernest Stark
Baseline Minerals, Inc.
8/24/11
Weld
CO
6N
60W
17
NWNE
 
Morris Ernest Stark
Baseline Minerals, Inc.
8/24/11
Weld
CO
6N
60W
17
NWSE
 
Morris Ernest Stark
Baseline Minerals, Inc.
8/24/11
Weld
CO
6N
60W
17
SENE
 
Morris Ernest Stark
Baseline Minerals, Inc.
8/24/11
Weld
CO
6N
60W
17
SESE
 
Morris Ernest Stark
Baseline Minerals, Inc.
8/24/11
Weld
CO
6N
60W
17
SWNE
 
Morris Ernest Stark
Baseline Minerals, Inc.
8/24/11
Weld
CO
6N
60W
17
SWSE
 
Nancy Turner Green
Condor Energy Technology LLC
11/21/12
Weld
CO
7N
59W
33
NENE
 
Nancy Turner Green
Condor Energy Technology LLC
11/21/12
Weld
CO
7N
59W
33
NESE
 
Nancy Turner Green
Condor Energy Technology LLC
11/21/12
Weld
CO
7N
59W
33
NWNE
 
Nancy Turner Green
Condor Energy Technology LLC
11/21/12
Weld
CO
7N
59W
33
NWSE
 
Nancy Turner Green
Condor Energy Technology LLC
11/21/12
Weld
CO
7N
59W
33
SENE
 
Nancy Turner Green
Condor Energy Technology LLC
11/21/12
Weld
CO
7N
59W
33
SESE
 
Nancy Turner Green
Condor Energy Technology LLC
11/21/12
Weld
CO
7N
59W
33
SWNE
 
Nancy Turner Green
Condor Energy Technology LLC
11/21/12
Weld
CO
7N
59W
33
SWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
NOREEN SMITH, FKA NOREEN ROSMIS
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
33
SWNW
LOT 2
NOREEN SMITH, FKA NOREEN ROSMIS
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
33
SENW
 
NOREEN SMITH, FKA NOREEN ROSMIS
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
33
SENW
LOT 3
NOREEN SMITH, FKA NOREEN ROSMIS
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
33
SWNW
LOT 4
NOREEN SMITH, FKA NOREEN ROSMIS
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
33
SESW
 
NOREEN SMITH, FKA NOREEN ROSMIS
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
33
NESW
 
NOREEN SMITH, FKA NOREEN ROSMIS
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
33
SESE
 
NOREEN SMITH, FKA NOREEN ROSMIS
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
33
SWSE
 
NOREEN SMITH, FKA NOREEN ROSMIS
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
33
NWSE
 
NOREEN SMITH, FKA NOREEN ROSMIS
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
33
NESE
 
Patricia Louise Welch, a widow
Baseline Minerals, Inc.
9/20/11
Weld
CO
6N
60W
17
NENW
 
Patricia Louise Welch, a widow
Baseline Minerals, Inc.
9/20/11
Weld
CO
6N
60W
17
NESW
 
Patricia Louise Welch, a widow
Baseline Minerals, Inc.
9/20/11
Weld
CO
6N
60W
17
NWNW
 
Patricia Louise Welch, a widow
Baseline Minerals, Inc.
9/20/11
Weld
CO
6N
60W
17
NWSW
 
Patricia Louise Welch, a widow
Baseline Minerals, Inc.
9/20/11
Weld
CO
6N
60W
17
SENW
 
Patricia Louise Welch, a widow
Baseline Minerals, Inc.
9/20/11
Weld
CO
6N
60W
17
SESW
 
Patricia Louise Welch, a widow
Baseline Minerals, Inc.
9/20/11
Weld
CO
6N
60W
17
SWNW
 
Patricia Louise Welch, a widow
Baseline Minerals, Inc.
9/20/11
Weld
CO
6N
60W
17
SWSW
 
Patricia S. Ditolla, a single woman
Baseline Minerals, Inc.
7/13/11
Weld
CO
6N
60W
17
NENW
 
Patricia S. Ditolla, a single woman
Baseline Minerals, Inc.
7/13/11
Weld
CO
6N
60W
17
NESW
 
Patricia S. Ditolla, a single woman
Baseline Minerals, Inc.
7/13/11
Weld
CO
6N
60W
17
NWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Patricia S. Ditolla, a single woman
Baseline Minerals, Inc.
7/13/11
Weld
CO
6N
60W
17
NWSW
 
Patricia S. Ditolla, a single woman
Baseline Minerals, Inc.
7/13/11
Weld
CO
6N
60W
17
SENW
 
Patricia S. Ditolla, a single woman
Baseline Minerals, Inc.
7/13/11
Weld
CO
6N
60W
17
SESW
 
Patricia S. Ditolla, a single woman
Baseline Minerals, Inc.
7/13/11
Weld
CO
6N
60W
17
SWNW
 
Patricia S. Ditolla, a single woman
Baseline Minerals, Inc.
7/13/11
Weld
CO
6N
60W
17
SWSW
 
Patrick L. Dailey, married to Diane Dailey, and dealing herein with his sole and
separate property
Baseline Minerals, Inc.
8/1/11
Weld
CO
6N
60W
17
NENE
 
Patrick L. Dailey, married to Diane Dailey, and dealing herein with his sole and
separate property
Baseline Minerals, Inc.
8/1/11
Weld
CO
6N
60W
17
NESE
 
Patrick L. Dailey, married to Diane Dailey, and dealing herein with his sole and
separate property
Baseline Minerals, Inc.
8/1/11
Weld
CO
6N
60W
17
NWNE
 
Patrick L. Dailey, married to Diane Dailey, and dealing herein with his sole and
separate property
Baseline Minerals, Inc.
8/1/11
Weld
CO
6N
60W
17
NWSE
 
Patrick L. Dailey, married to Diane Dailey, and dealing herein with his sole and
separate property
Baseline Minerals, Inc.
8/1/11
Weld
CO
6N
60W
17
SENE
 
Patrick L. Dailey, married to Diane Dailey, and dealing herein with his sole and
separate property
Baseline Minerals, Inc.
8/1/11
Weld
CO
6N
60W
17
SESE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Patrick L. Dailey, married to Diane Dailey, and dealing herein with his sole and
separate property
Baseline Minerals, Inc.
8/1/11
Weld
CO
6N
60W
17
SWNE
 
Patrick L. Dailey, married to Diane Dailey, and dealing herein with his sole and
separate property
Baseline Minerals, Inc.
8/1/11
Weld
CO
6N
60W
17
SWSE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/10
Weld
CO
6N
60W
17
NENE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/10
Weld
CO
6N
60W
17
NENW
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/10
Weld
CO
6N
60W
17
NWNE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/10
Weld
CO
6N
60W
17
SENE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/10
Weld
CO
6N
60W
17
SENW
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/10
Weld
CO
6N
60W
17
SWNE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/10
Weld
CO
6N
60W
17
SWNW
lot 2
Patty L.  Ford
Baseline Minerals, Inc.
12/13/10
Weld
CO
6N
60W
17
NWNW
lot 1
Patty L.  Ford
Baseline Minerals, Inc.
12/13/10
Weld
CO
6N
60W
17
NENE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/10
Weld
CO
6N
60W
17
NESE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/10
Weld
CO
6N
60W
17
NWNE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/10
Weld
CO
6N
60W
17
NWSE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/10
Weld
CO
6N
60W
17
SENE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/10
Weld
CO
6N
60W
17
SESE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/10
Weld
CO
6N
60W
17
SWNE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/10
Weld
CO
6N
60W
17
SWSE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
17
NENE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
17
NENW
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
17
NESW
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
17
NWNE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
17
NWNW
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
17
NWSW
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
17
SENE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
17
SENW
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
17
SESW
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
17
SWNE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
17
SWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
17
SWSW
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
17
NESE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
17
SESE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
17
NWSE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
17
SWNE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
17
SWSE
 
Patty L. Ford
Baseline Minerals, Inc.
11/10/10
Weld
CO
6N
60W
17
NENW
 
Patty L. Ford
Baseline Minerals, Inc.
11/10/10
Weld
CO
6N
60W
17
NESW
 
Patty L. Ford
Baseline Minerals, Inc.
11/10/10
Weld
CO
6N
60W
17
SENW
 
Patty L. Ford
Baseline Minerals, Inc.
11/10/10
Weld
CO
6N
60W
17
SESW
 
Patty L. Ford
Baseline Minerals, Inc.
11/10/10
Weld
CO
6N
60W
17
SWSW
lot 4
Patty L. Ford
Baseline Minerals, Inc.
11/10/10
Weld
CO
6N
60W
17
NWSW
lot 3
Patty L. Ford
Baseline Minerals, Inc.
11/10/10
Weld
CO
6N
60W
17
SWNW
lot 2
Patty L. Ford
Baseline Minerals, Inc.
11/10/10
Weld
CO
6N
60W
17
NWNW
lot 1
Paul McCulliss
Condor Energy Technology LLC
2/23/13
Weld
CO
6N
60W
17
e/2
 
Paula Grivna Manzuk, married to Myron D. Manzuk, dealing herein with her sole
and separate property
Baseline Minerals, Inc.
8/17/11
Weld
CO
6N
60W
17
NENW
 
Paula Grivna Manzuk, married to Myron D. Manzuk, dealing herein with her sole
and separate property
Baseline Minerals, Inc.
8/17/11
Weld
CO
6N
60W
17
NESW
 
Paula Grivna Manzuk, married to Myron D. Manzuk, dealing herein with her sole
and separate property
Baseline Minerals, Inc.
8/17/11
Weld
CO
6N
60W
17
NWNW
 
Paula Grivna Manzuk, married to Myron D. Manzuk, dealing herein with her sole
and separate property
Baseline Minerals, Inc.
8/17/11
Weld
CO
6N
60W
17
NWSW
 
Paula Grivna Manzuk, married to Myron D. Manzuk, dealing herein with her sole
and separate property
Baseline Minerals, Inc.
8/17/11
Weld
CO
6N
60W
17
SENW
 
Paula Grivna Manzuk, married to Myron D. Manzuk, dealing herein with her sole
and separate property
Baseline Minerals, Inc.
8/17/11
Weld
CO
6N
60W
17
SESW
 
Paula Grivna Manzuk, married to Myron D. Manzuk, dealing herein with her sole
and separate property
Baseline Minerals, Inc.
8/17/11
Weld
CO
6N
60W
17
SWNW
 
Paula Grivna Manzuk, married to Myron D. Manzuk, dealing herein with her sole
and separate property
Baseline Minerals, Inc.
8/17/11
Weld
CO
6N
60W
17
SWSW
 
Peggy R. Schultz,  f/k/a Peggy Rose Memovich, married to Gene Schultz, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/29/11
Weld
CO
6N
60W
17
NENW
 
Peggy R. Schultz,  f/k/a Peggy Rose Memovich, married to Gene Schultz, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/29/11
Weld
CO
6N
60W
17
NESW
 
Peggy R. Schultz,  f/k/a Peggy Rose Memovich, married to Gene Schultz, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/29/11
Weld
CO
6N
60W
17
NWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Peggy R. Schultz,  f/k/a Peggy Rose Memovich, married to Gene Schultz, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/29/11
Weld
CO
6N
60W
17
NWSW
 
Peggy R. Schultz,  f/k/a Peggy Rose Memovich, married to Gene Schultz, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/29/11
Weld
CO
6N
60W
17
SENW
 
Peggy R. Schultz,  f/k/a Peggy Rose Memovich, married to Gene Schultz, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/29/11
Weld
CO
6N
60W
17
SESW
 
Peggy R. Schultz,  f/k/a Peggy Rose Memovich, married to Gene Schultz, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/29/11
Weld
CO
6N
60W
17
SWNW
 
Peggy R. Schultz,  f/k/a Peggy Rose Memovich, married to Gene Schultz, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/29/11
Weld
CO
6N
60W
17
SWSW
 
Peggy Rose Schultz
Condor Energy Technology LLC
10/9/12
Weld
CO
7N
59W
33
SENW
 
Peggy Rose Schultz
Condor Energy Technology LLC
10/9/12
Weld
CO
7N
59W
33
SESW
 
Peggy Rose Schultz
Condor Energy Technology LLC
10/9/12
Weld
CO
7N
59W
33
NESW
 
Peggy Rose Schultz
Condor Energy Technology LLC
10/9/12
Weld
CO
7N
59W
33
SESE
 
Peggy Rose Schultz
Condor Energy Technology LLC
10/9/12
Weld
CO
7N
59W
33
SWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Peggy Rose Schultz
Condor Energy Technology LLC
10/9/12
Weld
CO
7N
59W
33
NWSE
 
Peggy Rose Schultz
Condor Energy Technology LLC
10/9/12
Weld
CO
7N
59W
33
NESE
 
Peggy Rose Schultz
Condor Energy Technology LLC
10/9/12
Weld
CO
7N
59W
33
SWNW
LOT 4
Peggy Rose Schultz
Condor Energy Technology LLC
10/9/12
Weld
CO
7N
59W
33
SENW
LOT 3
Peggy Rose Schultz
Condor Energy Technology LLC
10/9/12
Weld
CO
7N
59W
33
SWNW
LOT 2
PESTANA, EVA DARLENE
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
33
NESE
 
PESTANA, EVA DARLENE
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
34
SESE
 
PESTANA, EVA DARLENE
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
34
SWSE
 
PESTANA, EVA DARLENE
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
34
NENE
 
PESTANA, EVA DARLENE
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
34
NENW
 
PESTANA, EVA DARLENE
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
34
NWNE
 
PESTANA, EVA DARLENE
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
34
SENE
 
PESTANA, EVA DARLENE
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
34
SWNE
 
PETTEYS TRUST, ALONZO
Baseline Minerals, Inc.
8/12/10
Morgan
CO
7N
59W
34
NENW
lot 3
PETTEYS TRUST, ALONZO
Baseline Minerals, Inc.
8/12/10
Morgan
CO
7N
59W
34
NESW
 
PETTEYS TRUST, ALONZO
Baseline Minerals, Inc.
8/12/10
Morgan
CO
7N
59W
34
SENW
 
PETTEYS TRUST, ALONZO
Baseline Minerals, Inc.
8/12/10
Morgan
CO
7N
59W
34
SESW
 
PRISCILLA OHLER
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
34
SWNW
LOT 2
PRISCILLA OHLER
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
34
SENW
 
PRISCILLA OHLER
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
34
SENW
LOT 3
PRISCILLA OHLER
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
34
SWNW
LOT 4
PRISCILLA OHLER
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
34
SESW
 
PRISCILLA OHLER
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
34
NESW
 

 
 
 

--------------------------------------------------------------------------------

 
 
R. Paul Wagner, a single man
Condor Energy Technology LLC
8/30/13
Weld
CO
6N
60W
17
   
R. Paul Wagner, a single man
Condor Energy Technology LLC
8/30/13
Weld
CO
6N
60W
17
   
Richard C. Brantley and Lodean L. Brantley, husband and wife
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
17
NENE
 
Richard C. Brantley and Lodean L. Brantley, husband and wife
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
17
NENW
 
Richard C. Brantley and Lodean L. Brantley, husband and wife
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
17
NWNE
 
Richard C. Brantley and Lodean L. Brantley, husband and wife
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
17
NWNW
 
Richard C. Brantley and Lodean L. Brantley, husband and wife
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
17
SENE
 
Richard C. Brantley and Lodean L. Brantley, husband and wife
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
17
SENW
 
Richard C. Brantley and Lodean L. Brantley, husband and wife
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
17
SWNE
 
Richard C. Brantley and Lodean L. Brantley, husband and wife
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
17
SWNW
 
Richard E. Jones, a/k/a Richard Emmett Glenn Jones, married to Wilma J. Jones,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
8/3/11
Weld
CO
6N
60W
17
NENW
 
Richard E. Jones, a/k/a Richard Emmett Glenn Jones, married to Wilma J. Jones,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
8/3/11
Weld
CO
6N
60W
17
NESW
 
Richard E. Jones, a/k/a Richard Emmett Glenn Jones, married to Wilma J. Jones,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
8/3/11
Weld
CO
6N
60W
20
NWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Richard E. Jones, a/k/a Richard Emmett Glenn Jones, married to Wilma J. Jones,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
8/3/11
Weld
CO
6N
60W
20
NWSW
 
Richard E. Jones, a/k/a Richard Emmett Glenn Jones, married to Wilma J. Jones,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
8/3/11
Weld
CO
6N
60W
20
SENW
 
Richard E. Jones, a/k/a Richard Emmett Glenn Jones, married to Wilma J. Jones,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
8/3/11
Weld
CO
6N
60W
20
SESW
 
Richard E. Jones, a/k/a Richard Emmett Glenn Jones, married to Wilma J. Jones,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
8/3/11
Weld
CO
6N
60W
20
SWNW
 
Richard E. Jones, a/k/a Richard Emmett Glenn Jones, married to Wilma J. Jones,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
8/3/11
Weld
CO
6N
60W
20
SWSW
 
Robert D. LaRue, a/k/a Robert Driscoll LaRue, married to Edell E. LaRue, dealing
herein with his sole and separate property
Baseline Minerals, Inc.
7/15/11
Weld
CO
6N
60W
20
NENE
 
Robert D. LaRue, a/k/a Robert Driscoll LaRue, married to Edell E. LaRue, dealing
herein with his sole and separate property
Baseline Minerals, Inc.
7/15/11
Weld
CO
6N
60W
20
NESE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Robert D. LaRue, a/k/a Robert Driscoll LaRue, married to Edell E. LaRue, dealing
herein with his sole and separate property
Baseline Minerals, Inc.
7/15/11
Weld
CO
6N
60W
20
NWNE
 
Robert D. LaRue, a/k/a Robert Driscoll LaRue, married to Edell E. LaRue, dealing
herein with his sole and separate property
Baseline Minerals, Inc.
7/15/11
Weld
CO
6N
60W
20
NWSE
 
Robert D. LaRue, a/k/a Robert Driscoll LaRue, married to Edell E. LaRue, dealing
herein with his sole and separate property
Baseline Minerals, Inc.
7/15/11
Weld
CO
6N
60W
20
SENE
 
Robert D. LaRue, a/k/a Robert Driscoll LaRue, married to Edell E. LaRue, dealing
herein with his sole and separate property
Baseline Minerals, Inc.
7/15/11
Weld
CO
6N
60W
20
SESE
 
Robert D. LaRue, a/k/a Robert Driscoll LaRue, married to Edell E. LaRue, dealing
herein with his sole and separate property
Baseline Minerals, Inc.
7/15/11
Weld
CO
6N
60W
20
SWNE
 
Robert D. LaRue, a/k/a Robert Driscoll LaRue, married to Edell E. LaRue, dealing
herein with his sole and separate property
Baseline Minerals, Inc.
7/15/11
Weld
CO
6N
60W
20
SWSE
 
Robert H. Markley, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/12/10
Weld
CO
6N
60W
20
NENW
 
Robert H. Markley, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/12/10
Weld
CO
6N
60W
20
NESW
 
Robert H. Markley, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/12/10
Weld
CO
6N
60W
21
NWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Robert H. Markley, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/12/10
Weld
CO
6N
60W
21
NWSW
 
Robert H. Markley, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/12/10
Weld
CO
6N
60W
21
SENW
 
Robert H. Markley, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/12/10
Weld
CO
6N
60W
21
SESW
 
Robert H. Markley, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/12/10
Weld
CO
6N
60W
21
SWNW
 
Robert H. Markley, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/12/10
Weld
CO
6N
60W
21
SWSW
 
Robert M. McDannald, Jr., a/k/a Robert Morris McDannald, Jr., married to Katin
C. Pontikes, dealing herein with his sole and separate property
Baseline Minerals, Inc.
7/20/11
Weld
CO
6N
60W
21
NENE
 
Robert M. McDannald, Jr., a/k/a Robert Morris McDannald, Jr., married to Katin
C. Pontikes, dealing herein with his sole and separate property
Baseline Minerals, Inc.
7/20/11
Weld
CO
6N
60W
21
NESE
 
Robert M. McDannald, Jr., a/k/a Robert Morris McDannald, Jr., married to Katin
C. Pontikes, dealing herein with his sole and separate property
Baseline Minerals, Inc.
7/20/11
Weld
CO
6N
60W
21
NWNE
 
Robert M. McDannald, Jr., a/k/a Robert Morris McDannald, Jr., married to Katin
C. Pontikes, dealing herein with his sole and separate property
Baseline Minerals, Inc.
7/20/11
Weld
CO
6N
60W
21
NWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Robert M. McDannald, Jr., a/k/a Robert Morris McDannald, Jr., married to Katin
C. Pontikes, dealing herein with his sole and separate property
Baseline Minerals, Inc.
7/20/11
Weld
CO
6N
60W
21
SENE
 
Robert M. McDannald, Jr., a/k/a Robert Morris McDannald, Jr., married to Katin
C. Pontikes, dealing herein with his sole and separate property
Baseline Minerals, Inc.
7/20/11
Weld
CO
6N
60W
21
SESE
 
Robert M. McDannald, Jr., a/k/a Robert Morris McDannald, Jr., married to Katin
C. Pontikes, dealing herein with his sole and separate property
Baseline Minerals, Inc.
7/20/11
Weld
CO
6N
60W
21
SWNE
 
Robert M. McDannald, Jr., a/k/a Robert Morris McDannald, Jr., married to Katin
C. Pontikes, dealing herein with his sole and separate property
Baseline Minerals, Inc.
7/20/11
Weld
CO
6N
60W
21
SWSE
 
Rodney S. Marcum, a married man, dealing in his sole and separate property
Condor Energy Technology LLC
9/2/13
Weld
CO
6N
60W
21
NESE
 
Rodney S. Marcum, a married man, dealing in his sole and separate property
Condor Energy Technology LLC
9/2/13
Weld
CO
6N
60W
21
NESW
 
Rodney S. Marcum, a married man, dealing in his sole and separate property
Condor Energy Technology LLC
9/2/13
Weld
CO
6N
60W
21
NWSE
 
Rodney S. Marcum, a married man, dealing in his sole and separate property
Condor Energy Technology LLC
9/2/13
Weld
CO
6N
60W
21
NWSW
 
Rodney S. Marcum, a married man, dealing in his sole and separate property
Condor Energy Technology LLC
9/2/13
Weld
CO
6N
60W
21
SESE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Rodney S. Marcum, a married man, dealing in his sole and separate property
Condor Energy Technology LLC
9/2/13
Weld
CO
6N
60W
21
SESW
 
Rodney S. Marcum, a married man, dealing in his sole and separate property
Condor Energy Technology LLC
9/2/13
Weld
CO
6N
60W
21
SWSE
 
Rodney S. Marcum, a married man, dealing in his sole and separate property
Condor Energy Technology LLC
9/2/13
Weld
CO
6N
60W
21
SWSW
 
Roe Ann Wallin, a maried woman dealing in her sole and separate property
Contex Energy Company
2/14/08
Weld
CO
6N
60W
21
NWNE
 
Roe Ann Wallin, a maried woman dealing in her sole and separate property
Contex Energy Company
2/14/08
Weld
CO
6N
60W
21
NWSE
 
Roe Ann Wallin, a maried woman dealing in her sole and separate property
Contex Energy Company
2/14/08
Weld
CO
6N
60W
21
NESE
 
Roe Ann Wallin, a maried woman dealing in her sole and separate property
Contex Energy Company
2/14/08
Weld
CO
6N
60W
21
SWSE
 
Roe Ann Wallin, a maried woman dealing in her sole and separate property
Contex Energy Company
2/14/08
Weld
CO
6N
60W
21
NENE
 
Roe Ann Wallin, a maried woman dealing in her sole and separate property
Contex Energy Company
2/14/08
Weld
CO
6N
60W
21
SENE
 
Roe Ann Wallin, a maried woman dealing in her sole and separate property
Contex Energy Company
2/14/08
Weld
CO
6N
60W
21
SWNE
 
Roe Ann Wallin, a maried woman dealing in her sole and separate property
Contex Energy Company
2/14/08
Weld
CO
6N
60W
21
SESE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Roger Hilzer, a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
6N
60W
21
NENE
 
Roger Hilzer, a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
6N
60W
21
NESE
 
Roger Hilzer, a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
6N
60W
21
NWNE
 
Roger Hilzer, a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
6N
60W
21
NWSE
 
Roger Hilzer, a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
6N
60W
21
SENE
 
Roger Hilzer, a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
6N
60W
21
SESE
 
Roger Hilzer, a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
6N
60W
21
SWNE
 
Roger Hilzer, a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
6N
60W
21
SWSE
 
Roger Hilzer, a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
6N
60W
21
NENE
 
Roger Hilzer, a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
6N
60W
21
NESE
 
Roger Hilzer, a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
6N
60W
21
NWNE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Roger Hilzer, a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
6N
60W
21
NWSE
 
Roger Hilzer, a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
6N
60W
21
SENE
 
Roger Hilzer, a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
6N
60W
21
SESE
 
Roger Hilzer, a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
6N
60W
21
SWNE
 
Roger Hilzer, a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
6N
60W
21
SWSE
 
Ronald Dean Michalov, married to Janice Michalov, dealing herein with his sole
and separate property
Baseline Minerals, Inc.
8/23/11
Weld
CO
6N
60W
21
NENW
 
Ronald Dean Michalov, married to Janice Michalov, dealing herein with his sole
and separate property
Baseline Minerals, Inc.
8/23/11
Weld
CO
6N
60W
21
NESW
 
Ronald Dean Michalov, married to Janice Michalov, dealing herein with his sole
and separate property
Baseline Minerals, Inc.
8/23/11
Weld
CO
6N
60W
21
NWNW
 
Ronald Dean Michalov, married to Janice Michalov, dealing herein with his sole
and separate property
Baseline Minerals, Inc.
8/23/11
Weld
CO
6N
60W
21
NWSW
 
Ronald Dean Michalov, married to Janice Michalov, dealing herein with his sole
and separate property
Baseline Minerals, Inc.
8/23/11
Weld
CO
6N
60W
21
SENW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Ronald Dean Michalov, married to Janice Michalov, dealing herein with his sole
and separate property
Baseline Minerals, Inc.
8/23/11
Weld
CO
6N
60W
21
SESW
 
Ronald Dean Michalov, married to Janice Michalov, dealing herein with his sole
and separate property
Baseline Minerals, Inc.
8/23/11
Weld
CO
6N
60W
21
SWNW
 
Ronald Dean Michalov, married to Janice Michalov, dealing herein with his sole
and separate property
Baseline Minerals, Inc.
8/23/11
Weld
CO
6N
60W
21
SWSW
 
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
NESW
 
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
NWSE
 
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
SENW
 
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
SESE
 
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
SESW
 
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
SWSE
 
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
SWSW
lot 4

 
 
 

--------------------------------------------------------------------------------

 
 
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
NWSW
lot 3
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
SWNW
lot 2
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
NESE
 
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
NENW
 
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
NESW
 
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
NWNW
 
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
NWSW
 
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
SENW
 
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
SESW
 
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
SWNW
 
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
SWSW
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NENE
 

 
 
 

--------------------------------------------------------------------------------

 
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NENW
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NESE
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NESW
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWNE
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWNW
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWSE
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWSW
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SENE
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SENW
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SESE
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SESW
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWNE
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWNW
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWSE
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWSW
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NENW
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NESW
 

 
 
 

--------------------------------------------------------------------------------

 
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWNW
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWSW
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SENW
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SESW
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWNW
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWSW
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NENE
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NENW
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NESE
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NESW
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWNE
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWNW
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWSE
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWSW
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SENE
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SENW
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SESE
 

 
 
 

--------------------------------------------------------------------------------

 
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SESW
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWNE
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWNW
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWSE
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWSW
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NENW
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NESW
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWNW
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWSW
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SENW
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SESW
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWNW
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWSW
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NENE
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NENW
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NESE
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NESW
 

 
 
 

--------------------------------------------------------------------------------

 
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWNE
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWNW
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWSE
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWSW
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SENE
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SENW
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SESE
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SESW
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWNE
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWNW
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWSE
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWSW
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NENW
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NESW
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWNW
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWSW
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SENW
 

 
 
 

--------------------------------------------------------------------------------

 
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SESW
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWNW
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWSW
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NENE
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NENW
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NESE
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NESW
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWNE
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWNW
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWSE
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWSW
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SENE
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SENW
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SESE
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SESW
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWNE
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWSE
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWSW
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NENW
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NESW
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWNW
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWSW
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SENW
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SESW
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWNW
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWSW
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NENE
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NENW
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NESE
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NESW
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWNE
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWNW
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWSW
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SENE
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SENW
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SESE
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SESW
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWNE
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWNW
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWSE
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWSW
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NENW
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NESW
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWNW
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWSW
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SENW
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SESW
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWNW
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWSW
 

 
 
 

--------------------------------------------------------------------------------

 
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NENE
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NENW
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NESE
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NESW
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWNE
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWNW
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWSE
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
8
NWSW
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
8
SENE
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
8
SENW
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
8
SESE
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
8
SESW
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
8
SWNE
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
8
SWNW
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
8
SWSE
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
8
SWSW
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
8
NENW
 

 
 
 

--------------------------------------------------------------------------------

 
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
8
NESW
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
8
NWNW
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
8
NWSW
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
8
SENW
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
8
SESW
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
8
SWNW
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
8
SWSW
 
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
NESE
 
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
NESW
 
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
NWSE
 
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
SENW
 
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
SESE
 
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
SESW
 
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
SWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
SWSW
lot 4
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
NWSW
lot 3
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
SWNW
lot 2
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
NENW
 
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
NESW
 
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
NWNW
 
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
NWSW
 
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
SENW
 
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
SESW
 
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
SWNW
 
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
SWSW
 
RUNGE, STEPHEN WILLIAM
Baseline Minerals, Inc.
11/10/08
Morgan
CO
7N
59W
8
NWSE
 
RUNGE, STEPHEN WILLIAM
Baseline Minerals, Inc.
11/10/08
Morgan
CO
7N
59W
8
SWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Sandra Lynn Kaspar, f/k/a Sandra Lynn Memovich, married to Eric Kaspar, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/31/11
Weld
CO
6N
60W
21
NENW
 
Sandra Lynn Kaspar, f/k/a Sandra Lynn Memovich, married to Eric Kaspar, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/31/11
Weld
CO
6N
60W
21
NESW
 
Sandra Lynn Kaspar, f/k/a Sandra Lynn Memovich, married to Eric Kaspar, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/31/11
Weld
CO
6N
60W
21
NWNW
 
Sandra Lynn Kaspar, f/k/a Sandra Lynn Memovich, married to Eric Kaspar, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/31/11
Weld
CO
6N
60W
21
NWSW
 
Sandra Lynn Kaspar, f/k/a Sandra Lynn Memovich, married to Eric Kaspar, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/31/11
Weld
CO
6N
60W
21
SENW
 
Sandra Lynn Kaspar, f/k/a Sandra Lynn Memovich, married to Eric Kaspar, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/31/11
Weld
CO
6N
60W
21
SESW
 
Sandra Lynn Kaspar, f/k/a Sandra Lynn Memovich, married to Eric Kaspar, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/31/11
Weld
CO
6N
60W
21
SWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Sandra Lynn Kaspar, f/k/a Sandra Lynn Memovich, married to Eric Kaspar, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/31/11
Weld
CO
6N
60W
21
SWSW
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
59W
8
NWNE
(lot 2)
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
59W
8
NESE
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
59W
8
NWSE
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
59W
8
SENE
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
59W
8
SESE
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
59W
8
SWNE
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
59W
8
SWSE
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
59W
8
NENE
(lot 1)
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
59W
8
NWSW
except 3.375 ac
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
59W
8
NWNW
(lot 4)
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
59W
8
NENW
(lot 3)
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
59W
8
NESW
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
59W
8
SENW
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
60W
12
SESW
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
60W
12
SWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
60W
12
SWSW
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
9/16/13
Morgan
CO
7N
60W
12
NWSW
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
9/16/13
Morgan
CO
7N
60W
12
SWSW
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
60W
12
NENE
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
60W
12
NENW
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
60W
12
NWNE
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
60W
12
NWNW
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
60W
12
SENE
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
60W
12
SENW
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
60W
12
SWNE
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
60W
12
SWNW
 
SCHMIDT, RICHARD W.
Condor Energy Technology LLC
10/6/10
Morgan
CO
7N
60W
12
NESE
 
SCHMIDT, RICHARD W.
Condor Energy Technology LLC
10/6/10
Morgan
CO
7N
60W
12
SESE
 
SCHMIDT, RICHARD W.
Condor Energy Technology LLC
10/6/10
Morgan
CO
7N
60W
12
SWSE
 
SCHMIDT, RICHARD W.
Condor Energy Technology LLC
10/6/10
Morgan
CO
7N
60W
12
NENE
 
SCHMIDT, RICHARD W.
Condor Energy Technology LLC
10/6/10
Morgan
CO
7N
60W
12
NENW
 
SCHMIDT, RICHARD W.
Condor Energy Technology LLC
10/6/10
Morgan
CO
7N
60W
12
NWNE
 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHMIDT, RICHARD W.
Condor Energy Technology LLC
10/6/10
Morgan
CO
7N
60W
12
SENE
 
SCHMIDT, RICHARD W.
Condor Energy Technology LLC
10/6/10
Morgan
CO
7N
60W
12
SWNE
 
SCHMIDT, WILLIAM K.
Condor Energy Technology LLC
7/15/10
Morgan
CO
7N
60W
12
NESE
 
SCHMIDT, WILLIAM K.
Condor Energy Technology LLC
7/15/10
Morgan
CO
7N
60W
12
SESE
 
SCHMIDT, WILLIAM K.
Condor Energy Technology LLC
7/15/10
Morgan
CO
7N
60W
12
SWSE
 
SCHMIDT, WILLIAM K.
Condor Energy Technology LLC
7/15/10
Morgan
CO
7N
60W
13
NENE
 
SCHMIDT, WILLIAM K.
Condor Energy Technology LLC
7/15/10
Morgan
CO
7N
60W
13
NENW
 
SCHMIDT, WILLIAM K.
Condor Energy Technology LLC
7/15/10
Morgan
CO
7N
60W
13
NWNE
 
SCHMIDT, WILLIAM K.
Condor Energy Technology LLC
7/15/10
Morgan
CO
7N
60W
13
SENE
 
SCHMIDT, WILLIAM K.
Condor Energy Technology LLC
7/15/10
Morgan
CO
7N
60W
13
SWNE
 
SCHWEITZER, MARJORIE Y.
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
60W
13
NESE
 
SCHWEITZER, MARJORIE Y.
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
60W
13
SESE
 
SCHWEITZER, MARJORIE Y.
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
60W
13
SWSE
 
SCHWEITZER, MARJORIE Y.
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
60W
13
NENE
 
SCHWEITZER, MARJORIE Y.
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
60W
13
NENW
 
SCHWEITZER, MARJORIE Y.
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
60W
13
NWNE
 
SCHWEITZER, MARJORIE Y.
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
60W
13
SENE
 
SCHWEITZER, MARJORIE Y.
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
60W
13
SWNE
 
Scott Lee Michalov, a single man
Baseline Minerals, Inc.
8/30/11
Weld
CO
6N
60W
21
NENW
 
Scott Lee Michalov, a single man
Baseline Minerals, Inc.
8/30/11
Weld
CO
6N
60W
21
NESW
 
Scott Lee Michalov, a single man
Baseline Minerals, Inc.
8/30/11
Weld
CO
6N
60W
21
NWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Scott Lee Michalov, a single man
Baseline Minerals, Inc.
8/30/11
Weld
CO
6N
60W
21
NWSW
 
Scott Lee Michalov, a single man
Baseline Minerals, Inc.
8/30/11
Weld
CO
6N
60W
21
SENW
 
Scott Lee Michalov, a single man
Baseline Minerals, Inc.
8/30/11
Weld
CO
6N
60W
21
SESW
 
Scott Lee Michalov, a single man
Baseline Minerals, Inc.
8/30/11
Weld
CO
6N
60W
21
SWNW
 
Scott Lee Michalov, a single man
Baseline Minerals, Inc.
8/30/11
Weld
CO
6N
60W
21
SWSW
 
Sharon Colson, a married person, dealing in her sole and separate property
Condor Energy Technology LLC
9/4/13
Weld
CO
6N
60W
21
NESE
 
Sharon Colson, a married person, dealing in her sole and separate property
Condor Energy Technology LLC
9/4/13
Weld
CO
6N
60W
21
NESW
 
Sharon Colson, a married person, dealing in her sole and separate property
Condor Energy Technology LLC
9/4/13
Weld
CO
6N
60W
21
NWSE
 
Sharon Colson, a married person, dealing in her sole and separate property
Condor Energy Technology LLC
9/4/13
Weld
CO
6N
60W
21
NWSW
 
Sharon Colson, a married person, dealing in her sole and separate property
Condor Energy Technology LLC
9/4/13
Weld
CO
6N
60W
21
SESE
 
Sharon Colson, a married person, dealing in her sole and separate property
Condor Energy Technology LLC
9/4/13
Weld
CO
6N
60W
21
SESW
 
Sharon Colson, a married person, dealing in her sole and separate property
Condor Energy Technology LLC
9/4/13
Weld
CO
6N
60W
21
SWSE
 
Sharon Colson, a married person, dealing in her sole and separate property
Condor Energy Technology LLC
9/4/13
Weld
CO
6N
60W
21
SWSW
 

 
 
 

--------------------------------------------------------------------------------

 
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
13
NENE
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
14
NENW
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
14
NESE
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
14
NESW
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
14
NWNE
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
14
NWNW
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
14
NWSE
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
14
NWSW
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
14
SENE
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
14
SENW
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
14
SESE
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
14
SESW
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
14
SWNE
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
15
SWNW
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
15
SWSE
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
15
SWSW
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
15
NENW
 

 
 
 

--------------------------------------------------------------------------------

 
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
15
NESW
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
15
NWNW
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
15
NWSW
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
15
SENW
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
15
SESW
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
25
SWNW
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
25
SWSW
 
SPARKS, CARYL L.
Baseline Minerals, Inc.
10/7/10
Morgan
CO
7N
60W
25
NESE
 
SPARKS, CARYL L.
Baseline Minerals, Inc.
10/7/10
Morgan
CO
7N
60W
25
SESE
 
SPARKS, CARYL L.
Baseline Minerals, Inc.
10/7/10
Morgan
CO
7N
60W
25
SWSE
 
SPARKS, CARYL L.
Baseline Minerals, Inc.
10/7/10
Morgan
CO
7N
60W
25
NENE
 
SPARKS, CARYL L.
Baseline Minerals, Inc.
10/7/10
Morgan
CO
7N
60W
25
NENW
 
SPARKS, CARYL L.
Baseline Minerals, Inc.
10/7/10
Morgan
CO
7N
60W
25
NWNE
 
SPARKS, CARYL L.
Baseline Minerals, Inc.
10/7/10
Morgan
CO
7N
60W
32
SENE
 
SPARKS, CARYL L.
Baseline Minerals, Inc.
10/7/10
Morgan
CO
7N
60W
32
SWNE
 
Steven Arthur Memovich, a widower, represented herein by Mary R. Thompson, his
Attorney-in-Fact
Baseline Minerals, Inc.
8/30/11
Weld
CO
6N
60W
21
NENW
 
Steven Arthur Memovich, a widower, represented herein by Mary R. Thompson, his
Attorney-in-Fact
Baseline Minerals, Inc.
8/30/11
Weld
CO
6N
60W
21
NESW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Steven Arthur Memovich, a widower, represented herein by Mary R. Thompson, his
Attorney-in-Fact
Baseline Minerals, Inc.
8/30/11
Weld
CO
6N
60W
21
NWNW
 
Steven Arthur Memovich, a widower, represented herein by Mary R. Thompson, his
Attorney-in-Fact
Baseline Minerals, Inc.
8/30/11
Weld
CO
6N
60W
21
NWSW
 
Steven Arthur Memovich, a widower, represented herein by Mary R. Thompson, his
Attorney-in-Fact
Baseline Minerals, Inc.
8/30/11
Weld
CO
6N
60W
21
SENW
 
Steven Arthur Memovich, a widower, represented herein by Mary R. Thompson, his
Attorney-in-Fact
Baseline Minerals, Inc.
8/30/11
Weld
CO
6N
60W
21
SESW
 
Steven Arthur Memovich, a widower, represented herein by Mary R. Thompson, his
Attorney-in-Fact
Baseline Minerals, Inc.
8/30/11
Weld
CO
6N
60W
4
SWNW
 
Steven Arthur Memovich, a widower, represented herein by Mary R. Thompson, his
Attorney-in-Fact
Baseline Minerals, Inc.
8/30/11
Weld
CO
6N
60W
4
SWSW
 
Steven James Memovich, married to Patricia Memovich, dealing herein with his
sole and separate property
Baseline Minerals, Inc.
8/31/11
Weld
CO
6N
60W
4
NENW
 
Steven James Memovich, married to Patricia Memovich, dealing herein with his
sole and separate property
Baseline Minerals, Inc.
8/31/11
Weld
CO
6N
60W
4
NESW
 
Steven James Memovich, married to Patricia Memovich, dealing herein with his
sole and separate property
Baseline Minerals, Inc.
8/31/11
Weld
CO
6N
60W
4
NWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Steven James Memovich, married to Patricia Memovich, dealing herein with his
sole and separate property
Baseline Minerals, Inc.
8/31/11
Weld
CO
6N
60W
4
NWSW
 
Steven James Memovich, married to Patricia Memovich, dealing herein with his
sole and separate property
Baseline Minerals, Inc.
8/31/11
Weld
CO
6N
60W
4
SENW
 
Steven James Memovich, married to Patricia Memovich, dealing herein with his
sole and separate property
Baseline Minerals, Inc.
8/31/11
Weld
CO
6N
60W
4
SESW
 
Steven James Memovich, married to Patricia Memovich, dealing herein with his
sole and separate property
Baseline Minerals, Inc.
8/31/11
Weld
CO
6N
60W
4
SWNW
 
Steven James Memovich, married to Patricia Memovich, dealing herein with his
sole and separate property
Baseline Minerals, Inc.
8/31/11
Weld
CO
6N
60W
4
SWSW
 
Terri Root, a single woman
Contex Energy Company
2/14/08
Weld
CO
6N
60W
4
NWNE
 
Terri Root, a single woman
Contex Energy Company
2/14/08
Weld
CO
6N
60W
4
NENE
 
Terri Root, a single woman
Contex Energy Company
2/14/08
Weld
CO
6N
60W
4
SENE
 
Terri Root, a single woman
Contex Energy Company
2/14/08
Weld
CO
6N
60W
4
SWNE
 
Terri Root, a single woman
Contex Energy Company
2/14/08
Weld
CO
6N
60W
4
NWSE
 
Terri Root, a single woman
Contex Energy Company
2/14/08
Weld
CO
6N
60W
4
NESE
 
Terri Root, a single woman
Contex Energy Company
2/14/08
Weld
CO
6N
60W
4
SWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Terri Root, a single woman
Contex Energy Company
2/14/08
Weld
CO
6N
60W
4
SESE
 
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
CO
6N
60W
4
NENW
 
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
CO
6N
60W
4
NESW
 
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
CO
6N
60W
4
SENW
 
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
CO
6N
60W
4
SESW
 
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
CO
6N
60W
4
SWSW
lot 4
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
CO
6N
60W
4
NWSW
lot 3
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
CO
6N
60W
4
SWNW
lot 2
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
CO
6N
60W
4
NWNW
lot 1
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
CO
6N
60W
6
NESE
 
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
CO
6N
60W
6
SESE
 
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
CO
6N
60W
6
NENE
 

 
 
 

--------------------------------------------------------------------------------

 
 
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
CO
6N
60W
6
NESE
 
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
CO
6N
60W
6
NWSE
 
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
CO
6N
60W
6
SENE
 
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
CO
6N
60W
6
SESE
 
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
CO
6N
60W
6
SWNE
 
The Irene M. Kosch Living Trust, dated January 31, 2006, represented herein by
Christina A. Sawyer, Trustee
Baseline Minerals, Inc.
11/3/10
Weld
CO
6N
60W
6
NESE
 
The Irene M. Kosch Living Trust, dated January 31, 2006, represented herein by
Christina A. Sawyer, Trustee
Baseline Minerals, Inc.
11/3/10
Weld
CO
6N
60W
6
NWSW
 
The Irene M. Kosch Living Trust, dated January 31, 2006, represented herein by
Christina A. Sawyer, Trustee
Baseline Minerals, Inc.
11/3/10
Weld
CO
6N
60W
6
NESW
 
The Irene M. Kosch Living Trust, dated January 31, 2006, represented herein by
Christina A. Sawyer, Trustee
Baseline Minerals, Inc.
11/3/10
Weld
CO
6N
60W
6
SESW
 
The Irene M. Kosch Living Trust, dated January 31, 2006, represented herein by
Christina A. Sawyer, Trustee
Baseline Minerals, Inc.
11/3/10
Weld
CO
6N
60W
7
NWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
The Irene M. Kosch Living Trust, dated January 31, 2006, represented herein by
Christina A. Sawyer, Trustee
Baseline Minerals, Inc.
11/3/10
Weld
CO
6N
60W
7
SESE
 
The Irene M. Kosch Living Trust, dated January 31, 2006, represented herein by
Christina A. Sawyer, Trustee
Baseline Minerals, Inc.
11/3/10
Weld
CO
6N
60W
7
SWSE
 
The Irene M. Kosch Living Trust, dated January 31, 2006, represented herein by
Christina A. Sawyer, Trustee
Baseline Minerals, Inc.
11/3/10
Weld
CO
6N
60W
7
SWSW
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
7
NENW
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
7
NESW
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
7
NWNW
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
7
NWSW
 

 
 
 

--------------------------------------------------------------------------------

 
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
7
SENW
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
8
SESW
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
8
SWNW
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
8
SWSW
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
8
NESE
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
8
NESW
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
8
NWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
8
NWSW
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
8
SESE
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
9
SESW
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
9
SWSE
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
9
SWSW
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
9
NESE
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
9
NESW
 

 
 
 

--------------------------------------------------------------------------------

 
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
9
NWSE
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
9
SENW
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
9
SESE
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
9
SESW
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
9
SWSE
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
9
SWSW
lot 4
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
9
NWSW
lot 3

 
 
 

--------------------------------------------------------------------------------

 
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
9
SWNW
lot 2
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
9
NWNW
lot 1
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
9
NENE
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
9
NWNE
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
15
SENE
 
Todd R. Ullman, A Single Man
HOP Energies, LLC
10/20/10
Weld
CO
7N
59W
18
S/2, S/2NW/4, NW/4NW/4
Todd R. Ullman, A Single Man
HOP Energies, LLC
10/20/10
Weld
CO
7N
59W
17
S/2
 
U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-016
Baseline Minerals, Inc.
4/18/11
Weld
CO
7N
59W
15
NESW
 
U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-016
Baseline Minerals, Inc.
4/18/11
Weld
CO
7N
59W
15
SESW
 

 
 
 

--------------------------------------------------------------------------------

 
 
U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-016
Baseline Minerals, Inc.
4/18/11
Weld
CO
7N
59W
15
SWSW
lot 4
U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-016
Baseline Minerals, Inc.
4/18/11
Weld
CO
7N
59W
16
NWSW
lot 3
U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-017
Baseline Minerals, Inc.
4/18/11
Weld
CO
7N
59W
16
NWSE
 
U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-017
Baseline Minerals, Inc.
4/18/11
Weld
CO
7N
59W
16
NESE
 
U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-017
Baseline Minerals, Inc.
4/18/11
Weld
CO
7N
59W
16
SESE
 
U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-017
Baseline Minerals, Inc.
4/18/11
Weld
CO
7N
59W
16
SWSE
 
Ullmanns
 
8/28/85
Weld
CO
7N
60W
32
SESE
 
Ullmanns
 
8/28/85
Weld
CO
7N
60W
32
SWSE
 
Ullmanns
 
8/28/85
Weld
CO
7N
60W
32
NWSE
 
Ullmanns
 
8/28/85
Weld
CO
7N
60W
32
NESE
 
Ullmanns
 
8/28/85
Weld
CO
7N
60W
32
NWNW
LOT 1
UNITED METHODIST CHURCH OF WRAY
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
NENW
 
UNITED METHODIST CHURCH OF WRAY
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
NESW
 
UNITED METHODIST CHURCH OF WRAY
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
NWNW
 
UNITED METHODIST CHURCH OF WRAY
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
NWSW
 
UNITED METHODIST CHURCH OF WRAY
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
SENW
 
UNITED METHODIST CHURCH OF WRAY
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
SESW
 

 
 
 

--------------------------------------------------------------------------------

 
 
UNITED METHODIST CHURCH OF WRAY
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
SWNW
 
UNITED METHODIST CHURCH OF WRAY
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
SWSW
 
UNITED METHODIST CHURCH OF WRAY
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
NESE
 
UNITED METHODIST CHURCH OF WRAY
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
SESE
 
UNITED METHODIST CHURCH OF WRAY
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
NWSE
 
UNITED METHODIST CHURCH OF WRAY
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
SWSE
 
UNITED METHODIST CHURCH OF WRAY
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
NWNW
 
UNITED METHODIST CHURCH OF WRAY
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
NWSW
 
UNITED METHODIST CHURCH OF WRAY
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
SWNW
 
Victoria Lee Mosher Sutphin, married to Michael Allen Sutphin, as sole heir of
Helen Chura Mosher, dealing herein with her sold and separate property
Baseline Minerals, Inc.
8/4/11
Weld
CO
7N
59W
16
NENW
 
Victoria Lee Mosher Sutphin, married to Michael Allen Sutphin, as sole heir of
Helen Chura Mosher, dealing herein with her sold and separate property
Baseline Minerals, Inc.
8/4/11
Weld
CO
7N
59W
16
NESW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Victoria Lee Mosher Sutphin, married to Michael Allen Sutphin, as sole heir of
Helen Chura Mosher, dealing herein with her sold and separate property
Baseline Minerals, Inc.
8/4/11
Weld
CO
7N
59W
16
NWNW
 
Victoria Lee Mosher Sutphin, married to Michael Allen Sutphin, as sole heir of
Helen Chura Mosher, dealing herein with her sold and separate property
Baseline Minerals, Inc.
8/4/11
Weld
CO
7N
59W
16
NWSW
 
Victoria Lee Mosher Sutphin, married to Michael Allen Sutphin, as sole heir of
Helen Chura Mosher, dealing herein with her sold and separate property
Baseline Minerals, Inc.
8/4/11
Weld
CO
7N
59W
16
SENW
 
Victoria Lee Mosher Sutphin, married to Michael Allen Sutphin, as sole heir of
Helen Chura Mosher, dealing herein with her sold and separate property
Baseline Minerals, Inc.
8/4/11
Weld
CO
7N
59W
16
SESW
 
Victoria Lee Mosher Sutphin, married to Michael Allen Sutphin, as sole heir of
Helen Chura Mosher, dealing herein with her sold and separate property
Baseline Minerals, Inc.
8/4/11
Weld
CO
7N
59W
16
SWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Victoria Lee Mosher Sutphin, married to Michael Allen Sutphin, as sole heir of
Helen Chura Mosher, dealing herein with her sold and separate property
Baseline Minerals, Inc.
8/4/11
Weld
CO
7N
59W
16
SWSW
 
Virginia M. Rosandick, personal representative of the Estate of Virginia Dean
Gabbard, deceased
Baseline Minerals, Inc.
6/27/11
Weld
CO
7N
59W
16
NENE
 
Virginia M. Rosandick, personal representative of the Estate of Virginia Dean
Gabbard, deceased
Baseline Minerals, Inc.
6/27/11
Weld
CO
7N
59W
16
NENW
 
Virginia M. Rosandick, personal representative of the Estate of Virginia Dean
Gabbard, deceased
Baseline Minerals, Inc.
6/27/11
Weld
CO
7N
59W
16
NWNE
 
Virginia M. Rosandick, personal representative of the Estate of Virginia Dean
Gabbard, deceased
Baseline Minerals, Inc.
6/27/11
Weld
CO
7N
59W
17
SENE
 
Virginia M. Rosandick, personal representative of the Estate of Virginia Dean
Gabbard, deceased
Baseline Minerals, Inc.
6/27/11
Weld
CO
7N
59W
17
SENW
 
Virginia M. Rosandick, personal representative of the Estate of Virginia Dean
Gabbard, deceased
Baseline Minerals, Inc.
6/27/11
Weld
CO
7N
59W
17
SWNE
 
Virginia M. Rosandick, personal representative of the Estate of Virginia Dean
Gabbard, deceased
Baseline Minerals, Inc.
6/27/11
Weld
CO
7N
59W
17
SWNW
lot 2
Virginia M. Rosandick, personal representative of the Estate of Virginia Dean
Gabbard, deceased
Baseline Minerals, Inc.
6/27/11
Weld
CO
7N
59W
17
NWNW
lot 1
Virginia R. Potter, a single person
Condor Energy Technology LLC
9/4/13
Weld
CO
7N
59W
17
NESE
 
Virginia R. Potter, a single person
Condor Energy Technology LLC
9/4/13
Weld
CO
7N
59W
17
NESW
 
Virginia R. Potter, a single person
Condor Energy Technology LLC
9/4/13
Weld
CO
7N
59W
17
NWSE
 
Virginia R. Potter, a single person
Condor Energy Technology LLC
9/4/13
Weld
CO
7N
59W
17
NWSW
 
Virginia R. Potter, a single person
Condor Energy Technology LLC
9/4/13
Weld
CO
7N
59W
17
SESE
 
Virginia R. Potter, a single person
Condor Energy Technology LLC
9/4/13
Weld
CO
7N
59W
17
SESW
 
Virginia R. Potter, a single person
Condor Energy Technology LLC
9/4/13
Weld
CO
7N
59W
17
SWSE
 
Virginia R. Potter, a single person
Condor Energy Technology LLC
9/4/13
Weld
CO
7N
59W
17
SWSW
 
WHITERIVER ROYALTIES
Condor Energy Technology LLC
4/19/13
Morgan
CO
7N
60W
32
   
William Anthony Linscott, married to Cynthia Linscott, dealing herein with his
sole and separate property
Baseline Minerals, Inc.
8/10/11
Weld
CO
7N
59W
17
NENW
 
William Anthony Linscott, married to Cynthia Linscott, dealing herein with his
sole and separate property
Baseline Minerals, Inc.
8/10/11
Weld
CO
7N
59W
17
NESW
 
William Anthony Linscott, married to Cynthia Linscott, dealing herein with his
sole and separate property
Baseline Minerals, Inc.
8/10/11
Weld
CO
7N
59W
17
NWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
William Anthony Linscott, married to Cynthia Linscott, dealing herein with his
sole and separate property
Baseline Minerals, Inc.
8/10/11
Weld
CO
7N
59W
17
NWSW
 
William Anthony Linscott, married to Cynthia Linscott, dealing herein with his
sole and separate property
Baseline Minerals, Inc.
8/10/11
Weld
CO
7N
59W
17
SENW
 
William Anthony Linscott, married to Cynthia Linscott, dealing herein with his
sole and separate property
Baseline Minerals, Inc.
8/10/11
Weld
CO
7N
59W
17
SESW
 
William Anthony Linscott, married to Cynthia Linscott, dealing herein with his
sole and separate property
Baseline Minerals, Inc.
8/10/11
Weld
CO
7N
59W
17
SWNW
 
William Anthony Linscott, married to Cynthia Linscott, dealing herein with his
sole and separate property
Baseline Minerals, Inc.
8/10/11
Weld
CO
7N
59W
17
SWSW
 
William B. Kozak, a widower
Baseline Minerals, Inc.
8/11/11
Weld
CO
7N
59W
17
NENW
 
William B. Kozak, a widower
Baseline Minerals, Inc.
8/11/11
Weld
CO
7N
59W
17
NESW
 
William B. Kozak, a widower
Baseline Minerals, Inc.
8/11/11
Weld
CO
7N
59W
17
NWNW
 
William B. Kozak, a widower
Baseline Minerals, Inc.
8/11/11
Weld
CO
7N
59W
17
NWSW
 
William B. Kozak, a widower
Baseline Minerals, Inc.
8/11/11
Weld
CO
7N
59W
17
SENW
 
William B. Kozak, a widower
Baseline Minerals, Inc.
8/11/11
Weld
CO
7N
59W
17
SESW
 
William B. Kozak, a widower
Baseline Minerals, Inc.
8/11/11
Weld
CO
7N
59W
17
SWNW
 
William B. Kozak, a widower
Baseline Minerals, Inc.
8/11/11
Weld
CO
7N
59W
17
SWSW
 
William J. Grivna, a single man
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
17
NENW
 
William J. Grivna, a single man
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
17
NESW
 
William J. Grivna, a single man
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
17
NWNW
 
William J. Grivna, a single man
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
17
NWSW
 
William J. Grivna, a single man
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
17
SENW
 
William J. Grivna, a single man
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
17
SESW
 
William J. Grivna, a single man
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
17
SWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
William J. Grivna, a single man
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
17
SWSW
 
WILLIAM K. WARREN FOUNDATION
Condor Energy Technology LLC
4/13/13
Morgan
CO
7N
60W
32
NWSW
 
WILSON, ALLEN A.
Baseline Minerals, Inc.
6/13/08
Morgan
CO
7N
60W
32
NWSW
lot 3
WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
NENW
 
WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
NESW
 
WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
NWNW
 
WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
NWSW
 
WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
SENW
 
WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
SESW
 
WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
SWNW
 
WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
SWSW
 
WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
NESE
 
WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
SESE
 

 
 
 

--------------------------------------------------------------------------------

 
 
WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
NWSE
 
WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
SWSE
 
WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
NWNW
 
WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
NWSW
 
WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
SWNW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
NENW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
NESW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
NWNW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
NWSW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
SENW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
SESW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
SWNW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
SWSW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
NESE
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
NESW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
NWSE
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
NWSW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
SESE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
SESW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
SWSE
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
SWSW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
NESE
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
NESW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
NWSE
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
SENW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
SESE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
SESW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
SWSE
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
SWSW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
NWSW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
SWNW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
NWNW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
NENE
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
NWNE
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
SENE
 

 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT "B"
 

Pacific Energy Development Corp. - Wells - Weld County, Colorado                
                                                                       
API
Operator
Well
Sec
TWP
RNG
County
ST
PEDCO WI BPO
PEDCO NRI BPO
PEDCO WI APO
PEDCO NRI APO
1
 
05-123-35357
Condor Energy Technology
Ford Family Trust 2H
31
7N
59W
Weld
CO
0.18750000
0.15000000
0.18750000
0.15000000
2
 
05-123-36316
Condor Energy Technology
Logan 2H
19&20
7N
59W
Weld
CO
0.12606692
0.10085354
0.12606692
0.10085354
3
 
05-123-36243
Condor Energy Technology
Waves 1H
23
7N
60W
Weld
CO
0.14062500
0.11250000
0.14062500
0.11250000
                                                       

 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 